Name: Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 387 /42 Official Journal of the European Communities 31 . 12 . 86 COUNCIL REGULATION (EEC) No 4136 / 86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries in which the origin of the products in question is checked and the methods by which the appropriate administrative cooperation is achieved ; Whereas compliance with the quantitative limits on exports established under the Agreements is ensured by a double ­ checking system ; whereas the effectiveness of these measures depends on the Community's establishing a set of Community quantitative limits to be applied to imports of all products from supplier countries whose exports are subject to quantitative restrictions ; Whereas products placed in a free zone or imported under the arrangements governing customs warehouses , temporary importation or inward processing ( suspension system ) should not be subject to such Community quantitative limits ; Whereas provision should be made for special rules for products re-imported under the arrangements for economic outward processing; THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Community negotiated agreements with a number of supplier countries on trade in textile products ; whereas both those agreements and the rules concerning their management laid down in Regulation (EEC ) No 3589 / 82 ( x ), as last amended by Regulation (EEC) No 3785 / 85 ( 2 ), apply until 31 December 1986 ; Whereas the Community has accepted the extension of the Arrangement regarding international trade in textiles on the conditions laid down in the Protocol for the extension of the arrangement and the conclusions adopted by the GATT Textiles Committee on 31 July 1986 and annexed to that Protocol ; Whereas the Community has negotiated Agreements with a number of supplying countries on trade in textile products ; whereas the said Agreements are intended to promote the orderly and equitable development of trade in textile products between the Community and its supplier countries , on the basis of cooperation between the contracting parties , and in particular to eliminate the real danger of disruption of the Community market and the textile trade of the supplying countries ; whereas to this end they provide inter alia that supplier countries' exports of certain textile products shall be subject to quantitative limits , and that the Community shall refrain , in respect of the products covered by those Agreements , from introducing quantitative restrictions under Article XIX of the GATT or Article 3 of the abovementioned Arrangement , or applying measures having equivalent effect ; Whereas it was agreed in the course of the negotiations by the delegations from the Community and the supplier countries that the said delegations should recommend their respective authorities to apply the arrangements set out in the Agreements negotiated on a provisional basis from 1 January 1987 , pending their subsequent entry into force ; Whereas it is necessary to ensure that the purpose of each of these Agreements should not be evaded by deflection of trade ; whereas it is therefore necessary to determine the way Whereas , in order to apply Community quantitative limits in conformity with the Agreements negotiated with the supplier countries , it is necessary to establish a special management procedure ; whereas it is desirable that such common management system be decentralized by allocating the quantitative limits among the Member States , and that the import authorizations are issued by the Member States' authorities in accordance with the double-checking system established in the Agreements ; Whereas , in order to ensure the best possible utilization of the Community quantitative limits , they should be allocated in accordance with the requirements of the Member States and with the quantitative objectives established by the Council ; whereas , however , the extent of the disparities existing in the conditions for importation of these products into the Member States and the particularly sensitive position of the Community textiles industry mean that the said conditions can be standardized only gradually , whereas , for these reasons , allocation of supplies cannot immediately be effected on the basis of requirements alone ; Whereas the Agreements provide for the possibility of automatic transfers between the shares allocated to the Member States within the Community quantitative limit on the basis of increasing percentages from the first year of application of the Agreements onwards , with a view in ( ») OJ No L 374 , 31 . 12 . 1982 , p . 106 . ( 2 ) OJ No L 366 , 31 . 12 . 1985 , p . 1 . 31 . 12 . 86 Official Journal of the European Communities No L 387 / 43 particular to giving the supplier countries more flexibility in using each Community quantitative limit ; HAS ADOPTED THIS REGULATION: Whereas it is also necessary to introduce efficient and rapid procedures for altering Community quantitative limits and their allocation to take account of the development of trade flows , needs for additional imports and the Community's obligations under the Agreements negotiated with supplier countries ; Article 1 1 . This Regulation shall apply to imports into the Community of the textile products in Groups I , II and III listed in Annex I and originating in the countries listed in Annex II (hereinafter called 'supplier countries'). It shall also apply to imports into the Community of the textile products in Group IV listed in Annex I and originating in the countries listed in Annex IX . 2 . The classification of the products listed in Annex I shall be based on the nomenclature of the Common Customs Tariff and on the nomenclature of goods for the external trade statistics of the Community and the statistics of trade between Member States (NIMEXE ), without prejudice to Article 3 ( 7 ). The procedures for the application of this paragraph are laid down in Annex VI . 3 . Subject to the provisions of this Regulation , the importation into the Community of the textile products referred to in paragraph 1 shall not be subject to quantitative restrictions or measures having equivalent effect . Whereas , in respect of certain textile products subject to quantitative restriction , the Agreements provide that the Community may ask the supplier countries concerned for consultations with a view to seeking a mutually acceptable solution where in a particular year of application of the Agreement difficulties arise in the Community or any of its regions as a result of a sudden and substantial increase in imports by comparison with the preceding year ; Whereas , in the case of products not subject to quantitative restriction , the Agreements provide for a consultation procedure whereby , in the event that the volume of imports ot a given category of products into the Community or one of its regions exceeds a certain threshold , agreement can be reached with the supplier country on the introduction of quantitative limits ; whereas the supplier countries also undertake to suspend or limit their exports from the date of a request for such consultations , at the level indicated by the Community ; whereas if no agreement is reached with the supplier country within the period stipulated , the Community may introduce quantitative limits at a specific annual or multiannual level ; Article 2 1 . The origin of the products referred to in Article 1(1 ) shall be determined in accordance with the rules in force in the Community . 2 . The procedures for evidence of origin and the checking of the origin of the products referred to in Article 1(1 ) are laid down in the Community legislation in force and the provisions of Annexes V and VI . Whereas the Agreements established a system of cooperation between the Community and the supplier countries with the aim of preventing circumvention by means of transhipment , rerouting or other means ; whereas a consultation procedure is established under which an agreement can be reached with the supplier country in question on an equivalent adjustment to the relevant quantitative limit when it appears that the Agreement has been circumvented ; whereas supplier countries also agreed to take the necessary measures to ensure that any adjustments could be rapidly applied ; whereas , in the absence of agreement with a supplier country within the time limit provided , the Community may , where clear evidence of circumvention is provided , apply the equivalent adjustment ; Article 3 1 . The importation into the Community of the textile products listed in Annex III originating in one of the supplier countries listed in that Annex and shipped between 1 January 1987 and 31 December 1991 shall be subject to the annual quantitative limits laid down in that Annex . 2 . These quantitative limits are broken down among the Member States of the Community for the year 1 987 as set out in Annex IV . 3 . The release for free circulation in the Community of imports subject to the quantitative limits referred to in paragraph 1 shall be subject to the presentation of an import authorization or equivalent document issued by the Member States' authorities in accordance with Article 10 . Whereas in order inter alia to comply with time limits set in the Agreement it is necessary to lay down a rapid and efficient procedure for introducing such quantitative limits and concluding such Agreements with the supplier countries ; Whereas the provisions of the Regulation must be applied in conformity with the Community's international obligations , particular with those arising from the abovementioned Agreements with supplier countries , No L 387 / 44 Official Journal of the European Communities 31 . 12 . 86 3 . Paragraphs 1 and 2 shall not apply to the countries listed in Annexes XI , XII and XIII . 4 . The authorized imports shall be charged against the quantitative limits laid down for the year in which the products are shipped in the supplier country concerned . In this Regulation , shipment of products shall be considered to have taken place on the date of the loading onto the exporting aircraft , vehicle or vessel . 5 . Imports of products not subject to quantitative restriction before 1 January 1987 which were in the course of shipment to the Community before that date shall not be subject to the quantitative limits referred to in this Article provided that they were shipped from the supplier country in which they originate before 1 January 1987 . 6 . The release for free circulation of products the importation of which was subject to quantitative restriction before 1 January 1987 and which were shipped before the sail date shall continue from that date to be subject to the presentation of the same import documents , and to the same import conditions as before 1 January 1987 . 7 . The Community quantitative limits laid down in Annex III and the categories of products to which they apply shall be adjusted in accordance with the procedure laid down in Article 1 where this proves necessary to ensure that any subsequent amendment to the nomenclature of the Common Customs Tariff or the nomenclature of goods for the external trade statistics of the Community and the statistics of trade between Member States (NIMEXE ) or any decision amending the classification of such products does not result in a reduction of such quantitative limits . Article 5 1 . Where the Commission finds , in accordance with the procedure laid down in Article 15 , that difficulties have arisen in the Community or any of its regions as a result of a sudden and substantial increase in one calendar year by comparison with the preceding year in imports of a Group I category products subject to the quantitative limits laid down in Article 3 , originating in one of the supplier countries mentioned in Annex III , it may , with the approval of the Committee under the procedure set out in Article 15 , open consultations with the supplier country concerned , in accordance with the procedure set out in Article 14 , with a view to seeking naturally acceptable solutions to the difficulties . 2 . The consultations with the supplier country concerned which are provided for in paragraph 1 may lead to the conclusion of an arrangement between the country and the Community or the adoption of joint conclusions . 3 . The arrangements provided for in paragraph 2 shall be concluded and the measures provided for in the arrangements or joint conclusions referred to in paragraph 2 shall be adopted in accordance with the procedure laid down in Article 15 . Article 6 1 . The quantitative limits referred to in Article 3 shall not apply to products placed in a free zone or imported under the arrangements governing customs warehouses , temporary importation or inward processing ( suspension system). Where the products referred to in the preceding subparagraph are subsequently released for free circulation , either in the unaltered state or after working or processing , Article 3 ( 3 ) shall apply and the products so released shall be charged against the quantitative limit established for the year for which the export licence was issued . 2 . Where the authorities in the Member States establish that imports of textile products have been charged against a quantitative limit fixed pursuant to Article 3 and that these products have subsequently been re-exported outside the customs territory of the Community , they shall inform the Commission within four weeks of the quantities concerned and issue additional import authorizations for the same products and the same quantities in accordance with Article 3(3 ). Imports effected under cover of such authorizations shall not be charged against the quantitative limit for the current year or the following year . 3 . Subject to the conditions laid down in Annex XXIII , re-imports into the Community of textile products after processing in the countries listed in that Annex shall not be subject to the quantitative limits referred to in Article 3 provided that they are effected in accordance with the Article 4 1 . The quantitative limits referred to in Article 3 shall not apply to the cottage industry and folklore products specified 1 in Annex VII which are accompanied on importation by a certificate issued by the competent authorities of the country of origin in accordance with the provisions of Annex VII and which fulfil the other conditions laid down therein . 2 . The release for free circulation in the Community of the textile products referred to in paragraph 1 originating in the supplier countries listed in Annex VIII shall be granted only for those products covered by an import document issued by the competent authorities of the Member States , provided that similar machine-made products are subject to the quantitative limits referred to in Article 3 . The said import document shall be issued automatically within a maximum of five working days from the date of presentation by the importer of the certificate referred to in paragraph 1 issued by the competent authorities of the supplier country . The import document shall be valid for six months and shall state the grounds for exemption as given in the certificate referred to in paragraph 1 . 31 . 12 . 86 Official Journal of the European Communities No L 387 / 45 Regulations on economic outward processing in force in the Community . 4 . Re-imports into the Community of textile products after processing in the countries listed in Annex IX shall not be subject to the quantitative limits referred to in Article 3 provided that they are effected in accordance with the Regulations on economic outward processing in force in the Community and that specific quantitative restrictions or measures of liberalization have been established for goods imported under economic outward processing arrangements for the Member State , product and third country concerned . Where imports into the Community of textile products listed in Annex I and originating in the supplier countries listed in Annex IX are effected at abnormally low prices , the provisions of Annex X shall apply . ( a ) advance utilization during any given year of a portion of a share established for the following year shall be authorized for each category of products subject to a maximum of 5 % of the share for the year of actual utilization . Such advance imports shall be deducted from the corresponding shares established for the following year ; ( b ) Carry-over of amounts not utilized during any given year to the corresponding share for the following year shall be authorized subject to a maximum of 7 % of the share for the year of actual utilization ; (c ) Transfers of quantities in Group I categories shall be made only as follows :  transfers from category 1 to categories 2 and 3 shall be authorized subject to a maximum of 7 % of the share established for the category to which the transfer is made ,  transfers between categories 2 and 3 shall be authorized subject to a maximum of 7 % of the share established for the category to which the transfer is made ,  transfers between categories 4,5,6,7 and 8 shall be authorized subject to a maximum of 7 % of the share established for the category to which the transfer is made . Transfers of quantities into the different categories in Group II or III may be made from any category in Group I , II or III subject to a maximum of 7% of the share established for the category to which the transfer is made . The table of equivalence applicable to the abovementioned transfers is given in Annex I ; ( d ) The cumulative application of the provisions of points ( a ), ( b ) and ( c ) may not , in the course of any given year , cause a limit established for the category in question to be exceeded by more than 17% . 2 . The countries listed in Annex IX may utilize the shares in the ways provided for in paragraph 1 , except that :  in the case of point ( c ), there shall be no authorization for transfers from category 1 to categories 2 and 3 and transfers between catetories 4 , 5 , 6 , 7 and 8 shall be limited to 4 % . Transfers to different categories in Group II , III or IV may not be greater than 5% . However , Czechoslovakia shall be authorized to transfer 2 % from category 1 to categories 2 and 3 and from categories 2 and 3 to category 1 . The cumulative application of these transfers and the transfer of 4% provided for between categories 2 and 3 may not lead to an increase of more than 4% for categories 2 and 3 ,  in the case of point (d ), the excess may not be greater than 13 % for Group I categories and 13,5 % for categories in Group II , III or IV . Article 7 1 . The Community quantitative limits shall be allocated in such a way as to ensure the best possible utilization of these quantitative limits and to attain progressively a more balanced penetration of the markets by means of improved burden-sharing among the Member States . 2 . The allocation of the Community quantitative limits shall be adjusted in accordance with the procedure laid down in Article 15 and according to the criteria established in paragraph 1 where this proves necessary , particularly in view of trends in patterns of trade , in order to ensure the best possible utilization of the limits . 3 . Without prejudice to the provisions of paragraph 2 , after 1 June each year the supplier countries may , after notifying the Commission in advance , transfer the unused quantities of the shares allocated to Member States of a Community quantitative limit , provided for in Article 3 to the shares of the same limit allocated to other Member States , provided that less than 80 % of the share of the Member State from which the transfer is being made has been used and subject to the following percentages of the share to which the transfer is being made : 2,0% in 1987 ; 4,0% in 1988 ; 8,0% in 1989 ; 12,0% in 1990 ; 16,0% in 1991 . However , for the countries listed in Annexes XII , XIII and XIV , the percentages shall be 1 ,0 % in 1987 , 2,0 % in 1988 , 4,0% in 1989 , 6,0% in 1990 and 8% in 1991 . Article 8 1 . Supplier countries listed in Annex XX may , after notifying the Commission in advance , utilize the shares allocated to Member States in the following ways : No L 387 /46 Official Journal of the European Communities 31 . 12 . 86  in the case of point ( c ), transfers from categories 2 and 3 to category 1 shall be authorized subject to a maximum of 4% . 10 . In the event of recourse by a supplier country to the provisions of paragraphs 1 to 9 , the Commission shall notify the authorities of the Member States concerned , which shall authorize the imports in question in accordance with the double-checking system described in Annex VI . 1 1 . Where a Member State's share has been increased or reduced by the application of paragraphs 1 to 9 or of Article 9 , or where further opportunities for imports into that Member State have been created under Article 9 , such increases or reductions or further import opportunities shall not be taken into account for the purposes of applying paragraph 1 in the current year of subsequent years . 3 . The country indicated in Annex XI may utilize the shares in the ways provided for in paragraph 1 , except that :  in the case of point ( c ), a transfer of 2 % from categories 2 and 3 to category 1 shall be authorized . 4 . The countries listed in Annexes XII , XIII and XIV may utilize the shares in the ways provided for in paragraph 1 , except that :  in the case of point ( a ), the authorization in respect of all categories of products shall be subject to a maximum of 1 % , unless further authorization for up to 5 % can be agreed following consultations in accordance with Article 14 ,  in the case of point ( b ), the authorization in respect of all categories of products shall be subject to a maximum of 2% , unless further authorization for up to 7% can be agreed following consultations in accordance with Article 14 ,  in the case of point (c ), there shall be no authorization for transfers from category 1 to categories 2 and 3 ; transfers between categories 2 and 3 and between categories 4 , 5 , 6 , 7 and 8 shall be limited to 4% . Transfers to different categories in Group II or III shall not be greater than 5% ,  in the case of point ( d ), the excess may not be greater than 12% for all categories of products . 5 . The country indicated in Annex XV may utilize the shares in the ways provided for in paragraph 1 , except that :  in the case ofpoint ( b ), the authorization for all categories of products shall be for 9 % ,  in the case of point ( c ), transfers may be made between categories 1 , 2 and 3 and the authorization in all cases shall be for 11% . 6 . The country indicated in Annex XVI may utilize the shares in the ways provided for in paragraph 1 , except that :  in the case of point ( b ), the authorization shall be for 10% ,  in the case of point ( c ), the authorization shall be for 12% . 7 . The country indicated in Annex XVII may utilize the shares in the ways provided for in paragraph 1 , except that :  in the case of point ( c ), transfers may be made between categories 1 , 2 and 3 . 8 . The countries listed in Annex XVIII may utilize the shares in the ways provided for in paragraph 1 , except that :  in the case of point ( b ), the authorization shall be for 9% ,  in the case of point ( c ), the authorization shall be for 11% . 9 . The country indicated in Annex XIX may utilize the shares in the ways provided for in paragraph 1 , except that : Article 9 1 . Member States which find that they require additional imports for their internal consumption or which consider that their share may not be fully utilized shall notify the Commission accordingly . 2 . The Community quantitative limits laid down in Article 3 may be increased in accordance with the procedure laid down in Article 15 where it appears that additional imports are required . 3 . At the request of a Member State which finds that it requires additional imports , either on the occasion of fairs or where it has issued import authorizations or equivalent documents to the amount of 80% of its national share , the Commission may , after oral or written consultations with the Member States within the Committee set up under Article 1 5 , open up additional opportunities for imports into that Member State . In an emergency , the Commission shall open consultations within the Committee within five working days following receipt of the request from the Member State concerned and shall take a decision within 15 working days calculated from the same date . Article 10 1 . The authorities of the Member States shall issue the import authorizations or equivalent documents provided for in Article 3 ( 3 ) up to the amount of their shares , taking into account the measures taken pursuant to Articles 5 , 7 , 8 and 9 . 2 . The import authorizations or equivalent documents shall be issued in accordance with Annex VI . 3 . The quantities of products covered by the import authorizations or equivalent documents provided for in Article 3 shall be charged against the share of the Member State which issued those authorizations or documents . 31 . 12 . 86 Official Journal of the European Communities No L 387 / 47 4 . The competent authorities of the Member States shall cancel import authorizations or equivalent documents already issued in cases where the corresponding export licences have been withdrawn or cancelled by the competent authorities in the supplier countries . However , if the competent authorities of a Member State have not been informed by the competent authorities of a supplier country of the withdrawal or cancellation of an export licence and after the related products have been imported into that Member State , the quantities in question shall be set off against the Member State's quota-share for the year during which shipment of products took place . of an increase in exports of products originating in the supplier country concerned . 5 . Where the Commission finds , in accordance with the procedure laid down in Article 1 5 , that the conditions set out in paragraphs 2 and 3 are fulfilled and considers that a given category or products should be made subject to a quantitative limit , with the approval of the Committee under the procedure set out in Article 15 : ( a ) it shall open consultations with the supplier country concerned in accordance with the procedure specified in Article 14 with a view to reaching an agreement or joint conclusions on a suitable level of restriction for the category or products in question ; ( b ) pending a mutually satisfactory solution , the Commission shall , as a general rule , request the supplier country concerned to limit exports of the products in the category concerned to the Community or to the region or region$ of the Community market specified by the Community , for a provisional period of three months from the date on which the request for consultation is made . Such provisional limit shall be established at 25 % of the level of imports during the calendar year preceding that in which imports exceeded the level resulting from application of the formula set out in paragraph 2 and gave rise to the request for consultation , or 25 % of the level resulting from the application of the formula set out in paragraph 2 , whichever is the higher . Nevertheless , the Commission may , in exceptionally grave circumstances , request the supplier countries listed in Annexes XIII and XIV to suspend , at the level indicated by the Commission and with effect from the date of notification of the request for consultation , their exports of the category of products in question ; (c ) it may request any of the supplier countries listed in Annexes IX and XII , with effect from the date of notification of the request for consultations and pending a mutually satisfactory solution , to suspend or limit at the level indicated by the Commission its exports of the category or products in question to the Community or to one or more regions thereof; ( d ) it may, pending the outcome of the requested consultations , apply to the imports of the category of products in question quantitative limits identical to those requested of the supplier country pursuant to points ( b ) and ( c ). These measures shall be without prejudice to the definitive arrangements to be made by the Community , taking into account the results of the consultations . Measures taken pursuant to this paragraph shall be the subject of a Commission communication published without delay in the Official Journal of the European Communities . Article 11 1 . The importation into the Community of textile products in Groups I , II and III listed in Annex I , originating in the supplier countries listed in Annex II and not subject to the quantitative limits referred to in Article 3 , shall be subject to a system of administrative control . This system also applies to imports into the Community of the textile products in Group IV listed in Annex I , originating in the countries listed in Annex IX and not subject to the quantitative limits referred to in Article 3 . 2 . Should imports into the Community of products falling within any given category , referred to either in the first subparagraph of paragraph 1 and originating in one of the supplier countries or in the second subparagraph of paragraph 1 and originating in one of the countries listed in Annex IX , exceed , in relation to the preceding calender year's total imports into the Community of products in the same category , the percentages indicated in the table appearing in Annex XXIV, such imports may be made subject to quantitative limits under the conditions laid down in this Article . These arrangements may be limited to imports into specific regions of the Community . 3 . Should the imports referred to in paragraph 2 into a given region of the Community exceed , in relation to the total quantities calculated for the whole Community according to the percentage specified in pargraph 2 , the percentage set for that region in the table below , such imports may be made subject to quantitative limits in the region in question : Germany Benelux France Italy Denmark Ireland United Kingdom Greece Spain Portugal 25,5% ; 9,5% ; 16,5% ; 13,5% ; 2,7% ; 0,8% ; 21,0% ; 1,5% ; 7,5% ; 1,5% . 4 . Paragraphs 2 and 3 shall not apply where the percentages specified therein have been reached as a result of a fall in total imports into the Community , and not as a result The Commission shall refer urgent cases to the Committee provided for in Article 15 within five working days of receipt of the reqliest from the Member State or States setting out the No L 387 /48 Official Journal of the European Communities 31 . 12 . 86 country concerned in the context of the consultation procedure laid down in Article 14 . 12 . The quantitative limits established pursuant to paragraphs 5 to 8 shall not apply to products which have already been dispatched to the Community provided that they were shipped from the supplier country in which they originate for export to the Community before the date of notification of the request for consultations . 13 . The quantitative limits established pursuant to paragraphs 5 to 8 shall be administered in accordance with Articles 3 and 4 and 6 to 10 , save as otherwise provided in accordance with the procedure laid down in Article 15 . reasons for urgency and take a decision within five working days of the end of the Committee's deliberations . 6 . The consultations with the supplier country concerned which are provided for in point 5 ( a ) may lead to the conclusion of an arrangement between that country and the Community , or the adoption of joint conclusions , on the introduction and level of quantitative limits . Such arrangements or joint conclusions shall stipulate that the quantitative limits agreed be administered in accordance with a double-checking system . 7 . Should the parties be unable to reach a satisfactory solution within one month following the opening of consultations and , at the latest , within two months following notification of the request for consultations , the Community shall have the right to introduce a definitive quantitative limit at an annual level not lower than the level resulting from the application of the formula set out in paragraph 2 or 106 % of the level of imports reached during the calendar year preceding that in which imports exceeded the level resulting from the application of the formula set out in paragraph 2 and gave rise to the request for consultations , whichever is the higher . In the case of Hungary the Community shall , however , have the right to introduce a quantitative limit at an annual level not lower than the level reached by imports of products falling within the category in question and referred to in the notification of the request for consultations . In respect of the country indicated in Annex XII , the time-limits referred to above shall be reduced by half. 8 . The arrangements provided for in paragraph 6 shall be concluded and the measures provided for either in paragraphs 5 and 7 or in the arrangements or joint conclusions referred to in paragraph 6 shall be adopted in accordance with the procedure laid down in Article 15 . 9 . The annual level of the quantitative limits established in accordance with paragraphs 5 to 8 may not be less than the level of imports into the Community or into the regions concerned , in 1985 for the countries listed in Annex XXI and in 1986 for countries listed in Annex XXII , of products of the same category and originating in the same supplier country . 10 . Where the trend of total imports into the Community of a product which is subject to a quantitative limit established in accordance with paragraphs 5 to 8 renders it necessary , the annual level of that quantitative limit shall be increased , after consultation with the supplier country in accordance with the procedure laid down in Article 14 , in order to ensure compliance with the conditions set out in paragraphs 2 and 3 . 11 . The quantitative limits established in accordance with paragraphs 6 and 8 shall provide for an annual growth rate determined by mutual agreement with the supplier Article 12 1 . For the textile products subject to the quantitative limits referred to in Article 3 , Member States shall notify the Commission within the first 10 days of each month of the total quantities , in the appropriate units and by country of origin and category of products , for which import authorizations have been issued during the preceding month . 2 . For the textile products cited in Annex VII and originating in the supplier countries listed in Annex VIII , Member States shall notify the Commission within the first 10 days of each month of the total quantities in the appropriate units and by country of origin and category of products , for which import documents have been issued in accordance with Article 4 (2 ) during the preceding month . In respect of the textile products in Annex I , Member States shall notify the Commission monthly , within 30 days following the end of each month , of the total quantities imported during that month , by country of origin and NIMEXE code and in the units including where appropriate supplementary units , of the NIMEXE code . The imports shall be broken down in accordance with the statistical procedures in force . For imports originating in the countries referred to in Annex XXV , this information shall be further broken down by product category . 3 . For products cited in paragraph 1 of Annex VII Member States shall notify the Commission monthly , within 30 days following the end of each month , of the best information available on the total quantities imported during that month , in the appropriate units and by country of origin and category of products . 4 . In order to enable market trends in the products covered by this Regulation to be monitored , Member States shall communicate to the Commission , before 31 March each year , statistical data for the preceding year on exports . The statistical data relating to the production and consumption of each product shall be forwarded under arrangements to be determined subsequently pursuant to the procedure laid down in Article 15 . 31 . 12 . 86 Official Journal of the European Communities No L 387 / 49 5 . In the case of the country indicated in Annex XII , this Article shall apply also to products imported after 1 January 1983 . 5 . Where the nature of the products or particular circumstances so require , the Commission may , at the request of a Member State or on its own initiative , alter the time-limits for communicating the abovementioned information under the procedure laid down in Article 15 . 6 . Member States shall notify the Commission under conditions set in accordance with the procedure laid down in Article 15 , of all other particulars deemed under that procedure to be necessary in order to ensure compliance with the obligations agreed between the Community and the supplier countries . 7 . In the urgent cases referred to in the last subparagraph of Article 11 ( 5 ), the Member State or States concerned shall send the necessary import statistics and economic data to the Commission and the other Member States by telex . Article 14 1 . The Commission shall conduct the consultations referred to in this Regulation , other than those referred to in paragraph 2 , in accordance with the following rules :  the Commission shall notify the supplier country concerned of the request for consultations ,  the request for consultations shall be followed within a reasonable period ( and in any case not later than 15 days following the notification ) by a statement setting out the reasons and circumstances which , in the Commission's opinion , justify the submission of such a request ,  the Commission shall initiate consultation , within one month at the latest of notification of the request , with a view to reaching agreement or a mutually acceptable conclusion within one further month at the latest . 2 . The consultations held with the country indicated in Annex XII shall be governed by the following rules :  the Commission shall notify the supplier country concerned of the request for consultations , together with a statement setting out the reasons and circumstances which , in the Commission's opinion , justify the submission of such a request ,  the Commission shall initiate consultations within 15 days at the latest of notification of the request , with a view to reaching agreement or a mutually acceptable conclusion within 15 days at the latest . Article 13 1 . Where , following the enquires carried out in accordance with the procedures established in Annex V , the Commission notes that the information in its possession constitutes proof that products originating in a supplier country listed in Annex II and subject to the quantitative limits referred to in Article 3 or introduced under Article 1 1 have been transhipped , rerouted or otherwise imported into the Community through circumvention of such quantitative limits and that there is a need for the necessary adjustments to be made , it shall request that consultations be opened , in accordance with the procedure described in Article 14 , so that agreement may be reached on an equivalent adjustment of the corresponding quantitative limits . 2 . Pending the outcome of the consultations referred to in paragraph 1 , the Commission may ask the supplier country concerned to take the necessary precautionary steps to ensure that adjustments to the quantitative limits agreed following such consultations may be carried out for the year in which the request for consultations was lodged or for the following year , if the quantitative limits for the current year is exhausted , where there is clear evidence of circumvention . This paragraph shall not apply to the country indicated in Annex XII . 3 . If the Community and the supplier country fail to arrive at a satisfactory solution within the period stipulated in Article 14 and if the Commission notes that there is clear evidence of circumvention , it shall deduct from the quantitative limits an equivalent volume of products originating in the supplier country concerned . 4 . The agreements provided for in paragraph 1 shall be concluded and the measures provided for either in paragraph 3 or in the agreements referred to in paragraph 1 shall be adopted in accordance with the procedure laid down in Article 15 . Article 15 1 . A Textile Committee , hereinafter called 'the Committee', composed of representatives of the Member States and chaired by a Commission representative , is hereby set up . 2 . The Committee shall draw up its rules of procedure . 3 . Where reference is made to the procedure laid down in this Article , the chairman , on his own initiative or at the request of a Member State , shall refer the matter to the Committee . 4 . The Commission representative shall lay draft measures before the Committee . The Committee shall deliver an opinion on the draft measures within a period which may be fixed by the chairman in accordance with the degree of urgency of the matter . The Committee shall decide by the majority specified in Article 148 ( 2 ) of the EEC Treaty for the adoption of acts by the Council on a proposal from the Commission . In the case of votes within the Committee , the votes of the Member States' representatives shall be weighted No L 387 / 50 Official Journal of the European Communities 31 . 12 . 86 laws, regulations or administrative provisions concerning arrangements for importation of the products covered by this Regulation . Article 1 7 Amendments to the Annexes to this Regulation which may be necessary to take into account the conclusion , amendment or expiry of agreements or arrangements with third countries or amendments made to Community rules on statistics , customs arrangements or common rules for imports shall be adopted in accordance with the procedure laid down in Article 15 . in accordance with the abovementioned Article . The chairman shall not vote . The Commission shall adopt the measures proposed where they are in conformity with the Committee's opinion . Where the measures proposed are not in conformity with the Committee's opinion , or where no opinion has been given , the Commission shall present to the Council , without delay , a proposal for the measures to be taken . The Council shall act by a qualified majority . Should the Council fail to take a decision within one month of the date on which the proposal was laid before it , the Commission shall adopt the proposed measures . 5 . The chairman may , on his own initiative or at the request of one of the Member States' representatives , consult the Committee about any other matter relating to the operation of this Regulation . Article 18 Regulation (EEC) No 3589 / 82 is hereby repealed . Any reference to Regulation (EEC ) No 3589 / 82 shall be understood as a reference to this Regulation . Article 16 The Member States shall inform the Commission forthwith of all measures taken pursuant to this Regulation and of all Article 19 This Regulation shall enter into force on 1 January 1987 . It shall apply until 31 December 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1986 . For the Council The President G. SHAW 31 . 12 . 86 Official Journal of the European Communities No L 387 / 51 ANNEX I LIST OF PRODUCTS REFERRED TO IN ARTICLE 1 1 . When the constitutive material of the products of categories 1 to 114 is not specifically mentioned , these products are to be taken to be made exclusively of wool or of fine hair , of cotton or of man-made fibres . 2 . Garments which are not recognizable as being garments for men or boys or as being garments for women or girls are classified with the latter . 3 . Where the expression 'babies' garments' is used , this is meant also to cover girls' garments up to and including commercial size 86 . GROUP I A Cate ­ gory CCT heading No 1987 NIMEXE code 1987 Description Table of equivalence pieces / kg g /piece ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) 1 55.05 55.05-13 , 19 , 21 , 25 , 27 , 29 , 33 , 35 , 37 , 41 , 45 , 46 , 48 , 51 , 53 , 55 , 57 , 61 , 65 , 67 , 69 , 72 , 78 , 81 , 83 , 85 , 87 Cotton yarn , not put up for retail sale 2 2 a ) 55.09 55.09 55.09-03 , 04 , 05 , 06 , 07 , 08 , 09 , 10 , 11 , 12 , 13 , 14 , 15 , 16 , 17 , 19 , 21 , 29 , 32 , 34 , 35 , 37 , 38 , 39 , 41 , 49 , 51 , 52 , 53 , 54 , 55 , 56 , 57 , 59 , 61 , 63 , 64 , 65 , 66 , 67 , 68 , 69 , 70 , 71 , 73 , 75 , 76 , 77 , 78 , 79 , 80 , 81 , 82 , 83 , 84 , 85 , 87 , 88 , 89 , 90 , 91 , 92 , 93 , 98 , 99 55.09-06 , 07 , 08 , 09 , 51 , 52 , 53 , 54 , 55 , 56 , 57 , 59 , 61 , 63 , 64 , 65 , 66 , 67 , 70 , 71 , 73 , 83 , 84 , 85 , 87 , 88 , 89 , 90 , 91 , 92 , 93 , 98 , 99 Woven fabrics of cotton , other than gauze , terry fabrics , narrow woven fabrics , pile fabrics , chenille fabrics , tulle and other net fabrics a ) of which : other than unbleached or bleached 3 3 a ) 56.07 A 56.07-01 , 04 , 05 , 07 , 08 , 10 , 12 , 15 , 19 , 20 , 22 , 25 , 29 , 30 , 31 , 35 , 38 , 39 , 40 , 41 , 43 , 45 , 46 , 47 , 49 56.07-01 , 05 , 07 , 08 , 12 , 15 , 19 , 22 , 25 , 29 , 31 , 35 , 38 , 40 , 41 , 43 , 46 , 47 , 49 Woven fabrics of synthetic fibres ( staple or waste ) other than narrow woven fabrics , pile fabrics ( including terry fabrics ) and chenille fabrics a ) of which : other than unbleached or bleached No L 387 / 52 Official Journal of the European Communities 31 . 12 . 86 GROUP I B ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) 4 60.04 B I II a ) b ) c ) IV a ) 4 b ) 1 aa ) dd ) 2 ee ) c ) 4 d ) 1 aa ) dd ) ex 2 dd ) 60.05 A II b ) 4 mm ) 11 . 22* 33 44 60.04-19 , 20 , 22 , 23 , 24 , 26 , 39 , 41 , 50 , 58 , 69 , 71 , 79 , 88 60.05-86 , 87 , 88 , 89 Shirts , T-shirts , lightweight fine knit roll , polo or turtle necked jumpers and pullovers (other than of wool or fine animal hair ), undervests and the like , knitted or crocheted 6,48 154 5 60.05 A la ) II b ) 4 bb ) 11 aaa ) bbb ) ccc ) ddd ) eee ) 22 bbb ) ccc) ddd ) eee ) fff) ijij ) 11 60.05-01 , 29 , 30 , 32 , 33 , 34 , 39 , 40 , 41 , 42 , 43 , 80 Jerseys , pullovers , slip-overs , waistcoats , twinsets , cardigans , bed-jackets and jumpers ( other than jackets and blazers ), anoraks , windcheaters , waister jackets and the like , knitted or crocheted 4,53 221 6 61.01 B Vd ) 1 2 3 e) 1 2 3 61.02 B II e ) 6 aa ) bb ) cc ) 61.01-62 , 64 , 66 , 72 , 74 , 76 61.02-66 , 68 , 72 Men's or boys' woven breeches , shorts other than swimwear and trousers ( including slacks ); women's or girls' woven trousers and slacks , of wool , of cotton or of man-made fibres 1,76 568 7 60.05 A II b ) 4 aa ) 22 33 44 55 61.02 B II e ) 7 bb ) cc ) ee ) 60.05-22 , 23 , 24 , 25 61.02-78 , 82 , 85 Women's or girls' blouses , shirts and shirt-blouses , whether or not knitted or crocheted , of wool , cotton or man-made fibres 5,55 180 8 61.03 A I II IV 61.03-11 , 15 , 18 Men's or boys' shirts , other than knitted or crocheted , of wool , cotton or man-made fibres 4,60 217 31 . 12 . 86 Official Journal of the European Communities No L 387 / 53 GROUP II A ( 1 ) (2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) 9 55.08 62.02 B III a ) 1 55.08-10 , 30 , 50 , 80 62.02-71 Terry towelling and similar woven terry fabrics of cotton ; toilet linen and kitchen linen , other than knitted or crocheted , of terry towelling and woven terry fabrics , of cotton 20 62.02 B I a ) c ) 62.02-12 , 13 , 19 Bed linen , other than knitted or crocheted 22 22 a ) 56.05 A 56.05-03 , 05 , 07 , 09 , 11 , 13 , 15 , 19 , 21 , 23 , 25 , 28 , 32 , 34 , 36 , 38 , 39 , 42 , 44 , 45 , 46 , 47 56.05-21 , 23 , 25 , 28 , 32 , 34 , 36 Yarn of staple or waste synthetic fibres , not put up for retail sale a ) of which : acrylic 23 56.05 B ' 56.05-51 , 55 , 61 , 65 , 71 , 75 , 81 , 85 , 91 , 95 , 99 Yarn of staple or waste artificial fibres , not put up for retail sale 32 32 a ) ex 58.04 58.04-07 , 11 , 15 , 18 , 41 , 43 , 45 , 61 , 63 , 67 , 69 , 71 , 75 , 77 , 78 58.04-63 Woven pile fabrics and chenille fabrics ( other than terry towelling or terry fabrics of cotton and narrow woven fabrics ) and tufted textile surfaces , of wool , of cotton or of man-made textile fibres a ) of which : cotton corduroy 39 62.02 B II a ) c ) III a ) 2 c ) 62.02-40 , 42 , 44 , 46 , 51 , 59 , 65 , 72 , 74 , 77 Table linen , toilet and kitchen linen , other than knitted or crocheted , other than of terry towelling or similar terry fabrics of cotton GROUP II B ( 1 ) - ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) 12 60.03 B la) b ) II a ) 2 b ) III IV 60.04 B III a ) 2 b ) 60.06 B II 60.03-11 , 18 , 20 , 29 , 40 , 80 60.04-33 , 34 60.06-92 Panty-hose and tights , stockings , under ­ stockings , socks , ankle-socks , sockettes and the like , knitted or crocheted , other than for babies , including stockings for varicose veins , other than products of category 70 24,3 pairs 41 13 60.04 B IV a ) 2 b ) 1 cc) 2 dd ) c ) 2 d ) 1 cc) 2 cc ) 60.04-36 , 48 , 56 , 66 , 75 , 85 Men's or boys' underpants and briefs , women's or girls' knickers and briefs , knitted or crocheted , of wool , cotton or man-made fibres 17 59 No L 387 / 54 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) 14 61.01 All a ) B Vb ) 1 2 3 61.01-07 , 41 , 42 , 44 , 46 , 47 Men's or boys' woven overcoats , raincoats and other coats , cloaks and capes , of wool , of cotton or of man-made textile fibres (other than parkas ) (of category 21 ) 0,72 1 389 15 61.02 B la) II e ) 1 aa ) bb ) cc) 2 aa ) bb ) cc ) 61.02-05 , 31 , 32 , 33 , 35 , 36 , 37 , 39 , 40 Women's or girls' woven overcoats , raincoats and other coats , cloaks and capes ; jackets and blazers , of wool , of cotton or of man-made textile fibres (other than parkas ) (of category 21 ) 0,84 1 190 16 61.01 B Vc) 1 2 3 61.01-51 , 54 , 57 Men's or boys' suits and ensembles , other than knitted or crocheted , of wool , of cotton or of man-made fibres , excluding ski suits 0,80 1 250 17 61.01 B Va) 1 2 3 61.01-34 , 36 , 37 Men's or boys' jackets and blazers , other than knitted or crocheted , of wool , of cotton or of man-made fibres 1,43 700 18 61.01 B III 61.02 B II c ) 61.01-24 , 25 , 26 61.02-22 , 23 , 24 Men's or boys' singlets and other vests , underpants , briefs , nightshirts , pyjamas , bathrobes , dressing gowns and similar articles , other than knitted or crocheted 61.03 B 61.03-51 , 55 , 59 , 81 , 85 , 89 C 61.04 B 61.04-11 , 13 , 18 , 91 , 93 , 98 Women's or girls' singlets and other vests , slips , petticoats , briefs , panties , nightdresses , pyjamas , negliges , bathrobes , dressing gowns and similar articles , other than knitted or crocheted 19 61.05 A C 61.05-10 , 99 Handkerchiefs , other than knitted or crocheted 59 17 21 61.01 B IV 61.02 B II d ) 61.01-29 , 31 , 32 61.02-25 , 26 , 28 Parkas ; anoraks , windcheaters , waister jackets and the like , other than knitted or crocheted , of wool , of cotton or man-made fibres 2,3 435 24 60.04 B IV a ) 1 b ) 1 bb ) 2 aa ) blT)* c ) 1 . d ) 1 bb ) 2 aa ) bb ) 60.04-35 , 47 , 51 , 53 , 65 , 73 , 81 , 83 Men's or boys' nightshirts , j5yjamas , bathrobes , dressing gowns and similar articles , knitted or crocheted 3,9 257 60.05 All b ) 4 II ) 11 60.05-84 Women's or girls' nightdresses , pyjamas , negliges , bathrobes , dressing gowns and similar articles , knitted or crocheted 31 . 12 . 86 Official Journal of the European Communities No L 387 / 55 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) 26 60.05 A II b ) 4 cc) 11 22 33 44 61.02 B II e ) 4 bb ) cc) dd ) ee ) 60.05-46 , 47 , 48 , 49 61.02-48 , 52 , 53 , 54 Women's or girls' dresses , ofwool , of cotton or man-made fibres 3,1 323 27 60.05 A II b ) 4 dd ) 61.02 B II e ) 5 aa ) bb ) ¢ cc ) 60.05-51 , 52 , 54 , 58 61.02-57 , 58 , 62 Women's or girls' skirts , including divided skirts 2,6 385 28 60.05 A II b ) 4 ee ) 60.05-60 , 63 , 65 Trousers , bib and brace overalls , breeches and shorts (other than swimwear ), knitted or crocheted , of wool , of cotton or man-made fibres 1,61 620 29 61.02 B II e ) 3 aa ) bb ) cc ) 61.02-42 , 43 , 44 Women's or girls' suits and ensembles , other than knitted or crocheted , ofwool , of cotton or man-made fibres , excluding ski suits 1,37 730 31 61.09 D 61.09-50 Brassieres , woven , knitted or crocheted 18,2 55 68 60.03 A 60.04 A I II a ) b ) c ) III a ) b ) c ) d ) 60.05 A II b ) 1 5 aa ) 61.02 Ala ) b ) 61.04 A 61.11 A 60.03-01 , 03 , 05 , 09 60.04-02 , 03 , 04 , 06 , 07 , 08 , 10 , 11 , 12 , 14 60.05-06 , 07 , 08 , 09 , 91 61.02-01 , 03 61.04-01 , 09 61.11-10 Babies' garments and clothing accessories , excluding babies gloves , mittens and mitts of categories 10 and 87 , and babies' stockings , socks and sockettes , other than knitted or crocheted , of category 88 73 60.05 A II b ) 3 60.05-16 , 17 , 19 Track suits of knitted or crocheted fabric, of wool , of cotton or of man-made textile fibres 1,67 600 No L 387 / 56 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) 76 61.01 B I 61.02 B II a ) 61.01-13 , 15 , 17 , 19 61.02-12 , 14 Men's or boys' industrial or occupational clothing , other than knitted or crocheted ; Women's or girls' aprons , smock-overalls and other industrial or occupational clothing , other than knitted or crocheted 77 61.01 B V f) 1 61.02 B II e ) 8 aa ) 61.01-82 61.02-86 Ski suits , other than knitted or crocheted 78 61.01 A I lib ) B V g ) 1 2 3 61.02 All B lb ) II e ) 9 aa ) bb ) cc) 61.01-03 , 09 , 93 , 94 , 97 61.02-04 , 07 , 93 , 95 , 97 Garments , other than knitted or crocheted , excluding garments of categories 6 , 7 , 8 , 14 , 15 , 16 , 17 , 18 , 21 , 26 , 27 , 29 , 68 , 72 , 76 and 77 83 60.05 A lb) II a ) b ) 4 hh ) 11 22 33 44 kk ) 11 60.05-03 , 04 , 75 , 76 , 77 , 78 , 82 Overcoats , jackets , blazers and other garments , including ski suits , knitted or crocheted , excluding garments of categories 4 , 5 , 7 , 13 , 24 , 26 , 27 , 28 , 68 , 69 , 72 , 73 , 74 , 75 GROUP III A ( 1 ) ( 2 ) ( 3 ) ( 4 ) . ( 5 ) ( 6 ) 33 51.04 A III a ) 62.03 B II b ) 1 51.04-06 62.03-51 , 59 Woven fabrics of synthetic filament yarn obtained from strip or the like of polyethylene or polypropylene j less than 3 m wide ; Sacks and bags , of a kind used for the packing of goods , not knitted or crocheted , obtained from strip or the like 34 51.04 A III b ) 51.04-08 WQven fabrics of synthetic filament yarn , obtained from strip or the like of polyethylene or polypropylene , 3 m or more wide 35 51.04 A II IV 51.04-05 , 10 , 11 , 13 , 15 , 17 , 18 , 21 , 23 , 25,27,28,32,34,36,41,48 51.04-10 , 15 , 17 , 18 , 23 , 25 , 27 , 28 , 32 , 34 , 41 , 48 Woven fabrics of synthetic fibres (continuous), other than those for tyres of category 114 a ) of which : other than unbleached or bleached 31 . 12 . 86 Official Journal of the European Communities No L 387 / 57 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) 36 36 a ) 51.04 B II III 51.04-54 , 55 , 56 , 58 , 62 , 64 , 66 , 72 , 74 , 76 , 81 , 89 , 93 , 94 , 97 , 98 51.04-55 , 58 , 62 , 64 , 72 , 74 , 76 , 81 , 89 , 94 , 97 , 98 Woven fabrics of continuous artificial fibres , other than those for tyres of category 114 a ) of which : other than unbleached or bleached 37 37 a ) 56.07 B 56.07-50 , 51 , 55 , 56 , 59 , 60 , 61 , 65 , 67 , 68 , 69 , 70 , 71 , 72 , 73 , 74 , 77 , 78 , 82 , 83 , 84 , 87 56.07-50 , 55 , 56 , 59 , 61 , 65 , 67 , 69 , 70 , 71 , 73 , 74 , 77 , 78 , 83 , 84 , 87 Woven fabrics of artificial staple fibres a ) of which : other than unbleached or bleached 38 A 60.01 Bib) 1 60.01-40 Knitted or crocheted synthetic curtain fabrics including net curtain fabric 38 B 62.02 All 62.02-09 Net curtains , other than knitted or crocheted 40 62.02 B IV a ) c ) 62.02-83 , 85 , 89 Woven curtains (including drapes , interior blinds , curtain and bed valances and other furnishing articles , other than knitted or crocheted , of wool , of cotton or of man-made fibres 41 ex 51.01 A 51.01-01 , 02 , 03 , 04 , 08 , 09 , 10 , 12 , 20 , 22 , 24 , 27 , 29 , 30 , 41 , 42 , 43 , 44 , 46 , 48 Yarn of synthetic filament (continuous), not put up for retail sale , other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre 42 ex 51.01 B 51.01-50 , 61 , 67 , 68 , 71 , 77 , 78 , 80 Yarn of continuous man-made fibres , not put up for retail sale : B. Yarn of artificial fibres ; yarn of artificial filaments , not put up for retail sale , other than single yarn of viscose rayon untwisted or with a twist of not more than 250 turns per metre and single non-textured yarn of cellulose acetate 43 51.03 55.06 56.06 B 51.03-10 , 20 55.06-10 , 90 56.06-20 Yarn of man-made filament , yarn of staple artificial fibres , cotton yarn , put up for retail sale 46 ex 53.05 53.05-10 , 22 , 29 , 31 , 38 , 39 Carded or combed sheep's or lambs' wool or other fine animal hair 47 53.06 53.08 A 53.06-21 , 25 , 31 , 35 , 51 , 55 , 71 , 75 53.08-11 , 15 Yarn ofcarded sheep's or lambs' wool (woollen yarn ) or of carded fine animal hair , not put up for retail sale No L 387 / 58 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) 48 53.07 53.08 B 53.07-02 , 08 , 12 , 18 , 30 , 40 , 51 , 59 , 81 , 89 53.08-21 , 25 Yarn of combed sheep's or lambs' wool (worsted yarn) or of combed fine animal hair , not put up for retail sale 49 ex 53.10 53.10-11 , 15 Yarn of sheep's or lambs' wool or of fine animal hair , put up for retail sale 50 53.11 53.11-01 , 03 , 07 , 11 , 13 , 17 , 20 , 30 , 40 , 52 , 54 , 58 , 72 , 74 , 75 , 82 , 84 , 88 , 91 , 93 , 97 Woven fabrics of sheep's or lambs' wool or of fine animal hair 51 55.04 55.04-00 Cotton , carded or combed 53 55.07 55.07-10 , 90 Cotton gauze 54 56.04 B 56.04-21 , 23 , 28 Staple artificial fibres , including waste , carded , combed or otherwise processed for spinning 55 56.04 A 56.04-11 , 13 , 15 , 16 , 17 , 18 Synthetic staple fibres , including waste , carded or combed or otherwise processed for spinning 56 56.06 A 56.06-11 , 15 Yarn of staple synthetic fibres ( including waste ), put up for retail sale 58 58.01 58.01-01 , 11 , 13 , 17 , 30 , 80 Carpets , carpetings and rugs , knotted (made up or not) 59 58.02 ex A B 59.02 ex A 58.02-04 , 06 , 07 , 09 , 56 , 61 , 65 , 71 , 75 , 81 , 85 , 90 59.02-01 , 09 Carpets and other textile floor coverings , other than the carpets of category 58 60 58.03 58.03-00 Tapestries , hand-made , of the type Gobelins , Flanders , Aubusson , Beauvais and the like , and needleworked tapestries ( for example , petit point and cross stitch ) made in panels and the like by hand 61 58.05 A la) c ) II B 59.13 58.05-01 , 08 , 30 , 40 , 51 , 59 , 61 , 69 , 73 , 77 , 79 , 90 59.13-01 , 11 , 13 , 15 , 19 , 32 , 34 , 35 , 39 Narrow woven fabrics , and narrow fabrics ( bolduc ) consisting of warp without weft assembled by means of an adhesive , other than labels and similar articles of category 62 Elastic fabrics and trimmings (not knitted or crocheted), made from textile materials assembled from rubber thread 31 . 12 . 86 Official Journal of the European Communities No L 387 / 59 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) (6 ) 62 58.06 58.07 58.08 58.09 58.10 58.06-10 , 90 58.07-31 , 39 , 50 , 80 58.08-10 , 90 58.09-11 , 19 , 21 , 31 , 35 , 39 , 91 , 95 , 99 58.10-21 , 29 , 41 , 45 , 49 , 51 , 55 , 59 Labels , badges and the like , of textile materials , not embroidered , in the piece , in strips or cut to shape or size , woven Chenille yarn ( including flock chenille yarn ), gimped yarn (other than metallized yarn and gimped horsehair yarn); braids and ornamental trimmings in the piece ; tassels , pompoms and the like Tulle and other net fabrics but not including woven , knitted or crocheted fabrics ; hand or mechanically made lace , in the piece , in strips or in motifs Embroidery , in the piece , in strips or in motifs 63 60.01 B I a ) 60.06 A 60.01 Bib) 2 3 60.01-30 60.06-11 , 18 60.01-51 , 55 Knitted or crocheted fabric of synthetic fibres containing by weight 5 % or more of elastomeric yarn and knitted or crocheted fabric containing by weight 5 % or more of rubber thread Raschel lace and long-pile fabric of synthetic fibres 65 60.01 A B lb) 4 II C I 60.01-01 , 10 , 62 , 64 , 65 , 68 , 72 , 74 , 75 , 78 , 81 , 89 , 92 , 94 , 96 , 97 Knitted or crocheted fabric other than those of categories 38 A and 63 , of wool , of cotton or of man-made fibres 66 62.01 A B I II a ) b ) c ) 62.01-10 , 20 , 81 , 85 , 93 , 95 Travelling rugs and blankets , other than knitted or crocheted , of wool , of cotton or of man-made fibres GROUP III B ( 1 ) ( 2 ) ( 3 ) '(4 ) ( 5 ) ( 6 ) 10 60.02 A B 60.02-40 60.02-50 , 60 , 70 , 80 Gloves , mittens and mitts , knitted or crocheted 17 pairs 59 67 60.05 A II b ) 5 bb ) B 60.06 Bill 60.05-92 , 93 , 94 , 95 , 96 , 97 , 98 , 99 60.06-96 , 98 Knitted or crocheted clothing accessories other than for babies ; household linen of all kinds , knitted or crocheted ; curtains ( including drapes ) and interior blinds , curtain or bed valances and other furnishing articles knitted or crocheted ; knitted or crocheted blankets and travelling-rugs , other knitted or crocheted articles including parts of garments or of clothing accessories 67a ) 60.05-96 a ) of which : sacks and bags of a kind used for the packing of goods , made from polyethylene or polypropylene strip No L 387 / 60 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) ( 2 ) ( 3 ) (4 ) (5 ) (6 ) 69 60.04 B IV a ) 3 b ) 2 cc) c ) 3 ex d ) 2 dd ) 60.04-37 , 54 , 67 , 86 Women's or girls' slips and petticoats , knitted or crocheted 7,8 128 70 60.04 B III a ) 1 60.03 B II b ) 1 60.04-31 60.03-24 , 26 Panty-hose and tights of synthetic fibres , measuring per single yarn less than 67 decitex ( 6,7 tex ) Women's full-length hosiery of synthetic fibres 30,4 pairs 33 72 60.05 A II b ) 2 60.06 B I 61.01 B II 61.02 B II b ) 60.05-11 , 13 , 15 60.06-91 61.01-22,23 61.02-16 , 18 Swimwear , of wool , of cotton or of man-made fibres 9,7 103 74 60.05 AH b) 4 gg) 11 22 33 44 60.05-70 , 71 , 72 , 73 Women's or girls' knitted or crocheted suits and ensembles , of wool , of cotton or man-made fibres , excluding ski suits 1,54 650 75 60.05 A II b ) 4 ff) 60.05-66 , 68 Men's or boys' knitted or crocheted suits and ensembles , of wool , of cotton or of man-made fibres , excluding ski suits 0,80 1 250 84 61.06 B C D E 61.06-30 , 40 , 50 , 60 Shawls , scarves , mufflers , mantillas , veils and the like other than knitted or crocheted , of wool , of cotton or man-made fibres 85 61.07 B C D 61.07-30 , 40 , 90 Ties , bow ties and cravats not knitted or crocheted , of wool , of cotton or man-made fibres 17,9 56 86 61.09 A B C E 61.09-20 , 30 , 40 , 80 Corsets , corset-belts , suspender belts , braces , suspenders , garters and the like , and parts thereof, whether or not knitted or crocheted 8,8 114 87 61.10 A 61.10-10 Gloves , mittens and mitts , not knitted or crocheted 88 61.10 B 61.11 B 61.10-90 61.11-90 Stockings , socks and sockettes , not knitted or crocheted ; other clothing accessories , parts of garments or of clothing accessories , other than for babies , other than knitted or crocheted 31 . 12 . 86 Official Journal of the European Communities No L 387 / 61 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) 90 ex 59.04 59.04-11 , 12 , 14 , 15 , 17 , 18 , 19 , 21 Twine , cordage , ropes and cables of synthetic fibres , plaited or not 91 62.04 All B II 62.04-23 , 73 Tents 93 62.03 B lb) II a ) b ) 2 c ) 62.03-30 , 40 , 97 , 98 Sacks and bags , of a kind used for the packing of goods , of woven fabrics , other than made from polyethylene or polypropylene strip 94 59.01 59.01-07 , 12 , 14 , 15 , 16 , 18 , 21 , 29 Wadding of textile materials and articles thereof; textile fibres , not exceeding 5 mm in length ( flock), textile dust and mill neps 95 ex 59.02 59.02-35 , 41 , 47 , 51 , 57 , 59 , 91 , 95 , 97 Felt and articles thereof, whether or not impregnated or coated , other than floor coverings 96 59.03 59.03-01 , 11 , 21 , 23 , 25 , 29 , 30 Non-woven fabrics and articles of such fabrics , whether or not impregnated , coated , covered or laminated 97 59.05 59.05-11 , 31 , 39 , 51 , 59 , 91 , 99 Nets and netting made of twine , cordage or rope and made up fishing nets of yarn , twine , cordage or rope 98 59.06 59.06-00 Other articles made from yarn , twine , cordage , rope or cables , other than textile fabrics , articles made from such fabrics and articles of category 97 99 59.07 59.10 59.11 A I II III b ) B 59.12 59.07-10 , 90 59.10-10,31,39 59.11-11 , 14 , 17 , 20 59.12-00 Textile fabrics coated with gum or amylaceous substances , of a kind used for the outer covers of books and the like; tracing cloth ; prepared painting canvas ; buckram and similar stiffened textile fabrics of a kind used for hat foundations Linoleum , whether or not cut to shape ; floor coverings consisting of a coating or covering applied on a textile backing , whether or not cut to shape ; Rubberized textile fabrics , not knitted or crocheted , excluding those for tyres Textile fabrics otherwise impregnated or coated ; painted canvas being theatrical scenery , studio back-cloths or the like , other than of category 100 No L 387 / 62 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) 100 59.08 59.08-10,51,61,71,79 Textile fabrics impregnated , coated , covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials 101 ex 59.04 59.04-80 Twine , cordage , ropes and cables , plaited or not , other than of synthetic fibres 109 62.04 A I B I 62.04-21 , 61 , 69 Tarpaulins , sails , awnings , and sunblinds 110 62.04 A III Bill 62.04-25 , 75 Woven pneumatic mattresses 111 62.04 A IV B IV 62.04-29 , 79 Camping goods , woven , other than pneumatic mattresses and tents 112 62.05 A B D E 62.05-01 , 10 , 30 , 93 , 95 , 99 Other made up textile articles , woven , excluding those of categories 113 and 114 113 62.05 C 62.05-20 Floor cloths , dish cloths and dusters , other than knitted or crocheted 114 51.04 A I B I 59.11 A III a ) 59.14 59.15 59.16 59.17 A B II C D 51.04-03 , 52 59.11-15 59.14-00 59.15-10 , 90 59.16-00 59.17-10 , 29 , 32 , 38 , 49 , 51 , 59 , 71 , 79 , 91 , 93 , 95 , 99 Woven fabrics and articles for technical uses 31 . 12 . 86 Official Journal of the European Communities No L 387 / 63 GROUP IV ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) 115 54.03 54.04 54.03-10 , 31 , 35 , 37 , 39 , 50 , 61 , 69 54.04-10 , 90 Flax or ramie yarn 117 54.05 54.05-21 , 25 , 31 , 35 , 38 , 51 , 55 , 61 , 68 Woven fabrics of flax or of ramie 118 ex 62.02 Bib) ex 62.02 B lib ) III b ) 62.02-15 62.02-61 , 75 Table linen , toilet linen and kitchen of flax or ramie , other than knitted or crocheted 120 62.02 A I B IV b ) 62.02-01 , 87 Curtains ( including drapes), interior blinds , curtain and bed valances and other furnishing articles , not knitted or crocheted , of flax or ramie 121 ex 59.04 59.04-60 Twine , cordage , ropes and cables , plaited or not , of flax or ramie 122 62.03 BI a ) 62.03-20 Sacks and bags , of a kind used for the packing of goods , used , of flax , other than knitted or crocheted 123 ex 58.04 ex 61.01 F 58.04-80 61.06-90 Woven-pile fabrics and chenille fabrics of flax or ramie , other than narrow woven fabrics Shawls , scarves , mufflers , mantillas , veils and the like , of flax or ramie , other than knitted or crocheted No L 387 / 64 Official Journal of the European Communities 31 . 12 . 86 ANNEX II LIST OF SUPPLIER COUNTRIES REFERRED TO IN ARTICLE 1 ARGENTINA BANGLADESH BRAZIL BULGARIA CZECHOSLOVAKIA HONG KONG HUNGARY INDIA INDONESIA MACAO MALAYSIA PAKISTAN PERU PHILIPPINES POLAND ROMANIA SINGAPORE SOUTH KOREA SRI LANKA THAILAND URUGUAY 31 . 12 . 86 Official Journal of the European Communities No L 387 / 65 ANNEX III COMMUNITY AND REGIONAL QUANTITATIVE LIMITS AGREED FOR THE YEARS 1987 TO 1991 GROUP I A Cate ­ gory CCT heading No NIMEXE code( 1987 ) Description Third country Units Years Annual quantita ­ tive limits ( 1 ) 2 3 4 5 6 7) ( 8 ) 1 55.05 Cotton yarn , not put up for retail sale Argentina tonnes55.05-13 , 19 , 21 , 25 , 27 , 29 , 33 , 35 , 37 , 41 , 45 , 46 , 48 , 51 , 53 , 55 , 57 , 61 , 65 , 67 , 69 , 72 , 78 , 81 , 83 , 85 , 87 Brazil Bulgaria South Korea Czecho ­ slovakia 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 3 600 3 672 3 745 3 820 3 897 32 165 32 712 33 268 33 833 34 409 106 108 109 111 113 817 818 819 820 821 340 343 347 350 354 261 266 272 277 283 246 251 256 261 266 7 582 7 772 7 966 8 165 8 369 5 701 5 986 6 285 6 600 6 930 1 046 1 056 1 067 1 078 1 088 Hungary ( I ) tonnes tonnes tonnes tonnes tonnes tonnes tonnes tonnes tonnes (BNL ) Pakistan (M Peru l 1 ) Romania (') See Appendix . No L 387 / 66 Official Journal of the European Communities 31 . 12 . 86 ( i ) 2 ( 3 ) 4 5 6 2 55.09 Argentina (*)Woven fabrics of cotton , other than gauze , terry fabrics , narrow woven fabrics , pile fabrics , chenille fabrics , tulle and other net fabrics 55.09-03 , 04 , 05 , 06 , 07 , 08 , 09 , 10 , 11 , 12 , 13 , 14 , 15 , 16 , 17 , 19 , 21 , 29 , 32 , 34 , 35 , 37 , 38 , 39 , 41 , 49 , 51 , 52 , 53 , 54 , 55 , 56 , 57 , 59 , 61 , 63 , 64 , 65 , 66 , 67 , 68 , 69 , 70 , 71 , 73 , 75 , 76 , 77 , 78 , 79 , 80 , 81 , 82 , 83 , 84 , 85 , 87 , 88 , 89 , 90 , 91 , 92 , 93 , 98 , 99 Brazil Bulgaria tonnes tonnes tonnes tonnes tonnes tonnes South Korea Czecho ­ slovakia Hong Kong ( 7 ) ( 8 ) 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 5 500 5 594 5 689 5 785 5 884 17 971 18 151 18 332 18 516 18 701 1 330 1 357 1 384 1 411 1 440 5 496 5 501 5 507 5 513 5 519 6 400 6 496 6 593 6 692 6 793 13 287 13 314 13 340 13 367 13 394 2 262 2 285 2 307 2 331 2 354 1 850 1 924 2 001 2 081 2 164 42 470 43 213 43 969 44 739 45 522 4 113 4 236 4 363 4 494 4 629 22 200 22 755 23 324 23 907 24 505 3 189 3 412 3 651 3 907 4 180 Hungary Indonesia (UK) tonnes tonnes tonnes tonnes India Malaysia Pakistan tonnes tonnesPeru (') See Appendix . 31 . 12 . 86 Official Journal of the European Communities No L 387 / 67 ( i ) ( 2 ) 3 ( 4 ) (5 6 ( 7 ) Poland2 (cont 'd) Romania Singapore tonnes tonnes tonnes tonnes tonnes Thailand 2 a ) 55.09 a ) of which other than unbleached or bleached Brazil55.09-06 , 07 , 08 , 09 , 51 , 52 , 53 , 54 , 55 , 56 , 57 , 59 , 61 , 63 , 64 , 65 , 66 , 67,70,71,73 , 83 , 84 , 85 , 87 , 88 , 89 , 90 , 91 , 92 , 93 , 98 , 99 Bulgaria tonnes tonnes ( 8 ) 1 796 1 823 1 850 1 878 1 906 4 082 4 164 4 247 4 332 4 418 2 800 2 884 2 970 3 060 3 152 9 300 9 579 9 866 10 162 10 467 3 650 3 712 3 775 3 839 3 905 510 520 531 541 552 679,5 680 681 682 683 1 938 1 967 1 997 2 027 2 057 338 343 348 353 359 149 151 154 156 158 250 254 258 261 265 645 655 664 674 685 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 South Korea Czecho ­ slovakia (D ) (F (BNL) tonnes tonnes tonnes tonnes tonnes (UK (DK) No L 387 / 68 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) 2 a ) (cont'd) Hong Kong Hungary India Indonesia ( UK ) Malaysia Pakistan Poland Romania Singapore Thailand tonnes tonnes tonnes tonnes tonnes tonnes tonnes tonnes tonnes tonnes 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 11 468 11 491 11 514 11 537 11 560 1 770 1 788 1 806 1 824 1 842 7 486 7 935 8 411 8 916 9 451 278 289 301 313 326 1 638 1 687 1 738 1 790 1 844 2 700 2 862 3 034 3 216 3 409 728 739 750 761 773 2 507 2 557 2 608 2 660 2 714 1 400 1 442 1 485 1 530 1 576 2 409 2 481 2 556 2 632 2 711 3 56.07 A 56.07-01 , 04 , 05 , 07 , 08 , 10 , 12 , 15 , 19 , 20 , 22 , 25 , 29 , 30 , 31 , 35 , 38 , 39 , 40 , 41 , 43 , 45 , 46 , 47 , 49 Woven fabrics of synthetic fibres ( staple or waste ) other than narrow woven fabrics , pile fabrics ( including terry fabrics ) and chenille fabrics Brazil tonnes 1987 1988 1989 1990 1991 1 655 1 721 1 790 1 862 1 936 31 . 12 . 86 Official Journal of the European Communities No L 387 / 69 ( i ) ( 2 ) 3 (4 ( 5 ) 6 ( 7 ) ( 8 ) South Korea 3 (cont'd) Czecho ­ slovakia Hong Kong tonnes tonnes tonnes tonnes tonnes tonnes Hungary Indonesia (F ) ( I ) 4 332 4 353 4 375 4 397 4 419 1 722 1 774 1 827 1 882 1 938 11 063 11 085 11 107 11 130 11 152 630 643 655 669 682 721 757 795 835 877 400 420 441 463 486 847 889 934 981 1 030 8 908 9 175 9 450 9 734 10 026 950 979 1 008 1 038 1 069 1 180 1 215 1 252 1 289 1 328 600 630 662 695 730 17 000 17 510 18 035 18 576 19 133 UK 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 Malaysia (') tonnes tonnes tonnesPoland Romania Singapore tonnes tonnes tonnesThailand f 1 ) (') See Appendix . No L 387 / 70 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) 3 a ) 56.07-01 , 05 , 07 , 08 , 12 , 15 , 19 , 22 , 25 , 29 , 31 , 35 , 38 , 40 , 41 , 43 , 46 , 47 , 49 a ) of which : other than unbleached or bleached South Korea Czecho ­ slovakia ( F ) ( BNL ) Hong Kong Indonesia ( F ) ( I ) (UK ) Malaysia (*) Poland Thailand ( J ) tonnes tonnes tonnes tonnes tonnes tonnes tonnes tonnes tonnes tonnes 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 623 629 636 642 648 110 113 117 120 124 77 79 82 84 87 7 415 7 430 7 445 7 460 7 474 144 151 159 167 175 80 84 88 93 98 169 178 187 196 206 3 563 3 670 3 780 3 893 4 010 735 757 780 803 827 4 462 4 596 4 734 4 876 5 022 ( ] ) See Appendix . 31 . 12 . 86 Official Journal of the European Communities No L 387 / 71 GROUP I B ( 1 ) ( 2 ) ( 3 ) (4 ) (5 ) (6 ) (7 ) ( 8 ) 4 60.04 B I II a ) b ) c ) IV a ) 4 b ) 1 aa ) dd ) 2 ee ) c ) 4 d ) 1 aa ) dd ) ex 2 dd ) 60.05 A II b ) 4 mm) 11 22 33 44 60.04-19 , 20 , 22 , 23 , 24 , 26 , 39 , 41 , 50 , 58 , 69 , 71 , 79 , 88 60.05-86 , 87 , 88 , 89 Shirts , T-shirts , lightweight fine knit roll , polo or turtle necked jumpers and pullovers (other than of wool or fine animal hair ), undervests and the like , knitted or crocheted Brazil (F ) (UK) ( I ) Bulgaria South Korea ( 1 ) Czecho ­ slovakia Hong Kong (&gt;) Hungary India 0 ) Macao (') Malaysia ( J ) 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 380 395 411 427 445 2 700 2 808 2 920 3 037 3 159 4 200 4 368 4 543 4 724 4 913 1 200 1 230 1 261 1 292 1 325 11 646 11 774 11 903 12 034 12 167 2 534 2 597 2 662 2 729 2 797 24 950 25 125 25 301 25 478 25 656 2 882 2 940 2 998 3 058 3 120 10 407 10 865 11 343 11 842 12 363 11 209 11 321 11 434 11 549 11 664 6 063 6 366 6 684 7 019 7 370 (*) See Appendix . No L 387 / 72 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) ( 2 ) ( 3 ) ( 4 ) (5 ) ( 6 ) ( 7 ) ( 8 ) 4 (cont'd Pakistan (') Philippines H Poland (') Romania ( J ) Singapore ( 1 ) Thailand 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 11 000 11 550 12 128 12 734 13 371 11 200 11 704 12 231 12 781 13 356 10 530 10 846 11 171 11 506 11 852 17 737 18 180 18 635 19 101 19 578 14 000 14 560 15 142 15 748 16 378 11 150 11 708 12 293 12 908 13 553 5 60.05 A la ) II b 4 bb ) 11 aaa ) bbb ) ccc ) ddd ) eee ) 22 bbb ) ccc) ddd ) eee ) m ijij ) 11 60.05-01 , 29 , 30 , 32 , 33,34,39,40,41,42 , 43 , 80 Jerseys , pullovers , slip-overs , waistcoats , twinsets , cardigans , bed jackets and jumpers ( other than jackets and blazers ), anoraks , windcheaters , waister jackets and the like , knitted or crocheted Bulgaria South Korea Czecho ­ slovakia Hong Kong Hungary 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1 000 1 025 1 051 1 077 1 104 27 080 27 242 27 405 27 570 27 735 1 610 1 642 1 675 1 709 1 743 26 860 27 021 27 183 27 346 27 510 2 500 2 575 2 652 2 732 2 814 ( J ) See Appendix . 31 . 12 . 86 Official Journal of the European Communities No L 387 / 73 ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) (7 ) ( 8 ) 5 (cont'd) Macao Malaysia Pakistan Philippines Poland Romania Singapore Thailand 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 10 290 10 393 10 497 10 602 10 708 2 835 2 977 3 126 3 282 3 446 3 100 3 286 3 483 3 692 3 914 4 600 4 830 5 071 5 325 5 591 2 217 2 295 2 375 2 458 2 544 11 574 11 805 12 042 12 282 12 528 8 100 8 424 8 761 9 111 9 475 8 400 8 820 9 261 9 724 10 210 6 61.01 B Vd) 1 2 3 e ) 1 2 3 61.02 B II e ) 6 aa ) bb ) cc) 61.01-62 , 64 , 66 , 72 , 74 , 76 61.02-66 , 68 , 72 Men's or boys' woven breeches , shorts other than swimwear and trousers ( including slacks ); women's or girls ' woven trousers and slacks , of wool , of cotton or of man-made fibres Brazil (*) Bulgaria South Korea ( 1 ) 1 000 pieces 1 000 pieces 1 000 pieces 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 2 350 2 444 2 542 2 643 2 749 430 443 456 470 484 4 758 4 817 4 877 4 938 5 000 (*) See Appendix . No L 387/ 74 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) ( 2 ) (3 4 5 ( 6 ) (7 ) ( 8 ) 6 (cont'd, Czecho ­ slovakia (M Hong Kong H Hungary (') India i 1 ) Indonesia (M Macao ( ! ) 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 600 618 637 656 675 51 770 52 029 52 289 52 550 52 813 380 395 411 427 445 3 749 3 936 4 133 4 340 4 557 4 900 5 194 5 506 5 836 6 186 10 630 10 736 10 844 10 952 11 061 3 850 4 043 4 245 4 457 4 680 4 300 4 536 4 786 5 049 5 327 590 611 632 654 677 4 380 4 490 4 602 4 717 4 835 7 875 8 229 8 600 8 987 9 391 2 900 3 103 3 320 3 553 3 802 Malaysia (') 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 Philippines (') Poland (M Romania Singapore ( 1 ) Sri Lanka i 1 ) (') See Appendix . 31 . 12 . 86 Official Journal of the European Communities No L 387 / 75 l ) ( 2 ) (3 (4 6 (cont'd) 7 60.05 60.05-22 , 23 , 24 , 25 Women's or girls' blouses , shirts and shirt-blouses , whether or not knitted or crocheted , of wool , cotton or man-made fibres A II b ) 4 aa ) 22 33 44 55 61.02 61.02-78 , 82 , 85 B II e ) 7 bb ) cc ) ee ) ( 5 ) (6 ) ( 7 ) ( 8 ) Thailand 1 000 pieces 1987 1988 1989 1990 1991 2 050 2 153 2 261 2 374 2 493 Bulgaria South Korea Czecho ­ slovakia Hong Kong Hungary India Indonesia Macao Philippines Poland ( IRL) 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 405 415 426 436 447 8 240 8 302 8 364 8 427 8 490 202 207 212 218 223 29 479 29 715 29 953 30 192 30 434 420 433 446 459 473 32 287 33 094 33 922 34 770 35 639 4 100 4 346 4 607 4 883 5 176 4 185 4 227 4 269 4 312 4 355 3 000 3 120 3 245 3 375 3 510 23 24 24 25 1991 25 No L 387 / 76 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) (6 ) (7 ) ( 8 ) 7 (cont'd) Romania Singapore Sri Lanka Thailand 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 731 746 761 776 791 7 075 7 358 7 652 7 958 8 276 4 000 4 280 4 580 4 900 5 243 2 600 2 730 2 867 3 010 3 161 8 61.03 A I II IV 61.03-11 , 15 , 18 Men's or boys' shirts , other than knitted or crocheted , of wool , cotton or man-made fibres Bulgaria South Korea Czecho ­ slovakia Hong Kong Hungary India Indonesia 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 2 870 2 927 2 986 3 046 3 107 28 155 28 366 28 578 28 793 29 009 600 612 624 637 649 46 955 47 237 47 520 47 805 48 092 700 718 735 754 773 28 443 29 225 30 029 30 855 31 703 6 580 6 975 7 393 7 837 l|| 1991 8 307 31 . 12 . 86 Official Journal of the European Communities No L 387 / 77 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) (7 ) ( 8 ) 8 (cont'd) - Macao Malaysia Pakistan Philippines Poland Romania Singapore Sri Lanka Thailand 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 6 271 6 334 6 397 6 461 6 526 4 500 4 635 4 774 4 917 5 065 3 400 3 502 3 607 3 715 3 827 3 670 3 798 3 931 4 069 4 211 1 311 1 331 1 351 1 371 1 391 6 360 6 487 6 617 6 749 6 884 5 100 5 235 5 411 5 573 5 740 4 250 4 548 4 866 5 206 5 570 2 200 2 277 2 357 2 439 2 524 No L 387 / 78 Official Journal of the European Communities 31 . 12 . 86 GROUP II A ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) 9 55.08 62.02 B III a ) 1 55.08-10 , 30 , 50 , 80 62.02-71 Terry towelling and similar woven terry fabrics of cotton ; toilet linen and kitchen linen , other than knitted or crocheted , of terry towelling and similar woven terry fabrics , of cotton Brazil South Korea Czecho ­ slovakia Hungary Pakistan Poland tonnes tonnes tonnes tonnes tonnes tonnes 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 4 980 5 179 5 386 5 602 5 826 986 1 011 1 036 1 062 1 088 691 712 733 755 778 235 242 249 257 264 2 550 2 703 2 865 3 037 3 219 832 865 900 936 973 20 62.02 B I a ) c ) 62.02-12 , 13 , 19 Bed linen , other than knitted or crocheted Brazil Czecho ­ slovakia Hungary India Macao tonnes tonnes tonnes tonnes tonnes 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 3 050 3 172 3 299 3 431 3 568 1 000 1 025 1 051 1 077 1 104 1 160 1 206 1 255 1 305 1 357 8 417 8 838 9 280 ' 9 744 10 231 91 94 97 100 104 31 . 12 86 Official Journal of the European Communities No L 387 / 79 ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) (7 ) ( 8 ) 20 (cont'd Pakistan ( I ) ( F ) Poland Romania tonnes tonnes tonnes tonnes 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 680 724 771 821 875 620 660 703 749 798 756 779 802 826 851 820 861 904 949 997 22 56.05 A 56.05-03 , 05 , 07 , 09 , 11 , 13 , 15 , 19 , 21 , 23 , 25 , 28 , 32 , 34 , 36 , 38 , 39 , 42 , 44 , 45 , 46 , 47 Yam of staple or waste synthetic fibres , not put up for retail sale South Korea Malaysia Thailand tonnes tonnes tonnes 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 10 745 11 121 11 511 11 914 12 331 4 884 5 177 5 488 5 817 6 166 1 685 1 786 1 893 2 007 2 127 32 32 a ) ex 58.04 58.04-07 , 11 , 15 , 18 , 41 , 43 , 45 , 61 , 63 , 67 , 69 , 71 , 75 , 77 , 78 58.04-63 Woven pile fabrics and chenille fabrics ( other than terry fabrics of cotton and narrow woven fabrics ) and tufted textile fabrics , of wool , of cotton or of man-made textile fibres a ) of which : cotton corduroy South Korea Czecho ­ slovakia Hong Kong Czecho ­ slovakia tonnes tonnes tonnes tonnes 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1 612 1 660 1 710 1 761 1 814 1 815 1 906 2 001 2 101 2 206 5 934 6 082 6 234 6 390 6 550 1 527 1 603 1 684 1 768 1 856 No L 387 / 80 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) ( 2 ) ( 3 ) 6 ( 7 )4 5 39 62.02-40 , 42 , 44 , 46 , 51 , '59 , 65 , 72 , 74 , 77 BrazilTable linen , toilet and kitchen linen , other than knitted or crocheted , other than of terry towelling or similar terry fabrics of cotton 62.02 B II a ) c ) III a ) 2 c Czecho ­ slovakia Hong Kong Hungary tonnes tonnes tonnes tonnes tonnes tonnes tonnes tonnes ( 8 ) 2 180 2 311 2 449 2 596 2 752 870 914 959 1 007 1 057 1 321 1 347 1 374 1 402 1 430 650 676 703 731 760 2 067 2 191 2 322 2 462 2 610 148 152 157 162 167 128 134 141 148 156 429 450 473 497 521 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 India Macao Romania ( F ) I GROUP II B ( 1 ) ( 2 ) ( 8 )3 4 5 ( 6 ) (7 ) 12 60.03-11 , 18 , 20 , 29 , 40 , 80 South Korea 1 000 pairs Panty-hose and tights , stockings , under stockings , socks , ankle-socks , sockettes and the like , knitted or crocheted , rubberized : other than for babies , including stockings for varicose veins , other than products of category 70 60.03 B la ) b ) II a ) b ) 2 III IV 60.04 B III a ) 2 b ) 60.06 B II Czecho ­ slovakia 1 000 pairs 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 114 439 117 300 120 233 123 239 126 319 6 697 6 864 7 036 7 212 7 392 9 989 10 289 10 597 10 915 11 243 60.04-33 , 34 Hong Kong60.06-92 1 000 pairs 31 . 12 . 86 Official Journal of the European Communities No L 387 / 81 ( i ) ( 2 ) 3 4 12 (cont'd) 13 60.04-36 , 48 , 56 , 66 , 75 , 85 Men's or boys' underpants and briefs , women's or girls ' knickers and briefs , knitted or crocheted , of wool , cotton or man-made fibres 60.04 B IV a ) 2 b ) 1 cc) 2 dd ) c ) 2 d ) 1 cc) 2 cc ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) Hungary Poland Romania Thailand 1 000 pairs 1 000 pairs 1 000 pairs 1 000 pairs 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 3 755 3 886 4 022 4 163 4 309 5 980 6 159 6 344 6 535 6 731 34 676 35 716 36 788 37 891 39 028 11 200 11 872 12 584 13 339 14 139 Brazil ( E ) ( P ) South Korea Czecho ­ slovakia Hong Kong ( 1 ) Macao Philippines 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 312 324 337 351 365 52 54 56 58 61 7 776 7 893 8 011 8 131 8 253 1 700 1 734 1 769 1 804 1 840 76 948 77 717 78 495 79 280 80 072 5 667 5 780 5 896 6 014 6 134 9 250 9 805 10 393 11 017 11 678 (') See Appendix . No L 387 / 82 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) 13 (cont'd) Poland Romania 1 000 pieces 1 000 pieces 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 6 850 7 056 7 267 7 485 7 710 15 426 15 889 16 365 16 856 17 362 14 61.01 Alia ) B V b ) 1 2 3 61.01-07 , 41 , 42 , 44 , 46 , 47 Men's or boys' woven overcoats , raincoats and other coats , cloaks and capes , of wool , of cotton or of man-made textile fibres ( other than parkas ) ( of category 21 ) Bulgaria South Korea Czecho ­ slovakia Hungary (UK) Poland Romania 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 200 208 216 225 234 5 161 5 290 5 422 5 558 5 697 198 204 210 216 223 80 85 90 95 101 535 554 573 593 614 852 882 913 945 978 15 61.02 B la) II e ) 1 aa ) bb ) cc ) 2 aa ) bb ) cc ) 61.02-05 , 31 , 32 , 33 , 35 , 36 , 37 , 39 , 40 Women's or girls' woven overcoats , raincoats and other coats , cloaks and capes ; jackets and blazers , of wool , of cotton or of man ­ made textile fibres ( other than parkas ) ( of category 21 ) Bulgaria South Korea Czecho ­ slovakia 1 000 pieces 1 000 pieces 1 000 pieces 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 366 381 396 412 428 6 471 6 665 6 865 7 071 7 283 413 430 447 465 483 31 . 12 . 86 Official Journal of the European Communities No L 387 / 83 ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) (7 ) ( 8 ) 15 (cont'd) Hungary India Macao Philippines Poland Romania 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 465 488 513 538 565 2 626 2 784 2 951 3 128 3 315 290 299 308 317 326 1 230 1 304 1 382 1 465 1 553 832 882 935 991 1 050 1 272 1 323 1 376 1 431 1 488 16 61.01 B Vc) 1 2 3 61.01-51 , 54 , 57 Men's or boys' suits and ensembles , other than knitted or crocheted , of wool , of cotton or of man-made fibres , excluding ski suits South Korea Czecho ­ slovakia Hong Kong Hungary Macao Poland 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 780 796 812 828 845 400 410 420 431 442 2 526 2 564 2 602 2 641 2 681 356 367 378 389 401 328 333 338 343 348 350 371 393 417 442 No L 387 / 84 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) 16 Romania 1 000 1987 1 835 (cont'd) \ pieces 1988 1 890 \I I 1989 1 947 I I 1990 2 005 1991 2 065 Thailand 1 000 1987 140 II (UK) pieces 1988 148 I I 1989 157 1990 167 I 1991 177 17 61.01 B Va ) 1 2 3 61.01-34 , 36 , 37 Men's or boys' jackets and blazers , other than knitted or crocheted , of wool , of cotton or of man-made fibres South Korea ( 1 ) Czecho ­ slovakia Hungary Poland (UK) ( IRL ) Romania 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 2 490 2 527 2 565 2 604 2 643 374 389 405 421 438 350 364 379 394 409 158 164 171 178 185 18 21 23 27 30 960 994 1 028 1 064 1 102 18 61.01 Bill 61.02 B II c ) 61.03 B C 61.04 B 61.01-24 , 25 , 26 61.02-22 , 23 , 24 61.03-51 , 55 , 59 , 81 , 85 , 89 61.04-11 , 13 , 18 , 91 , 93 , 98 Men's or boys' singlets and other vests , underpants , briefs , nightshirts , pyjamas , bathrobes , dressing gowns and similar articles , other than knitted or crocheted Women's or girls' singlets and other vests , slips , petticoats , briefs , panties , nightdresses pyjamas , negliges , bathrobes , dressing gowns and similar articles , other than knitted or crocheted South Korea Czecho ­ slovakia Hong Kong tonnes tonnes tonnes 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1 135 1 169 1 204 . 1 240 1 278 457 475 494 514 535 6 257 6 413 6 574 6 738 1991 6 907 (') See Appendix . 31 . 12 . 86 Official Journal of the European Communities No L 387 / 85 ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) (7 ) ( 8 ) 18 (cont'd) Macao Philippines ( UK ) Poland Romania (BNL ) tonnes tonnes tonnes tonnes 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 3 275 3 341 3 407 3 476 3 545 200 212 225 238 . 252 602 632 664 697 732 193 205 217 230 244 19 61.05 A C 61.05-10 , 99 Handkerchiefs , other than knitted or crocheted Czecho ­ slovakia Hungary Macao 1 000 pieces 1 000 pieces 1 000 pieces 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 14 800 15 244 15 701 16 172 16 658 365 376 387 399 411 510 525 541 557 574 21 61.01 B IV 61.02 B II d ) 61.01-29 , 31 , 32 61.02-25 , 26 , 28 Parkas ; anoraks , windcheaters , waister jackets and the like , other than knitted or crocheted , of wool , of cotton or man-made fibres South Korea ( 1 ) Czecho ­ slovakia Hong Kong(') Macao ( ! ) 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 10 844 11 060 11 282 11 507 11 737 370 381 393 404 416 15 122 15 349 15 579 15 813 16 050 428 437 445 454 463 (') See Appendix . No L 387 / 86 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) 21 (cont'd) Philippines 0 ) Romania ( I ) Sri Lanka i 1 ) Thailand 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 3 620 3 837 4 067 4 311 4 570 800 848 899 953 1 010 3 000 3 240 3 500 3 780 4 082 3 950 4 187 4 438 4 704 4 986 24 60.04 B IV a ) 1 b ) 1 bb ) 2 aa ) bb ) c ) 1 d ) 1 bb ) 2 aa ) bb ) 60.05 A lib ) 4 11 ) 11 60.04-35 , 47 , 51 , 53 , 65 , 73 , 81 , 83 60.05-84 Men's or boys' nightshirts , pyjamas , bathrobes , dressing gowns and similar articles , knitted or crocheted Women's or girls' nightdresses , pyjamas , negliges , bathrobes , dressing gowns and similar articles , knitted or crocheted South Korea Czecho ­ slovakia ( ! ) Hong Kong Hungary ( 1 ) Macao (*) Poland ( J ) Romania Thailand ( J ) 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 3 337 3 447 3 560 3 678 3 799 2 476 2 563 2 652 2 745 2 841 7 150 7 329 7 512 7 700 7 892 1 820 1 911 2 007 2 107 2 212 1 461 1 490 1 520 1 550 1 581 1 400 1 470 1 544 1 621 1 702 5 652 5 935 6 231 6 543 6 870 2 523 2 674 2 835 3 005 3 185 (*) See Appendix . 31 . 12 86 Official Journal of the European Communities No L 387/ 87 ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) 26 60.05 All b ) 4 cc ) 11 22 33 44 61.02 B lie ) 4 bb ) cc) dd ) ee ) 60.05-46 , 47 , 48 , 49 61.02-48 , 52 , 53 , 54 Women's or girls' dresses , ofwool , of cotton or man-made fibres South Korea Czecho ­ slovakia Hong Kong India Macao Philippines Poland Romania Thailand 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 2 520 2 545 2 570 2 596 2 622 300 306 312 318 325 9 381 9 475 9 570 9 665 9 762 8 820 9 173 9 540 9 921 10 318 860 873 886 899 913 1 550 1 643 1 741 1 846 1 957 1 700 1 768 1 839 1 912 1 989 900 927 955 983 1 013 2 800 2 968 3 146 3 335 3 535 27 60.05 A II b ) 4 dd ) 61.02 B II e ) 5 aa ) bb ) cc ) 60.05-51 , 52 , 54 , 58 61.02-57 , 58 , 62 Women's or girls' skirts , including divided skirts South Korea Hong Kong 1 000 pieces 1 000 pieces 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1 378 1 406 1 434 1 462 1 492 8 379 8 547 8 718 8 892 9 070 No L 387 / 88 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) 27 (cont'd) India Macao 1 000 pieces 1 000 pieces 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 6 870 7 145 7 431 7 728 8 037 2 003 2 033 2 064 2 095 2 126 28 60.05 A II b ) 4 ee ) 60.05-60 , 63 , 65 Trousers , bib and brace overalls , breeches and shorts (other than swimwear ), knitted or crocheted , of wool , of cotton or man-made fibres South Korea Hong Kong ( 1 ) (UK ) Macao (UK) Romania (UK) (BNL ) 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 494 509 524 540 556 1 008 1 033 1 059 1 086 1 113 111 116 121 127 132 150 158 165 174 182 190 200 209 220 231 29 61.02 B II e ) 3 aa ) bb ) cc ) 61.02-42 , 43 , 44 Women's or girls' suits and ensembles , other than knitted or crocheted , ofwool , of cotton or man-made fibres , excluding ski suits South Korea (*) Hong Kong India Macao (F) 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 377 388 400 412 424 2 545 2 609 2 674 2 741 2 809 4 637 4 869 5 112 5 368 5 636 232 237 241 246 251 (*) See Appendix . 31 . 12 . 86 Official Journal of the European Communities No L 387 / 89 ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) (7 ) ( 8 ) 29 (cont'd) Romania ( I ) ( F ) Thailand (UK ) 1 000 pieces 1 000 pieces 1 000 pieces 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 80 85 90 95 101 80 85 90 95 101 180 191 202 214 227 31 61.09 D 61.09-50 Brassieres , woven , knitted or crocheted South Korea Czecho ­ slovakia Hong Kong Macao Philippines 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 4 709 4 827 4 947 5 071 5 198 765 796 827 861 895 16 573 17 070 17 582 18 110 18 653 5 466 5 630 5 799 5 973 6 162 6 700 7 102 7 528 7 980 8 459 68 60.03 A 60.04 A I II a ) b ) c) III a ) b ) c ) d ) 60.05 A II b ) 1 5 aa ) 60.03-01 , 03 , 05 , 09 60.04-02 , 03 , 04 , 06 , 07 , 08 , 10 , 11 , 12 , 14 60.05-06 , 07 , 08 , 09 , 91 Babies' garments and clothing accessories , excluding babies' gloves , mittens and mitts of categories 10 and 87 , and woven babies' stockings , socks and sockettes of category 88 South Korea Hong Kong (1 ) Macao (F) tonnes tonnes tonnes 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 796 836 877 921 967 2 078 2 151 2 226 2 304 2 385 301 312 . 323 334 345 ( ] ) See Appendix . No L 387 / 90 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) 68 (cont'd) 61.02 Ala) b ) 61.04 A 61.11 A 61.02-01 , 03 61.04-01 , 09 61.11-10 .(UK) ( IRL ) Philippines ( F ) (UK ) ( IRL ) Romania tonnes tonnes tonnes tonnes tonnes tonnes 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 461 475 489 504 519 19 20 21 22 23 105 111 118 125 133 320 339 359 381 404 31 33 35 37 39 556 589 625 662 702 73 60.05 A II b) 3 60.05-16 , 17 , 19 Track suits of knitted or crocheted fabric , of wool , of cotton or of man-made textile fibres Bulgaria South Korea Czecho ­ slovakia ( J ) Hong Kong (1 ) Hungary ( 1 ) 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1 450 1 508 1 568 1 631 1 696 676 690 704 718 732 527 548 570 593 617 1 717 1 751 1 786 1 822 1 859 600 630 662 695 729 (*) See Appendix . 31 . 12 . 86 Official Journal of the European Communities No L 387 / 91 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) 73 (cont'd Macao (*) Poland (') Romania ( J ) Thailand 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 956 975 995 1 015 1 035 710 746 783 822 863 1 295 1 347 1 401 1 457 1 515 1 655 1 754 1 860 1 971 2 089 76 61.01 B I 61.02 B II a ) 61.01-13 , 15 , 17 , 19 61.02-12 , 14 Men's or boys' industrial or occupational clothing , other than knitted or crocheted ; Women's or girls' aprons , smock-overalls and other industrial or occupational clothing , other than knitted or crocheted Bulgaria Czecho ­ slovakia Hungary Macao (UK ) ( IRL ) 1 000 pieces tonnes tonnes tonnes tonnes 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1 600 1 664 1 731 1 800 1 872 637 669 702 737 774 697 725 754 784 815 367 378 389 401 413 9,5 10,0 10,5 11,0 11,5 77 61.01 B Vf) 1 61.02 B II e ) 8 aa ) 61.01-82 61.02-86 Ski suits , other than knitted or crocheted South Korea Hong Kong tonnes tonnes 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1 542 1 580 1 620 1 660 1 702 550 564 578 592 607 (') See Appendix . No L 387 / 92 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) 78 61.01 A I II b ) B V g ) 1 2 3 61.02 A II B lb ) II e ) 9 aa ) bb ) cc ) 61.01-03 , 09 , 93 , 94 , 97 61.02-04 , 07 , 93 , 95 , 97 Garments , other than knitted or crocheted , excluding garments of categories 6 , 7 , 8 , 14 , 15 , 16 , 17 , 18 , 21 , 26 , 27 , 29 , 68 , 72 , 76 and 77 South Korea Hong Kong Hungary Macao Romania tonnes tonnes tonnes tonnes tonnes 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 4 333 4 485 4 642 4 804 4 972 7 803 7 998 8 198 8 403 8 613 430 445 461 477 493 1 200 1 224 1 248 1 273 1 299 279 296 313 332 352 83 60.05 A lb ) Ha ) b ) 4 bb ) 11 22 33 44 kk ) 11 60.05-03 , 04 , 75 , 76 , 77 , 78 , 82 Overcoats , jackets , blazers and other garments , including ski suits , knitted or crocheted , excluding garments of categories 4 , 5 , 7 , 13 , 24 , 26 , 27 , 28 , 68 , 69 , 72 , 73 , 74 and 75 South Korea Czecho ­ slovakia (E ) Hong Kong Hungary Macao Poland (BNL ) ( F ) tonnes tonnes tonnes tonnes tonnes tonnes tonnes 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 259 266 272 , 279 286 60 62 65 67 70 333 341 350 359 368 570 593 617 641 667 253 261 269 277 285 160 168 176 185 194 70 74 77 81 85 31 . 12 . 86 Official Journal of the European Communities No L 387 / 93 GROUP III A ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) 33 51.04 A III a ) 62.03 B II b ) 1 51.04-06 62.03-51 , 59 Woven fabrics of synthetic filament yarn obtained from strip or the like of polyethylene or polypropylene , less than 3 m wide ; sacks and bags , of a kind used for the packing of goods , not knitted or crocheted , obtained from strip or the like South Korea Czecho ­ slovakia (BNL ) tonnes tonnes 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 4 189 4 378 4 575 4 781 4 996 488 508 528 549 571 35 51.04 A II IV 51.04-05 , 10 , 11 , 13 , 15 , 17 , 18 , 21 , 23 , 25 , 27 , 28 , 32 , 34 , 36 , 41 , 48 Woven fabrics of synthetic fibres (continuous), other than those for tyres of category 114 South Korea tonnes 1987 1988 1989 1990 1991 3 645 3 827 4 018 4 219 4 430 36 51.04 B II III 51.04-54 , 55 , 56 , 58 , 62 , 64 , 66 , 72 , 74 , 76 , 81 , 89 , 93 , 94 , 97 , 98 Woven fabrics of continuous artificial fibres , other than those for tyres of category 114 Czecho ­ slovakia Poland Romania tonnes tonnes tonnes 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 875 910 946 984 1 024 1 494 1 561 1 631 1 705 1 782 411 436 462 490 519 37 56.07 B 56.07-50 , 51 , 55 , 56 , 59 , 60 , 61 , 65 , 67 , 68 ,69,70,71,72,73,74 , 77 , 78 , 82 , 83 , 84 , 87 Woven fabrics of artificial staple fibres Bulgaria ( I ) South Korea Czecho ­ slovakia Poland Romania tonnes tonnes tonnes tonnes tonnes 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 615 646 678 712 748 4 243 4 455 4 678 4 912 5 157 1 724 1 793 1 865 1 939 2 017 1 272 1 329 1 389 1 452 1 517 3 122 3 309 3 508 3 718 3 941 No L 387 / 94 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) 37 (cont'd) Thailand ( I ) tonnes 1987 1988 1989 1990 1991 3 200 3 424 3 664 3 920 4 194 38 A 60.01 B I b ) 1 60.01-40 Knitted or crocheted synthetic curtain fabrics including net curtain fabric Poland tonnes 1987 1988 1989 1990 1991 804 840 878 917 959 41 ex 51 . 01 A 51.01-01 , 02 , 03 , 04 , 08 , 09 , 10 , 12 , 20 , 22 , 24 , 27 , 29 , 30 , 41 , 42 , 43 , 44 , 46 , 48 Yarn of synthetic filament (continuous ), not put up for retail sale , other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre Czecho ­ slovakia (BNL ) Romania tonnes tonnes 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 150 158 167 176 186 3 257 3 452 3 660 3 879 4 112 46 ex 53.05 53.05-10 , 22 , 29 , 31 , 38 , 39 Carded or combed sheep's or lambs' wool or other fine animal hair Argentina Brazil tonnes tonnes 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 13 275 14 072 14 916 15 811 16 759 12 539 13 291 14 089 14 934 15 830 50 53.11 53.11-01 , 03 , 07 , 11 , 13 , 17 , 20 , 30 , 40 , 52 , 54 , 58 , 72 , 74 , 75 , 82 , 84 , 88 , 91 , 93 , 97 Woven fabrics of sheep's or lambs' wool or of fine animal hair South Korea tonnes 1987 1988 1989 1990 1991 489 513 538 563 590 55 56.04 A 56.04-11 , 13 , 15 , 16 , 17 , 18 Synthetic staple fibres , including waste , carded or combed or otherwise processed for spinning Romania tonnes 1987 1988 1989 1990 1991 12 173 12 903 13 678 14 498 15 368 58 58.01 58.01-01 , 11 , 13 , 17 , 30 , 80 Carpets , carpeting and rugs , knotted (made up or not ) Romania tonnes 1987 1988 1989 1990 1991 642 681 721 765 811 31 . 12 . 86 Official Journal of the European Communities No L 387 / 95 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) (7 ) ( 8 ) 61 58.05 58.05-01,08 , 30 , 40 , Narrow woven fabrics , and narrow fabrics Czecho tonnes 1987 712 A la ) c ) II B 59.13 51 , 59 , 61 , 69 , 73 , 77 , 79 , 90 59.13-01 , 11 , 13 , 15 , 19 , 32 , 34 , 35 , 39 ( bolduc ) consisting of warp without weft assembled by means of an adhesive , other than labels and similar articles of category 62 Elastic fabrics (not knitted or crocheted), made from textile materials assembled from rubber thread slovakia Hong Kong tonnes 1988 1989 1990 1991 1987 1988 1989 1990 1991 740 770 801 833 1 618 1 699 1 784 1 873 1 967 62 58.06 58.06-10 , 90 Labels , badges and the like , of textile South tonnes 1987 731 58.07 58.08 58.09 58.10 58.07-31 , 39 , 50 , 80 58.08-10 , 90 58.09-11 , 19 , 21 , 31 , 35 , 39 , 91 , 95 , 99 58.10-21 , 29 , 41 , 45 , materials , not embroidered , in the piece , in strips or cut to shape or size , woven chenille yarn ( including flock chenille yarn), gimped yarn (other than metallized yarn and gimped horsehair yarn ); braids and ornamental trimmings in the piece ; tassels , pompoms and the like Tulle and other net fabrics but not including woven , knitted crocheted fabrics ; hand and mechanically made lace , in the piece , in strips or in motifs Embroidery , in the piece , in stripy or in Korea (F ) 1988 1989 1990 1991 753 776 799 823 49 , 51 , 55 , 59 motifs 63 60.01 B I a ) 60.06 A 60.01 B lb ) 2 3 60.01-30 60.06-11 , 18 60.01-51 , 55 Knitted or crocheted fabric of synthetic fibres containing by weight 5 % or more of elastomeric yarn and knitted or crocheted fabric containing by weight 5 % or more of rubber thread Raschel lace and long-pile fabric of synthetic fibres Poland (UK) tonnes 1987 1988 1989 1990 1991 77 81 85 89 94 66 62.01 A B I II a ) b ) c ) 62.01-10 , 20 , 81 , 85 , 93 , 95 Travelling-rugs and blankets , other than knitted or crocheted , of wool , of cotton or of man-made fibres Czecho ­ slovakia tonnes 1987 1988 1989 1990 1991 1 195 1 255 1 317 1 383 1 453 No L 387 / 96 Official Journal of the European Communities 31 . 12 . 86 GROUP III B ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) 10 60.02 A B 60.02-40 , 50 , 60 , 70 , 80 Gloves , mittens and mitts , knitted or crocheted South Korea Hong Kong Macao (') ( F ) (UK) ( i ) Pakistan ( J ) ( F ) (UK ) Philippines Thailand 1 000 pairs 1 000 pairs 1 000 pairs 1 000 pairs 1 000 pairs 1 000 pairs 1 000 pairs 1 000 pairs 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 16 825 .17 498 18 198 18 926 19 685 73 157 74 620 76 113 77 635 79 187 2 005 2 055 2 107 2 159 2 213 6 164 6 318 6 476 6 638 6 804 1 323 1 416 1 515 1 621 1 734 2 482 2 656 2 842 3 041 3 253 7 660 8 120 8 607 9 123 9 670 8 400 8 988 9 617 10 290 11 010 67 60.05 A II b ) 5 bb ) B 60.06 Bill 60.05-92 , 93 , 94 , 95 , 96 , 97 , 98 , 99 60.06-96 , 98 Knitted or crocheted clothing accessories other than for babies ; household linen of all kinds , knitted or crocheted ; curtains ( including drapes ) and interior blinds , curtain or bed valances and other furnishing articles knitted or crocheted ; knitted or crocheted blankets and travelling-rugs , other knitted or crocheted articles including parts of garments or of clothing accessories South Korea Czecho ­ slovakia Hungary tonnes tonnes tonnes 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 933 970 1 009 1 049 1 091 711 754 799 847 898 1 100 1 166 1 236 1 310 1 389 (') See Appendix . 31 . 12 . 86 Official Journal of the European Communities No L 387 / 97 (l 2 3 ( 4 ) 5 ( 6 ) (7 ) ( 8 ) 67 a 60.05-96 Czecho ­ slovakia a ) of which : sacks and bags of a kind used for the packing of goods , made from polyethylene or polypropylene strip tonnes tonnes 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 446 473 501 531 563 875 928 983 1 042 1 105 Hungary 69 60.04-37 , 54 , 67 , 86 Women's or girls' slips and petticoats , knitted or crocheted 1 000 pieces South Korea ( F ) 60.04 B IV a ) 3 b ) 2 cc ) c ) 3 ex d ) 2 dd ) Czecho ­ slovakia 1 000 pieces Poland ( F ) 1 000 pieces 1987 1 810 1988 1 919 1989 2 034 1990 2 156 1991 2 286 1987 866 1988 901 1989 937 1990 974 1991 1 013 1987 337 1988 252 1989 368 1990 385 1991 402 1987 480 1988 504 1989 529 1990 556 1991 583 1987 456 1988 483 1989 512 1990 543 1991 576 Romania ( F ) 1 000 pieces (BNL ) 1 000 pieces 70 60.04-31 South Korea 1 000 pairs 60.04 B III a ) 1 60.03 B II b ) 1 Panty-hose and tights , stockings of synthetic fibres , measuring per single yarn less than 67 decitex ( 6,7 tex ) Women's full-length hosiery of synthetic fibres 1987 1988 1989 1990 1991 4 233 4 487 4 756 5 041 5 344 60.03-24 , 26 72 60.05 Swimwear , of wool , of cotton or of man-made fibres Hong Kong 1 000 pieces 60.05-11 , 13 , 15 60.06-91 61.01-22 , 23 61.02-16 , 18 A II b ) 2 60.06 B I 61.01 B II 61.02 B II b ) 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 13 268 13 799 14 351 14 925 15 522 400 412 424 437 450 Macao ( F ) 1 000 pieces No L 387 / 98 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) 74 60.05 All b ) 4 gg ) 11 22 33 44 60.05-70 , 71 , 72 , 73 Women's or girls' knitted or crocheted suits and ensembles , of wool , of cotton or man ­ made fibres , excluding ski suits Hong Kong Macao ( J ) ( F ) (UK) ( IRL) Philippines ( UK)' Thailand (UK) IRL 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1 150 1 196 1 244 1 294 1 345 878 913 950 988 1 027 350 364 379 394 409 22 23 24 25 26 280 302 327 352 381 365 391 418 447 478 23 25 26 28 30 75 60.05 A II b ) 4 ff) 60.05-66 , 68 Men's or boys' knitted or crocheted suits and ensembles , of wool , of cotton or of man-made fibres , excluding ski suits Macao (F) 1 000 pieces 1987 1988 1989 1990 1991 1 ( 2 ) 86 61.09 A B C E 61.09-20 , 30 , 40 , 80 Corsets , corset-belts , suspender belts , braces , suspenders , garters and the like , and parts thereof, whether or not knitted or crocheted South Korea Hong Kong (UK) Philippines ( UK ) 1 000 pieces 1 000 ¢ pieces 1 000 pieces 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 4 180 4 430 4 696 4 978 5 277 743 780 819 860 903 793 856 925 999 1 079 (') See Appendix . ( 2 ) See category 74 . 31 . 12 . 86 Official Journal of the European Communities No L 387 / 99 ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) 90 ex 59.04 59.04-11 , 12 , 14 , 15 , 17 , 18 , 19 , 21 Twine , cordage , ropes and cables of synthetic fibres , plaited or not Czecho ­ slovakia tonnes 1987 1988 1989 1990 1991 1 681 1 748 1 818 1 891 1 967 91 62.04 All B II 62.04-23 , 73 Tents South Korea Czecho ­ slovakia Hungary Poland (BNL ) (F ) Romania ( s ) ( F ) tonnes tonnes tonnes tonnes tonnes tonnes 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 475 499 524 550 577 2 016 2 137 2 265 2 401 2 545 431 448 466 485 504 248 260 273 287 301 329 345 363 381 400 450 477 506 536 568 97 59.05 59.05-11 , 31 , 39 , 51 , 59 , 91 , 99 Nets and netting made of twine , cordage or rope and made up fishing nets of yarn , twine , cordage or rope South Korea (*) tonnes 1987 1988 1989 1990 1991 779 825 875 927 983 99 59.07 59.10 59.07-10 , 90 59.10-10 , 31 , 39 Textile fabrics costed with gum or amylaceous substances , of a kind used for the outer covers of books and the like ; tracing cloth ; prepared painting canvas ; buckram and similar stiffened textile fabrics of a kind used for hat foundations Linoleum , whether or not cut to shape ; floor coverings consisting of a coating or covering applied on a textile backing , whether or not cut Romania tonnes 1987 1988 1989 1990 1991 695 737 781 828 877 to shape (') See Appendix . No L 387 / 100 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) ( 2 ) ( 3 ) ( 4 ) (5 ) ( 6 ) (7 ) ( 8 ) 99 (cont'd) 59.11 A I II III b ) B 59.12 59.11-11 , 14 , 17 , 20 59.12-00 Rubberized textile fabrics , not knitted or crocheted , excluding those for tyres Textile fabrics otherwise impregnated or coated ; painted canvas being theatrical scenery , studio back-cloths or the like , other than of category 100 100 59.08 59.08-10 , 51 , 61 , 71 , 79 Textile fabrics impregnated , coated , covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials South Korea (UK) Hungary tonnes tonnes 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1 504 1 594 1 690 1 791 1 899 4 808 5 072 5 351 5 646 5 956 109 62.04 A I B I 62.04-21', 61 , 69 Tarpaulins , sails , awnings and sunblinds Hong Kong (F) tonnes 1987 1988 1989 1990 1991 225 270 287 304 322 110 62.04 A III Bill 62.04-25 , 75 Woven pneumatic mattresses Czecho ­ slovakia Hungary tonnes tonnes 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 2 412 2 533 2 659 2 792 2 932 3 700 3 922 3 157 4 407 4 671 111 60.04 A IV B IV 62.04-29 , 79 Camping goods , woven , other than pneumatic mattresses and tents South Korea Hungary tonnes tonnes 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 60 64 68 73 78 65 69 73 77 82 31 . 12 . 86 Official Journal of the European Communities No L 387/ 101 GROUP IV ( l ) ( 2 ) ( 3 ) (4 ) (5 ) (6 ) (7) ( 8 ) 115 Flax or ramie yarn Poland54.03 54.04 tonnes54.03-10 , 31 , 35 , 37 , 39 , 50 , 61 , 69 54.04-10 , 90 1987 1988 1989 1990 1991 200 210 221 232 243 117 54.05 54.05-21 , 25 , 31 , 35 , 38 , 51 , 55 , 61 , 68 Woven fabrics of flax or of ramie Bulgaria (') ( I ) Czecho ­ slovakia Hungary Poland Romania tonnes tonnes tonnes tonnes tonnes 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 32 34 35 37 39 2 004 2 104 2 209 2 320 2 436 587 610 635 660 687 1 530 1 591 1 655 1 721 1 790 873 917 962 1 011 1 061 118 Table linen , toilet linen and kitchen linen of flax or ramie , other than knitted or crocheted 62.02-15 62.02-61 , 75 ex 62.02 Bib) ex 62.02 B lib) III b ) ( z ) Bulgaria ( I ) Czecho ­ slovakia Poland Romania tonnes tonnes tonnes tonnes 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 501 521 542 564 586 957 995 1 035 1 076 1 120 460 483 507 533 559 121 ex 59.04 59.04-60 Poland tonnesTwine , cordage , ropes and cables , plaited or not , of flax or ramie 1987 1988 1989 1990 1991 89 93 98 103 108 (') See Appendix . ( 2 ) See category 117 . No L 387/ 102 Official Journal of the European Communities 31 . 12 . 86 Appendix Category Third country Remarks 1 Pakistan In addition to the quantitative limits shown in the Annex , the following additional quantities were agreed for the period 1987 to 1991 inclusive : (tonnes) 1987 300 1988 308 1989 315 1990 323 1991 331 Each additional annual quantity may be transferred to the quantitative limit laid down for the same year for category 2 . Part of such transferred quantities may be utilized pro rata for category 2 ( a ). 1 Peru In addition to the quantitative limits shown in the Annex , an additional annual quantity of 1 130 tonnes was agreed for cotton yarn classified as 56 count (British ) (94 metric count ) for the period 1987 to 1991 inclusive (NIMEXE codes 55.05-21 , 25 , 27 , 29 , 5'5 , 57 , 85 , 87 ). 2 Argentina Within the quantitative limits shown in the Annex for the period 1987 to 1991 inclusive there are the following sub-ceilings for products fallingwithin NIMEXE codes 55.09-09 and 55.09-73 : (tonnes) 1987 5 000 1988 5 085 1989 5 171 1990 5 259 1991 5 349 3 Malaysia The quantitative limits shown in the Annex include cotton fabric falling within category 2 . 3 Thailand The quantitative limits shown in the Annex include cotton fabric falling within category 2 . 3(a ) Malaysia The quantitative limits shown in the Annex include cotton fabric other than unbleached or bleached falling within category 2 (a ). 3(a ) Thailand The quantitative limits shown in the Annex include cotton fabric other than unbleached or bleached falling within category 2 (a ). 4 Hong Kong India Macao Malaysia Pakistan Philippines Poland Romania Singapore South Korea For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments) of a maximum commercial size of 130 cm for three garments whose commercial size exceeds 130 cm may be applied for up to 5% of the quantitative limits . For Hong Kong , Macao and South Korea this figure shall be 3% . The export licence concerning these products must bear, in box 9 , the words 'The conversion rate for garments of a commercial size of not more than 130 cm must be applied'. 4 India Hong Kong The quantitative limits shown in the Annex for the period 1987 to 1991 inclusive cover only the products falling within NIMEXE codes 60.04-19 , 20 , 22 , 23 , 24 , 26 , 39 , 41 , 50 , 58 , 69 , 71 , 79 , 88 . 31 . 12 . 86 Official Journal of the European Communities No L 387 / 103 Category Third country Remarks 4 Hong Kong In addition to the quantitative limits shown in the Annex for the period 1987 to 1991 inclusive , the following specific quantities were agreed for exports of products falling within NIMEXE codes 60.05-86 , 87 , 88 , 89 only: (tonnes) 1987 1 664 1988 1 706 1989 1 748 1990 1 792 1991 1 837 The export licence covering these products should be endorsed 'category 4 S\ 4 India In addition to the quantitative limits shown in the Annex for the period 1987 to 1991 inclusive , the following specific quantities were agreed for exports of products falling within NIMEXE codes 60.05-86 , 87 , 88 , 89 only: (tonnes) 1987 1 691 1988 1 792 1989 1 900 1990 2 014 1991 2 135 The export licence covering these products should be endorsed 'category 4 S\ 6 Brazil Czechoslovakia Hong Kong Hungary India Indonesia Macao Malaysia Philippines Poland Singapore South Korea Sri Lanka For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments ( other than babies' garments) of a maximum commercial size of 1 30 cm for three garments whose commercial size exceeds 130 cm may be applied for up to 5 % of the quantitative limits . For Macao this figure shall be 3 % and for Hong Kong it shall be 1 % . Utilization of the conversion rate for Hong Kong is limited in respect of long trousers to the sub-ceiling shown below . The export licence concerning these products must bear , in box 9 , the words 'The conversion rate for garments of a commercial size of not more than 130 cm must be applied'. 6 Hong Kong Within the quantitative limits laid down in the Annex for the period 1987 to 1991 inclusive there are the following sub-ceilings for long trousers falling within NIMEXE codes 61.01-72 , 74 , 76 ; 61.02-66 , 68 , 72 : (1 000 pairs) 1987 42 972 1988 43 187 1989 43 403 1990 43 620 1991 43 838 13 Hong Kong The quantitative limits shown in the Annex for the period 1987 to 1991 inclusive cover products falling within NIMEXE codes 60.04-48 , 56 , 75 or 85 (of cotton or synthetic fibres ) only . 13 Hong Kong In addition to the quantitative limits shown in the Annex for the period 1987 to 1991 inclusive , the following specific quantities were agreed for exports of products falling within NIMEXE codes 60.04-36 , 66 (of wool or regenerated fibres) only : (tonnes) 1987 1 265 1988 1 316 1989 1 368 1990 1 423 1991 1 480 The export licence covering these products should be endorsed 'category 13 S'. No L 387/ 104 Official Journal of the European Communities 31 . 12 . 86 Category Third country Remarks 17 South Korea Additional flexibility of 1 ,5 % transfer in respect of products falling within category 21 is available . 21 South Korea Additional flexibility of 1 ,5 % transfer in respect of products falling within category 17 is available . 21 Hong Kong Macao Philippines South Korea Sri Lanka For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments ( other than babies' garments ) of a maximum commercial size of 130 cm for three garments whose commercial size exceeds 130 cm may be applied for up to 5% of the quantitative limits . For Hong Kong this figure shall be 2% and for South Korea it shall be 3% . The export licence concerning these products must bear , in box 9 , the words 'The conversion rate for garments of a commercial size of not more than 130 cm must be applied'. 24 Czechoslovakia Hungary Macao Poland For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments ( other than babies' garments ) of a maximum commercial size of 130 cm for three garments whose commercial size exceeds 130 cm may bp applied for up to 5% of the quantitative limits . 24 Thailand The quantitative limits do not cover products falling within NIMEXE codes 60.04-47 , 73 . 28 Hong Kong The quantitative limits shown for the United Kingdom for the period 1987 to 1991 inclusive cover trousers falling within NIMEXE codes 60.05-ex 60 , ex 63 or ex 65 only . 28 Hong Kong In addition to the quantitative limits shown in the Annex for the United Kingdom for the period 1987 to 1991 inclusive , the following specific quantities were agreed for exports of bib and brace overalls , breeches and shorts falling within NIMEXE codes 60.05-ex 60 , ex 63 or ex 65 only : ( tonnes) 1987 1988 1989 1990 1991 185 190 194 199 204 The export licence covering these products should be endorsed 'category 28 S'. 29 South Korea In addition to the quantitative limits laid down in the Annex , additional quantities are reserved for martial arts ( judo , karate, kung fu , Taekwondo or the like ) clothing : (1 000 pieces) 1987 216 1988 224 1989 232 1990 240 1991 248 68 Hong Kong The quantitative limits shown in the Annex for the period 1987 to 1991 inclusive cover only the products falling within NIMEXE codes 60.04-02 , 03 , 04 , 06 , 07 , 08 , 10 , 11 , 12 , 14 ; 60.05-06 , 07 , 08 , 09 ; 61.02-01 , 03 ; 61.04-01 to 61.04-09 . 31 . 12 . 86 Official Journal of the European Communities No L 387/ 105 Category Third country Remarks 68 Hong Kong In addition to the quantitative limits shown in the Annex for the period 1987 to 1991 inclusive , the following specific quantities were agreed for exports of products falling within NIMEXE codes 60.03-01 , 03 , 05 , 09 ; 60.05-91 , 61.11-10 : (tonnes) 1987 473 1988 490 1989 507 1990 524 1991 543 73 Czechoslovakia Hong Kong Hungary Macao Poland Romania The export licence covering these products should be endorsed 'category 68 S\ For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments ( other than babies' garments) of a maximum commercial size of 130 cm for three garments whose commercial size exceeds 130 cm may be applied for up to 5 % of the quantitative limits . For Hong Kong this figure shall be 3 % . The export licence concerning these products must bear , in box 9 , the words 'The conversion rate for garments of a commercial size of not more than 130 cm must be applied'. Within the quantitative limits shown for the United Kingdom there are the following sub-ceilings for products falling within NIMEXE code 60.02-40 : 10 Macao (1 000 pairs) 1 000 1 100 1 200 1 300 1 400 1987 1988 1989 1990 1991 10 Pakistan 74 Macao The quantitative limits shown for France and the United Kingdom cover products falling within NIMEXE codes 60.02-50 , 60 , 70 , 80 only . The quantitative limits shown for France include products falling within category 75 . Within the quantitative limits shown for France there is a sub-ceiling of 20 % for cotton tarpaulins . Within the quantitative limits shown there are the following sub-ceilings for products falling within NIMEXE codes 59.05-31 , 51 : 91 Romania 97 South Korea (tonnes) 1987 248 1988 263 1989 279 1990 295 1991 313 117 Bulgaria For Italy the quantitative limits shown include products falling within category 118 . No L 387 / 106 Official Journal of the European Communities 31 . 12 . 86 ANNEX IV MEMBER STATES BREAKDOWN OF QUANTITATIVE LIMITS AGREED FOR 1987 GROUP I A Cate ­ gory CCT heading No ( 1987) NIMEXE code (1987) Description Third countries Mem ­ ber States Units Quanti ­ tative limits from 1 January to 31 December 1987 ( 1 ) ( 2 ) ( 3 ) (4 ) (5 ) (6 ) (7 ) ( 8 ) 1 55.05 55.05-13 , 19 , 21 , 25 , 27,29,33,35,37,41 , 45,46,48,51,53,55 , 57 , 61 , 65 , 67 , 69 , 72 , 78 , 81 , 83 , 85 , 87 Cotton yarn , not put up for retail sale Argentina Brazil Bulgaria South Korea D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P CEE tonnes tonnes tonnes tonnes 1 180 585 457 590 177 61 83 24 125 318 3 600 11 938 3 485 3 477 6 406 735 1 433 507 211 472 3 501 32 165 8 27 26 6 10 5 3 7 11 3 106 296 48 17 61 5 4 2 343 34 7 817 31 . 12 . 86 No L 387 / 107Official Journal of the European Communities ( 1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) ( 8 ) 1 (cont'd) Czecho ­ slovakia D F I BNL UK IRL DK GR E P tonnes 60 11 172 26 17 5 11 20 11 7 Hungary Pakistan (') EEC I BNL D F I BNL UK IRL DK GR E P tonnes tonnes 340 261 246 1 548 1 294 2 004 1 227 688 402 233 60 103 23 Peru I 1 ) EEC D F I BNL UK IRL DK GR E (&gt;) P tonnes 7 582 1 739 449 1 634 376 200 203 319 24 623 134 Romania EEC D F I BNL UK IRL DK GR E P tonnes 5 701 677 267 13 21 17 21 11 8 6 5 EEC 1 046 2 55.09 55.09-03 , 04 , 05 , 06 , 07,08,09 , 10 , 11 , 12 , 13 , 14 , 15 , 16 , 17 , 19 , 21,29,32,34,35,37, 38,39,41,49,51,52 , 53 , 54 , 55 , 56 , 57 , 59 , 61,63,64, 65,66,67, 68,69,70,71,73,75 , 76 , 77 , 78 , 79 , 80 , 81 , 82 , 83 , 84 , 85 , 87, 88 , 89,90,91,92, 93,98 , 99 Woven fabrics of cotton , other than gauze , terry fabrics , narrow woven fabrics , pile fabrics , chenille fabrics , tulle and other net fabrics Argentina i 1 ) D F I BNL UK IRL DK GR E P EEC tonnes 840 85 3 168 1 232 41 1 10 100 23 5 500 (') See Appendix . No L 387 / 108 Official Journal of the European Communities 31 . 12 . 86 ( l ) ( 2 ) (3 ( 4 ) (5 ) (6 ) (7) ( 8 ) Brazil tonnesz (cont'd) D F I BNL UK IRL DK GR E P EEC Bulgaria tonnesD F I BNL UK IRL DK GR E P EEC South Korea tonnesD F I BNL UK IRL DK GR E P EEC 6 568 2 020 3 811 1 948 2 510 586 281 55 133 59 17 971 334 155 304 60 69 9 151 203 37 8 1 330 1 106 495 568 1 076 1 191 22 974 32 25 7 5 496 2 702 920 370 281 315 475 981 299 47 10 6 400 766 605 731 410 10 164 450 82 42 31 6 13 287 Czecho ­ slovakia tonnesD F I BNL UK IRL DK GR E P EEC Hong Kong tonnesD F I BNL UK IRL DK GR E P EEC 31 . 12 . 86 Official Journal of the European Communities No L 387/ 109 ( i ) ( 2 ) ( 3 ) 4 ) (5 (6 ) (7 ) ( 8 ) Hungary tonnes2 (cont'd) D F I BNL UK IRL DK GR E P EEC India tonnesD F I BNL UK IRL DK GR E P EEC Indonesia UK tonnes Malaysia tonnes 644 351 95 78 417 39 340 254 37 7 2 262 5 419 5 236 2 785 1 835 25 912 393 564 136 107 83 42 470 1 850 1 695 221 540 508 831 10 178 17 93 20 4 113 3 287 1 953 2 810 1 700 10 858 788 537 65 165 37 22 200 800 334 1 153 356 213 69 118 24 99 23 3 189 D F I BNL UK IRL DK GR E P EEC Pakistan tonnesD F I BNL UK IRL DK GR E P EEC Peru tonnesD F I BNL UK IRL DK GR E P EEC No L 387 / 110 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) (2) ( 3 ) (4 ) ( 5 ) ( 6 ) (7) ( 8 ) 2 (cont'd) I Poland D F I BNL UK IRL DK GR E P tonnes 464 407 156 194 156 101 55 219 37 7 EEC 1 796 Romania D F I BNL UK IRL DK GR E P tonnes 1 571 1 016 321 733 115 40 190 50 38 8 EEC 4 082 Singapore D F I BNL UK IRL DK GR E 4 P tonnes 634 294 590 357 761 22 14 16 92 20 Thailand EEC D F I BNL UK IRL DK GR E P tonnes 2 800 3 508 432 2 243 777 971 55 1 167 30 96 21 EEC 9 300 2 a ) 55.09 55.09-06 , 07 , 08 , 09 , 51,52,53,54,55,56 , 57 , 59,61,63,64, 65 , 66,67,70,71,73,83 , 84 , 85 , 87 , 88 , 89 , 90 , 91 , 92 , 93 , 98 , 99 a ) of which : other than unbleached or bleached Brazil D F I BNL UK IRL DK GR E P EEC tonnes 803 308 616 665 495 594 103 14 35 17 3 650 31 . 12 . 86 Official Journal of the European Communities No L 387 / 111 ( l ) ( 2) 3 (4 5 (6 ) (7 ) ( 8 ) 2 a ) (cont 'd) Bulgaria tonnesD F I BNL UK IRL DK GR E P EEC 112 64 76 21 21 9 37 147 . 19 4 510 South Korea tonnesD F I BNL UK IRL DK GR E P EEC 135 59 69 132 144,5 4 121 6 7 2 679,5 tonnesCzecho ­ slovakia D F BNL UK DK 1 938 338 149 250 645 Hong Kong tonnesD F I BNL UK IRL DK GR E P EEC 647 516 627 353 8 794 390 71 38 27 5 11 468 Hungary tonnesD F I BNL UK IRL DK GR E P EEC 457 240 35 38 410 30 296 241 19 4 1 770 India tonnesD F I BNL UK IRL DK GR E P EEC 1 048 823 551 898 3 515 153 423 45 16 14 7 486 31 . 12 . 86No L 387 / 112 Official Journal of the European Communities ( i ) (2 ) (3 (4 (5 ) ( 6 ) (7) ( 8 ) Indonesia UK tonnes 2782 a ) (cont'd) Malaysia tonnes 849 58 160 87 250 12 180 6 31 5 1 638 D F I BNL UK IRL DK GR E P EEC Pakistan tonnesD F I BNL UK IRL DK GR E P EEC 234 209 178 119 966 742 219 19 12 2 2 700 Poland tonnesD F I BNL UK IRL DK GR E P EEC 113 195 23 38 61 81 24 171 18 4 728 Romania tonnes 1 248 533 211 147 75 40 190 41 18 4 2 507 D F I BNL UK IRL DK GR E P EEC Singapore tonnesD F I BNL UK IRL DK GR E P EEC 373 82 137 238 477 24 10 6 44 9 1 400 31 . 12 . 86 Official Journal of the European Communities No L 387 / 113 ( 1 ) ( 2 ) ( 3 ) (4 ) (5 ) (6 ) (7) ( 8 ) 2 a ) (cont'd) Thailand D F I BNL UK IRL DK GR E P tonnes 914 44 308 287 228 3 584 5 31 5 EEC 2 409 3 56.07 A 56.07-01 , 04 , 05 , 07 , 08 , 10 , 12 , 15 , 19 , 20 , 22,25,29,30,31,35 , 38 , 39,40,41,43,45 , 46 , 47 , 49 Woven fabrics of synthetic fibres ( staple or waste ) other than narrow woven fabrics , pile fabrics ( including terry fabrics ) and chenille fabrics Brazil D F I BNL UK IRL DK GR E P tonnes 174 395 396 150 453 3 15 9 33 27 - EEC 1 655 South Korea D F I BNL UK IRL DK GR E P EEC tonnes 515 679 1 653 787 394 33 58 201 10 2 4 332 \ Czecho ­ slovakia D F I BNL UK IRL DK GR E P tonnes 1 175 187 41 111 57 17 66 56 10 2 EEC 1 722 Hong Kong D F I BNL UK IRL DK GR E P tonnes 1 733 1 346 417 646 6 588 135 168 17 9 4 \ EEC 11 063 No L 387 / 114 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) (2) (3 ) (4 ) (5 ) ( 6 ) (7 ) ( 8 ) 3 (cont'd) Hungary D F I BNL UK IRL DK GR E P tonnes 118 183 24 43 178 4 16 52 10 2 \ EEC 630 Indonesia F tonnes 721 IIIIII\ I 400 I UK 847 Malaysia (') D F I BNL UK IRL DK GR E P tonnes 3 003 791 1 872 862 1 717 169 309 28 117 40 I EEC 8 908 Poland D F I BNL UK IRL DK GR E P tonnes 166 143 42 51 322 85 12 118 9 2 EEC 950 Romania D F I BNL UK IRL DK GR E P tonnes 380 580 46 45 75 8 19 9 15 3 \ l EEC 1 180 Singapore D F I BNL UK IRL DK GR E P tonnes 86 82 30 21 284 30 35 5 22 5 EEC 600 (') See Appendix . 31 . 12 . 86 Official Journal of the European Communities No L 387 / 115 ( 1 ) (2) (3 ) (4 ) (5 ) (6 ) (7) ( 8 ) 3 (cont'd Thailand 0 ) D F I BNL UK IRL DK GR E P tonnes 5 646 1 293 4 888 1 503 1 896 140 1 429 49 126 30 EEC 17 000 3 a ) 56.07-01 , 05 , 07 , 08 , 12 , 15 , 19 , 22 , 25 , 29 , 31,35,38,40,41,43 , 46 , 47 , 49 a ) of which : other than unbleached or bleached South Korea D F I BNL UK IRL DK GR E P tonnes 48 70 216 99 52 3 3 127 4 1 EEC 623 Czecho ­ slovakia F BNL tonnes 110 77 Hong Kong D F I BNL UK IRL DK GR E P tonnes 1 202 937 290 425 4 323,5 94 119 13 7,5 4 EEC 7 415 Indonesia F I UK tonnes 144 80 169 1 Malaysia (*) D F I BNL UK IRL DK GR E P EEC tonnes 1 919 194 326 92 541 183 242 6 52 8 3 563 (M See Appendix . No L 387 / 116 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) (7) ( 8 ) 3 a ) (cont'd) Poland D F I BNL UK IRL DK GR E P tonnes 127 119 29 26 270 68 11 79 5 1 EEC 735 Thailand D F I BNL UK IRL DK GR E P tonnes 1 470 131 771 496 725 64 740 5 52 8 EEC 4 462 (') See Appendix . GROUP I B ( 1 ) ( 2 ) (3 ) (4 ) ( 5 ) ( 6 ) (7 ) ( 8 ) 4 60.04 B I II a ) b ) 60.04-19 , 20 , 22 , 23 , 24,26,39,41,50, 58 , 69 , 71 , 79 , 88 Shirts , T-shirts , lightweight fine knit roll , polo or turtle necked jumpers and pullovers (other than of wool or fine animal hair ), undervests and the like , knitted or crocheted Brazil UK F I 1 000 pieces 2 700 380 4 200 w IV a ) 4 b ) 1 aa ) dd ) 2 ee ) c ) 4 d ) 1 aa ) dd ) ex 2 dd) 60.05 A II b ) 4 mm) 11 22 33 44 ! 60.05-86 , 87 , 88 , 89 Bulgaria South Korea D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 000 pieces 571 150 149 74 144 9 22 18 52 11 1 200 2 338 4 553 946 1 199 2 037 135 370 25 33 10 11 646 (') See Appendix . 31 . 12 . 86 Official Journal of the European Communities No L 387 / 117 ( 1 ) ( 2 ) ( 3 ) (4 ) (5 ) ( 6 ) (7) ( 8 ) 4 (cont'd) Czecho ­ slovakia D F I BNL UK IRL DK GR E P 1 000 pieces 884 752 71 409 120 8 235 17 30 8 Hong Kong C 1 ) EEC D F I BNL UK IRL DK GR E P 1 000 pieces 2 534 9 167 840 795 2 215 11 018 151 629 96 31 8 Hungary EEC D F I BNL UK IRL DK GR E P 1 000 pieces 24 950 577 1 038 198 423 434 5 171 14 15 7 | India (*) EEC D F I BNL UK IRL DK GR E P 1 000 pieces 2 882 2 692 1 804 1 261 1 061 2 954 78 338 71 99 49 Macao (') EEC D F I BNL UK IRL DK GR E P EEC 1 000 pieces 10 407 3 184 3 836 311 1 056 2 591 26 128 20 45 12 11 209 (*) See Appendix . No L 387 / 118 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) ( 8 ) 4 (cont'd) Malaysia 0 ) D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 453 1 243 437 1 519 1 041 38 186 37 89 20 6 063 ' Pakistan (*) D F I BNL UK IRL DK GR E P EEC 1 000 pieces 2 384 2 309 897 1 420 2 971 54 682 73 171 39 11 000 Philippines 0 ) D F I BNL UK IRL DK GR E P 1 000 pieces 2 824 3 436 664 1 193 2 269 46 579 53 110 26 EEC 11 200 Poland (') D F I BNL UK IRL DK GR E P EEC 1 000 pieces 4 402 3 327 381 249 1 767 34 288 36 35 11 10 530 I Romania ( J ) D F I BNL UK IRL DK GR E P EEC 1 000 pieces 9 379 1 733 1 274 1 223 3 469 58 491 52 49 9 17 737 (') See Appendix . 31 . 12 . 86 Official Journal of the European Communities No L 387 / 119 ( 1 ) (2 ) ( 3 ) ( 4 ) (5 ) ( 6 ) (7 ) ( 8 ) 4 (cont'd) Singapore (*) D F I BNL UK IRL DK GR E P EEC 1 000 pieces 5 619 2 967 616 1 679 2 230 119 561 60 117 32 14 000 Thailand D F I BNL UK IRL DK GR E P EEC 1 000 pieces 2 582 3 037 779 897 3 150 47 441 56 132 29 11 150 5 60.05 A la ) II b ) 4 bb ) 11 aaa) bbb) ccc) ddd ) eee) 22 bbb ) ccc) ddd ) eee) fff) ijij ) 11 60.05-01 , 29 , 30 , 32 , 33,34,39,40,41,42 , 43 , 80 Jerseys , pullovers , slip-overs , waistcoats , twinsets , cardigans , bed jackets and jumpers (other than jackets and blazers ), anoraks , windcheaters , waister jackets and the like , knitted or crocheted Bulgaria South Korea D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 000 pieces 388 190 101 76 164 12 21 12 29 7 1 000 5 193 1 473 947 6 945 11 780 237 440 22 33 10 27 080 Czecho ­ slovakia D F I BNL UK IRL DK GR E P EEC 1 000 pieces 697 ¢ 198 271 187 98 5 103 24 22 5 1 610 (*) See Appendix . 31 . 12 . 86No L 387 / 120 Official Journal of the European Communities ( 1 ) ( 2) ( 3 ) ( 4 ) (5 ) (6 ) (7) ( 8 ) 5 (cont'd) Hong Kong D F I BNL UK IRL DK GR E P EEC 1 000 pieces 10 826 780 713 2 214 11 383 56 750 104 26 8 26 860 Hungary D F I BNL UK IRL DK GR E P EEC 1 000 pieces 606 871 301 245 329 21 92 17 12 6 2 500 Macao D F I BNL UK IRL DK GR E P EEC 1 000 pieces 4 089 2 187 403 745 2 083 24 445 14 25 275 10 290 Malaysia D F I BNL UK IRL DK GR E P EEC 1 000 pieces 639 763 230 324 691 16 72 19 67 14 2 835 Pakistan D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 324 423 430 219 443 24 100 39 79 19 3 100 31 . 12 . 86 Official Journal of the European Communities No L 387 / 121 ( 1 ) (2 ) (3 ) (4 ) (5 ) (6). (7) ( 8 ) 5 (cont'd) Philippines D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 807 656 370 404 815 39 393 23 78 15 4 600 Poland D F I BNL UK IRL DK GR E P EEC 1 000 pieces 386 565 164 356 602 14 89 12 23 6 2 217 Romania D F I BNL UK IRL DK GR E P EEC 1 000 pieces 5 526 1 547 1 835 754 1 588 50 177 37 46 14 11 574 Singapore D F I BNL UK IRL DK GR E P EEC 1 000 pieces 2 876 977 584 1 113 2 165 64 168 32 96 25 8 100 Thailand D F I BNL UK IRL DK GR E P EEC 1 000 pieces 2 530 912 720 877 2 644 103 510 35 57 12 8 400 No L 387 / 122 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7) ( 8 ) 6 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa ) bb) cc) 61.01-62 , 64 , 66 , 72 , 74 , 76 61.02-66 , 68 , 72 Men's or boys' woven breeches , shorts other than swimwear and trousers ( including slacks); women's or girls' woven trousers and slacks, of wool , of cotton or of man-made fibres Brazil (') D F I BNL UK IRL DK GR E P EEC 1 000 pieces 937 116 440 202 372 14 145 12 70 42 2 350 Bulgaria D F I BNL UK IRL DK GR E P EEC 1 000 pieces 198 56 60 24 40 2 10 8 27 5 430 South Korea 0 ) D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 425 202 376 994 1 395 61 255 17 25 8 4 758 Czecho ­ slovakia (') D F I BNL UK IRL DK GR E P EEC 1 000 pieces 301 62 53 65 41 6 23 13 29 7 600 Hong Kong (&gt;) D F I BNL UK IRL DK GR E P EEC 1000 pieces 20 267 1 256 1 085 3 181 23 120 96 2 485 191 65 24 51 770 (*) See Appendix . 31 . 12 . 86 Official Journal of the European Communities No L 387 / 123 ( l ) (2 ) 5 (6) (7) ( 8 )(3 (4 Hungary 0 )6 (cont'd) 1000 pieces D F I BNL UK IRL DK GR E P EEC 69 33 27 153 32 2 33 10 14 7 380 India (') 1 000 pieces D F I BNL UK IRL DK GR E P EEC 1 196 629 618 372 596 44 144 60 73 17 3 749 Indonesia ( l ) 1 000 pieces D F I BNL UK IRL DK GR E P EEC 1 307 843 522 821 1 026 35 157 73 94 22 4 900 Macao I 1 ) 1 000 pieces D F I BNL UK IRL DK GR E P EEC 5 156 2 679 981 1 215 454 26 44 12 33 30 10 630 Malaysia ( 1 ) 1 000 pieces D F I BNL UK IRL DK GR E P EEC 1 444 565 304 861 361 16 181 21 78 19 3 850 (') See Appendix . No L 387 / 124 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) (2 ) (3 ) ( 4 ) ( 5 ) ( 6 ) (7) ( 8 ) 6 (cont'd, Philippines D F I BNL UK IRL DK GR E P EEC 1 000 pieces 2 081 334 192 862 567 17 112 39 77 19 4 300 Poland (*) D F I BNL UK IRL DK GR E P EEC 1 000 pieces 150 67 77 170 73 1 12 8 27 5 590 Romania D F I BNL UK IRL DK GR E P EEC 1 000 pieces 588 1 018 1 951 389 345 18 25 13 25 8 4 380 Singapore 0 ) D F I BNL UK IRL DK GR E P EEC 1 000 pieces 2 698 1 297 599 1 771 1 067 36 256 33 92 26 7 875 Sri Lanka ( J ) D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 111 290 375 287 589 27 88 25 89 19 2 900 (*) See Appendix . 31 . 12 . 86 Official Journal of the European Communities No L 387 / 125 (l (2 (3 (4 5 (6 (7 ( 8 ) Thailand6 (cont 'd) 1 000 pieces D F I BNL UK IRL DK GR E P EEC 679 248 206 280 298 10 213 19 78 19 2 050 7 60.05-22 , 23 , 24 , 25 Bulgaria 1 000 pieces Women's or girls' blouses , shirts and shirt-blouses , whether or not knitted or crocheted , of wool , cotton or man-made fibres 60.05 A II b ) 4 aa ) 22 33 44 55 61.02 B II e ) 7 bb ) cc) ee) 61.02-78 , 82 , 85 D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC South Korea 1 000 pieces 92 134 64 34 44 3 9 7 14 4 405 2 419 505 378 1 665 2 992 18 227 14 18 4 8 240 29 85 19 20 16 2 10 5 13 3 202 Czecho ­ slovakia 1 000 pieces D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC Hong Kong 1 000 pieces 17 328 724 731 2 548 7 415 33 627 31 37 5 29 479 No L 387 / 126 Official Journal of the European Communities 31 . 12 . 86 ( i ) ( 2 ) 3 (4 5 ( 6 ) ( 7 ) ( 8 ) 7 (cont'd) Hungary 1 000 pieces D F I BNL UK IRL DK GR E P EEC 108 91 84 12 59 2 38 13 9 4 420 India 1 000 pieces D F I BNL UK IRL DK GR E P EEC 9 799 3 525 2 050 3 891 11 849 139 611 109 268 46 32 287 Indonesia 1 000 pieces 1 187 730 340 728 721 38 242 47 56 11 4 100 D F I BNL UK IRL DK GR E P EEC Macao 1 000 pieces D F I BNL UK IRL DK GR E P EEC 768 1 642 239 329 1 017 4 156 10 16 4 4 185 Philippines 1 000 pieces D F I BNL UK IRL DK GR E P EEC 1 246 464 243 274 621 14 84 12 35 7 3 000 Poland IRL 1 000 pieces 23 31 . 12 . 86 Official Journal of the European Communities No L 387 / 127 ( 1 ) ( 2 ) ( 3 ) (4 ) (5 ) ( 6 ) ( 7 ) ( 8 ) 7 (cont'd) Romania D F I BNL UK IRL DK GR E P EEC 1 000 pieces 148 407 56 24 50 23 7 13 3 731 Singapore D F I BNL UK IRL DK GR E P EEC 1 000 pieces 2 513 1 499 390 576 ' 1 648 49 320 30 41 9 7 075 Sri Lanka D F I BNL UK IRL DK GR E P f-&gt; T"' /""*&gt;ELL 1 000 pieces 1 132 657 739 406 834 25 113 28 54 12 4 000 Thailand D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 024 313 382 295 306 15 180 17 60 8 2 600 8 61.03 A I II IV 61.03-11 , 15 , 18 Men's or boys shirts , other than knitted or crocheted , of wool , cotton or man-made fibres Bulgaria D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 874 336 200 111 150 17 120 15 37 10 2 870 No L 387 / 128 Official Journal of the European Communities 31 . 12 . 86 ( i ) (2 ) 3 4 (5 (6 ) (7 ) ( 8 ) South Korea8 (cont'd) 1 000 pieces D F I BNL UK IRL DK GR E P EEC 16 792 583 1 184 6 380 2 777 68 165 39 158 9 28 155 Czecho ­ slovakia 1 000 pieces D F I BNL UK IRL DK GR E P EEC 321 84 85 10 42 4 12 15 22 5 600 Hong Kong 1 000 pieces D F I BNL UK IRL DK GR E P EEC 19 063 798 1 549 3 126 20 432 62 1 795 41 79 10 46 955 Hungary 1 000 pieces D F I BNL UK IRL DK GR E P EEC 205 139 87 39 181 2 11 12 17 7 700 India 1 000 pieces D F I BNL UK IRL DK GR E P EEC 9 364 1 538 3 980 3 103 9 301 217 624 72 213 31 28 443 31 . 12 . 86 Official Journal of the European Communities No L 387 / 129 (3) (5 (7) ( 8 )ID ( 2) 4 (6 ) Indonesia8 (cont'd) 1 000 pieces D F I BNL UK IRL DK GR E P EEC 2 335 1 001 959 687 1 205 45 154 70 102 22 6 580 Macao 1 000 pieces D F I BNL UK IRL DK GR E P EEC 640 2 315 768 262 1 434 11 779 16 37 9 6 271 Malaysia 1 000 pieces D F I BNL UK IRL DK GR E P EEC 1 298 1 837 199 236 321 12 479 20 81 17 4 500 Pakistan 1 000 pieces D F I BNL UK IRL DK GR E P EEC 722 204 553 419 1 270 44 58 31 82 17 3 400 Philippines 1 000 pieces D F I BNL UK IRL DK GR E P EEC 1 626 385 460 518 428 48 104 16 71 14 3 670 No L 387/ 130 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) (2) ( 3 ) (4 ) (5 ) (6 ) (7) ( 8 ) 8 (cont'd) - Poland D F I BNL UK IRL DK GR E P EEC 1 000 pieces 629 68 33 76 441 6 13 10 29 6 1 311 Romania D F I BNL UK . IRL DK GR E P EEC 1 000 pieces 3 433 772 732 313 822 22 201 22 35 8 6 360 Singapore D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 401 1 285 348 322 1 098 60 461 22 85 18 5 100 Sri Lanka D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 501 405 568 700 805 39 79 28 104 21 4 250 Thailand D F I BNL UK IRL DK GR E P EEC 1 000 pieces 488 164 405 290 202 15 524 16 79 17 2 200 31 . 12 . 86 Official Journal of the European Communities No L 387/ 131 GROUP II A ( 1 ) (2) (3 ) 4 (5 ( 6) (7 ) ( 8 ) 9 Brazil55.08-10 , 30 , 50 , 80 62.02-71 tonnes55.08 62.02 B III a ) 1 Terry towelling and similar woven terry fabrics of cotton ; toilet linen and kitchen linen , other than knitted or crocheted , of terry towelling and similar woven terry fabrics , of cotton D F I BNL UK IRL DK GR E P EEC 2 588 275 423 312 882 215 107 96 53 29 4 980 South Korea tonnesD F I BNL UK IRL DK GR E P EEC 343 185 95 93 207 2 32 13 13 3 986 Czecho ­ slovakia tonnesD F I BNL UK IRL DK GR E P EEC 299 139 26 75 64 20 40 12 .14 2 691 Hungary tonnesD F I BNL UK IRL DK GR E P EEC 80 23 11 7 52 1 43 7 9 2 235 Pakistan tonnesD F I BNL UK IRL DK GR E P EEC 690 442 361 267 584 41 75 46 36 8 2 550 No L 387/ 132 Official Journal of the European Communities 31 . 12 . 86 l (2 3 4 5 ( 6 ) ( 7 ) ( 8 ) 9 (cont'd) Poland tonnesD F I BNL UK IRL DK GR E P EEC 216 199 60 39 197 2 94 11 12 2 832 20 62.02-12 , 13 , 19 Bed linen , other than knitted or crocheted Brazil tonnes62.02 B I a ) c) D F I BNL UK IRL DK GR E P EEC 1 949 206 164 307 262 13 34 21 65 29 3 050 tonnesCzecho ­ slovakia D F I BNL UK IRL DK GR E P EEC 713 61 43 35 69 6 31 13 24 5 1 000 Hungary tonnes 'D F I BNL UK IRL DK GR E P EEC 569 61 127 40 227 4 86 11 29 6 1 160 India tonnesD F I BNL UK IRL DK GR E P EEC 3 048 1 278 466 917 1 776 26 788 44 62 12 8 417 31 . 12 . 86 Official Journal of the European Communities No L 387 / 133 ( 1 ) (2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) 20 (cont'd) Macao D F 1 BNL UK IRL DK GR E P EEC tonnes 12 5 41 3 11 1 2 3 10 3 91 Pakistan Poland F I D F I BNL UK IRL DK GR E P EEC tonnes tonnes 620 680 273 113 27 17 80 1 213 13 15 4 756 Romania D F I BNL UK IRL DK GR E P EEC tonnes 279 124 87 52 176 2 60 11 24 5 820 22 56.05 A 56.05-03 , 05 , 07 , 09 , 11 , 13 , 15 , 19,21,23 , 25,28,32, 34,36,38 , 39 , 42 , 44 , 45 , 46 , 47 Yarn of staple or waste synthetic fibres , not put up for retail sale South Korea D F I BNL UK IRL DK GR E P EEC tonnes 3 889 1 704 1 474 992 1 908 88 352 49 280 9 10 745 Malaysia D F I BNL UK IRL DK GR E P EEC tonnes 1 611 958 255 554 1 158 101 97 28 102 20 4 884 No L 387 / 134 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) ( 2 ) (3 ) (4 ) (5 ) (6 ) (7) ( 8 ) 22 (cont'd) Thailand D F I BNL UK IRL DK GR E P EEC tonnes 441 150 471 152 319 9 22 24 81 16 1 685 32 ex 58.04 58.04-07 , 11 , 15 , 18 , 41,43,45,61,63,67 , 69 , 71 , 75 , 77 , 78 Woven pile fabrics and chenille fabrics (other than terry fabrics of cotton and narrow woven fabrics ) and tufted textile fabrics , of wool , of cotton or of man-made textile fibres South Korea D F I BNL UK IRL DK GR E P EEC tonnes 423 135 126 176 232 13 459 38 8 2 1 612 Czecho ­ slovakia D F I BNL UK IRL DK GR E P EEC tonnes 472 146 445 81 256 90 264 46 12 3 1 815 Hong Kong D F I BNL UK IRL DK GR E P EEC tonnes 576 563 374 253 3 689 307 72 84 11 5 5 934 32 a ) 58.04-63 a ) of which : cotton corduroy Czecho ­ slovakia D F I BNL UK IRL DK GR E P EEC tonnes 385 100 423 70 172 80 244 45 6 2 1 527 31 . 12 . 86 Official Journal of the European Communities No L 387 / 135 ( i ) ( 2 ) (4 ) (5 (6 ) (7) ( 8 )( 3 ) 39 Brazil tonnes62.02-40 , 42 , 44 , 46 , 51 , 59 , 65 , 72 , 74 , 77 Table linen , toilet and kitchen linen , other than knitted or crocheted , other than of terry towelling or similar terry fabrics of cotton 62.02 B II a ) c) III a ) 2 c) D F I BNL UK IRL DK GR E P EEC 893 262 200 166 501 11 64 25 30 28 2 180 Czecho ­ slovakia tonnesD F I BNL UK IRL DK GR E P EEC 572 63 52 53 70 7 23 15 12 3 870 Hong Kong tonnes 243 92 110 299 494 4 32 38 7,5 1,5 1 321 D F I BNL UK IRL DK GR E P EEC Hungary tonnesD F I BNL UK IRL DK GR E P EEC 190 73 49 71 177 3 61 11 12 3 650 India tonnesD F I BNL UK IRL DK GR E P EEC 513 275 254 138 761 10 63 24 24 5 2 067 No L 387 / 136 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) ( 2 ) (3 ) ( 4 ) ( 5 ) ( 6 ) (7 ) ( 8 ) 39 (cont'd) Macao D F I BNL UK IRL DK GR E P EEC tonnes 36 23 30 13 29 1 4 3 7,5 1,5 148  Romania F I tonnes 128 429 GROUP II B ( 1 ) (2) (3 ) ( 4 ) ( 5 ) ( 6 ) (7 ) ( 8 ) 12 60.03 B la ) b) II a) b)2 III IV 60.04 B III a) 2 b) 60.06 B II 60.03-11 , 18 , 20 , 29 , 40 , 80 60.04-33 , 34 60.06-92 Pantyhose and tights , stockings , under stockings , socks , ankle-socks , sockettes and the like , knitted or crocheted , other than for babies , including stockings for varicose veins , other than products of category 70 South Korea D ( ») F I BNL UK IRL DK GR E P EEC 1 000 pairs 55 695 11 930 14 019 16 398 13 275 389 1 820 200 654 59 114 439 Czecho ­ slovakia D (') F I BNL UK IRL DK GR E P EEC 1 000 pairs 3 481 1 428 213 537 252 14 596 60 66 50 6 697 Hong Kong DO ) F I BNL UK IRL DK GR E P EEC 1 000 pairs 2 647 1 751 579 1 013 936 39 2 491 78 373 82 9 989 (') Excluding stockings for varicose veins of NIMEXE code 60.06-92 . 31 . 12 . 86 Official Journal of the European Communities No L 387 / 137 i ( 2 ) (3 ( 4 ) 5 6 7 ( 8 ) 12 Hungary 1 000 pairsIcont'd) 1 159 547 118 364 153 6 1 216 45 121 26 3 755 Poland 1 000 pairs 1 899 1 594 711 131 287 13 1 178 25 118 24 5 980 DO ) F I BNL UK IRL DK GR E P EEC DO ) F I BNL UK IRL DK GR E P EEC DO ) F I BNL UK IRL DK GR E P EEC DO ) F I BNL UK IRL DK GR E P EEC Romania 1 000 pairs 10 273 5 894 8 249 4 749 3 152 119 1 639 173 357 71 34 676 Thailand 1 000 pairs 4 471 1 684 1 236 891 1 911 74 231 146 469 87 11 200 13 60.04-36 , 48 , 56 , 66 , 75 , 85 BrazilMen's or boys' underpants and briefs , women's or girls' knickers and briefs , knitted or crocheted , of wool , cotton or man-made fibres 1 000 pieces 1 000 pieces 60.04 B IV a ) 2 b ) 1 cc) 2 dd ) c) 2 d ) 1 cc) 2 cc) South Korea E P D F I BNL UK IRL DK GR E P EEC 312 52 2 544 1 184 444 853 2 233 111 149 61 166 31 7 776 (') Excluding stockings for varicose veins of NIMEXE code 60.06-92 . No L 387 / 138 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) (2 ) ( 3 ) (4 ) (5 ) (6 ) (7 ) ( 8 ) 13 (cont'd) * Czecho ­ slovakia D F I BNL UK IRL DK GR E P EEC 1 000 pieces 680 120 57 681 70 10 29 15 24 14 1 700 Hong Kong H D F I BNL UK IRL DK GR E P EEC 1 000 pieces 26 992 3 404 2 058 21 528 14 449 125 7 995 154 213 30 76 948 Macao D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 968 1 595 428 522 660 29 172 73 184 36 5 667 Philippines D F I BNL UK IRL DK GR E P EEC 1 000 pieces 2 538 1 431 915 957 2 493 92 237 117 382 88 9 250 Poland D F I BNL UK IRL DK GR E P EEC 1 000 pieces 4 537 887 261 211 457 16 168 73 200 40 6 850 (*) See Appendix . 31 . 12 . 86 No L 387 / 139Official Journal of the European Communities ( 1 ) ( 2 ) (3 ) ( 4 ) (5 ) ( 6 ) (7) ( 8 ) 13 (cont'd) Romania D F I BNL UK IRL DK GR E P EEC 1 000 pieces 7 409 1 686 1 092 1 204 3 000 87 565 110 234 39 15 426 14 61.01 A II a ) B Vb) 1 2 3 61.01-07 , 41 , 42 , 44 , 46 , 47 Men's or boys' woven overcoats , raincoats and other coats , cloaks and capes , of wool , of cotton or of man-made textile fibres ( other than parkas ) (of category 21 ) Bulgaria D F I BNL UK IRL DK GR E P EEC 1 000 pieces 54 34 29 19 38 3 8 3 10 2 200 South Korea V ) D F I BNL UK IRL DK GR E P EEC 1 000 pieces 2 579 390 348 806 818 20 141 28 26 5 5 161 Czecho ­ slovakia D F I BNL UK IRL DK GR E P EEC 1 000 pieces 78 18 20 24 24 2 11 11 8 2 198 Hungary Poland UK D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 000 pieces 80 175 117 35 116 58 2 16 4 10 2 535 (' ) See Appendix . 31 . 12 . 86No L 387 / 140 Official Journal of the European Communities ( 1 ) ( 2 ) (3 ) ( 4 ) (5 ) ( 6 ) (7 ) ( 8 ) 14 (cont'd) Romania D F I BNL UK IRL DK GR E P EEC 1 000 pieces 190 64 478 36 55 1 7 5 13 3 852 15 61.02 B la) II e ) 1 aa ) bb) cc) 2 aa ) bb ) cc) 61.02-05 , 31 , 32 , 33 , 35 , 36 , 37, 39 , 40 Women's , or girls' woven overcoats , raincoats and other coats , cloaks and capes ; jackets and blazers , of wool , of cotton or of man-made textile fibres ( other than parkas ) ( of category 21 ) Bulgaria D F I BNL UK IRL DK GR E P EEC 1 000 pieces 87 58 45 82 53 2 8 6 21 4 366 South Korea ( ] ) D F I BNL UK IRL DK GR E P EEC 1 000 pieces 2 509 436 364 768 1 839 70 413 33 33 6 6 471 0 - Czecho ­ slovakia D F I BNL UK IRL DK GR E P EEC 1 000 pieces 118 47 38 80 92 3 10 6 14 5 413 Hungary D F I BNL UK IRL DK GR E P EEC 1 000 pieces 133 91 39 63 92 2 13 8 18 6 465 (*) See Appendix . 31 . 12 . 86 Official Journal of the European Communities No L 387 / 141 ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) (6 ) (7 ) ( 8 ) 15 (cont'd) India D F I BNL UK IRL DK GR E P EEC 1 000 pieces 697 480 251 257 764 13 78 17 52 17 2 626 Macao D F I BNL UK IRL DK GR E P EEC 1 000 pieces 65 38 44 24 74 2 7 9 23 4 290 Philippines D F I BNL UK IRL DK GR E P EEC 1 000 pieces 424 98 94 112 418 7 21 11 38 7 1 230 Poland D F I BNL UK IRL DK GR E P EEC 1 000 pieces 241 183 67 76 162 6 58 7 26 6 832 Romania D F I BNL UK IRL DK GR E P EEC 1 000 pieces 488 135 310 140 131 5 15 15 28 5 1 272 No L 387 / 142 Official Journal of the European Communities 31 . 12 . 86 ( l ) ( 2 ) 3 4 5 (6 ) (7 ) ( 8 ) 16 61.01-51 , 54 , 57 South Korea61.01 B Vc) 1 2 3 Men's or boys' suits and ensembles , other than knitted or crocheted , of wool , of cotton or of man-made fibres , excluding ski suits 1 000 pieces D F I BNL UK IRL DK GR E P EEC 192 73 32 179 279 4 7 3 10 1 780 Czecho ­ slovakia 1 000 pieces D F I BNL UK IRL DK GR E P EEC 185 26 12 63 59 4 37 8 4 2 400 Hong Kong 1 000 pieces D F I BNL UK IRL DK GR E P EEC 1 400 202 89 296 474 6 35 11 11 2 2 526 Hungary 1 000 pieces D F I BNL UK IRL DK GR E P EEC 38 24 21 152 97 1 12 4 5 2 356 Macao 1 000 pieces D F I BNL UK IRL DK GR E P EEC 76 169 16 33 19 1 2 3 8 1 328 31 . 12 . 86 Official Journal of the European Communities No L 387 / 143 ( 1 ) (2 ) (3 ) ( 4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) 16 (cont'd) Poland D F I BNL UK IRL DK GR E P EEC 1 000 pieces 100 66 22 17 115 1 13 4 10 2 350 Romania D F I BNL UK IRL DK GR E P EEC 1 000 # pieces 319 301 714 65 386 5 17 8 17 3 1 835 Thailand UK 1 000 pieces 140 17 61.01 B Va ) 1 2 3 61.01-34 , 36 , 37 Men's or boys' jackets and blazers , other than knitted or crocheted , of wool , of cotton or of man-made fibres South Korea (') D F I BNL UK IRL DK GR E P EEC 1 000 pieces 607 138 105 228 1 155 73 160 10 12 2 2 490 Czecho ­ slovakia D F I BNL UK IRL DK GR E P EEC 1 000 pieces 142 49 17 28 97 3 21 10 6 i 374 Hungary D F I BNL UK IRL DK GR E P EEC 1 000 pieces 85 38 34 60 101 2 12 7 10 1 350 l 1 ) See Appendix . No L 387 / 144 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) ( 2 ) (3 4 (6 (7 ) ( 8 ) 17 (cont 'd) (5 ) Poland Romania 1 000 pieces 1 000 pieces UK IRL D F I BNL UK IRL DK GR E P EEC 158 18 262 182 156 79 234 4 15 7 18 3 960 18 South Korea tonnesMen's or boys' singlets and other vests , underpants , briefs , nightshirts , pyjamas , bathrobes , dressing gowns and similar articles , other than knitted or crocheted Womens' or girls' singlets and other vests , slips , petticoats , briefs , panties , nightdresses , pyjamas , nÃ ©gligÃ ©s , bathrobes , dressing gowns and similar articles , other than knitted or crocheted 61.01 B III 61.02 B lie ) 61.03 B C 61.04 B 61.01-24 , 25 , 26 61.02-22 , 23 , 24 61.03-51 , 55 , 59 , 81 , 85 , 89 61.04-11 , 13 , 18 , 91 , 93 , 98 513 108 62 248 146 7 20 9 16 6 1 135 tonnesCzecho ­ slovakia 169 106 25 23 95 4 14 10 9 2 457 Hong Kong D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F ( J ) I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC UK tonnes 2 892 445 325 669 1 713 27 138 29 16 3 6 257 Macao tonnes 1 295 878 254 294 445 12 60 17 16 4 3 275 200Philippines tonnes (') See Appendix . 31 . 12 . 86 Official Journal of the European Communities No L 387 / 145 ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) (7) ( 8 ) 18 (cont'd, ¢ Poland Romania D F I BNL UK IRL DK GR E P EEC BNL tonnes tonnes 200 171 24 21 119 2 47 7 9 2 602 193 19 61.05 A C 61.05-10 , 99 Handkerchiefs , other than knitted or crocheted Czecho ­ slovakia D F I BNL UK IRL DK GR E P EEC 1 000 pieces 6 305 792 2 282 3 630 923 58 500 85 180 45 14 800 Hungary D F I BNL UK IRL DK GR E P EEC tonnes 128 30 30 21 59 1 37 54 4 1 365 Macao D F I BNL UK IRL DK GR E P EEC tonnes 149 115 127 55 47 2 5 5 4 1 510 21 61.01 B IV 61.02 B II d ) 61.01-29 , 31 , 32 61.02-25 , 26 , 28 Parkas ; anoraks , windcheaters , waister jackets and the like , other than knitted or crocheted , of wool , of cotton or man-made fibres South Korea 05 D F I BNL UK IRL DK GR E P EEC 1 000 pieces 4 026 1 234  363 1 738 2 715 32 567 43 116 10 10 844 (*) See Appendix . No L 387 / 146 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) ( 2 ) (3 ) ( 4 ) (5 ) ( 6 ) (7 ) ( 8 ) 21 (cont'd) - Czecho ­ slovakia D F I BNL UK IRL DK GR E P EEC 1 000 pieces 132 50 40 33 63 5 13 11 13 10 370 Hong Kong w D F I BNL UK IRL DK GR E P EEC 1 000 pieces 6 949 562 435 1 292 4 928 28 823 40 53 12 15 122 Macao (') D F I BNL UK IRL DK GR E P EEC 1 000 pieces 61 195 28 30 58 1 8 12 27 8 428 Philippines C 1 ) D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 550 485 200 351 746 27 106 21 112 22 3 620 Romania Sri Lanka (*) I D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 000 pieces 800 999 536 194 457 588 15 50 29 104 28 3 000 ( r) See Appendix . 31 . 12 . 86 Official Journal of the European Communities No L 387 / 147 ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) (7 ) ( 8 ) 21 (cont 'd, Thailand D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 034 840 447 414 842 30 150 33 133 27 3 950 24 60.04 B IV a ) 1 b ) 1 bb ) 2 aa ) bb ) c ) 1 d ) 1 bb ) 2 aa ) bb) 60.05 All b ) 4 11 ) 11 60.04-35 , 47 , 51 , 53 , 65 , 73 , 81 , 83 60.05-84 Men's or boys' nightshirts , pyjamas , bathrobes , dressing gowns and similar articles , knitted or crocheted Women's or girls' nightdresses , pyjamas , nÃ ©gligÃ ©s , bathrobes , dressing gowns and similar articles , knitted or crocheted South Korea D F I BNL UK IRL DK GR E P EEC 1 000 pieces 783 1 198 322 365 506 30 75 14 36 8 3 337 Czecho ­ slovakia (') D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 469 384 83 282 146 15 48 17 24 8 2 476 Hong Kong D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 780 633 298 2 150 1 837 21 351 33 39 8 7 150 Hungary (') D F I BNL UK IRL DK GR E P EEC 1 000 pieces 787 281 208 136 257 11 51 54 26 9 1 820 ') See Appendix . No L 387 / 148 Official Journal of the European Communities 31 . 12 . 86 .( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) 24 (cont'd) \ Macao (') D F I BNL UK IRL DK GR E P EEC 1 000 pieces 529 382 100 153 195 10 30 15 38 9 1 461 Poland (') D F I BNL UK IRL DK GR E P EEC 1 000 pieces 351 368 99 84 335 13 83 16 43 8 1 400 Romania D F I BNL UK IRL DK GR E P EEC 1 000 pieces 2 472 758 329 1 284 557 27 96 37 78 14 5 652 Thailand ( : ) D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 242 348 134 271 326 14 75 26 68 19 2 523 26 60.05 A II b) 4 cc) 1 1 22 33 44 61.02 B II e ) 4 bb ) cc) dd ) ee ) 60.05-46 , 47 , 48 , 49 61.02-48 , 52 , 53 , 54 Women's or girls' dresses , ofwool , of cotton or man-made fibres South Korea D F I BNL UK IRL DK GR E P EEC 1 000 pieces 944 354 203 329 469 20 152 14 27 8 2 520 I 1 ) See Appendix . 31 . 12 . 86 Official Journal of the European Communities No L 387 / 149 ( l ) ( 2 ) 3 4 5 ( 6 ) (7 ) ( 8 ) Czecho ­ slovakia 26 (cont'd) 1 000 pieces D F I BNL UK IRL DK GR E P EEC 148 68 15 16 20 4 6 7 8 8 300 Hong Kong 1 000 pieces D F I BNL UK IRL DK GR E P EEC 4 044 521 404 1 147 2 969 27 194 21 45 9 9 381 India 1 000 pieces D F I BNL UK IRL DK GR E P EEC 2 177 1 883 1 055 1 072 2 157 34 236 57 124 25 8 820 Macao 1 000 pieces D F I BNL UK IRL DK GR E P EEC 195 251 89 96 149 6 14 13 39 8 860 Philippines 1 000 pieces D F I BNL UK IRL DK GR E P EEC 578 221 131 121 345 15 35 21 62 21 1 550 No L 387 / 150 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) ( 2 ) ( 3 ) (4 ) (5 ) (6 ) (7) ( 8 ) 26 (cont'd) Poland D F I BNL UK IRL DK GR E P EEC 1 000 pieces 700 291 236 176 198 5 14 18 52 10 1 700 - Romania D F I BNL UK IRL DK GR E P EEC 1 000 pieces 137 120 80 317 156 4 12 13 51 10 900 Thailand D F I BNL UK IRL DK GR E P EEC 1 000 pieces 775 383 325 452 475 18 211 23 115 23 2 800 27 60.05 A II b ) 4 dd ) 61.02 B II e ) 5 aa ) bb ) cc) 60.05-51 , 52 , 54 , 58 61.02-57 , 58 , 62 Women's or girls' skirts , including divided skirts South Korea D F I BNL UK IRL DK GR E P EEC 1 000 pieces 513 88 76 431 107 10 115 12 22 4 1 378 Hong Kong D F I BNL UK IRL DK GR E P EEC 1 000 pieces 4 072 433 431 1 009 2 081 30 250 37 30 6 8 379 31 . 12 . 86 Official Journal of the European Communities No L 387 / 151 ( 1 ) ( 2 ) (3 ) ( 4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) 27 (cont'd) India D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 803 1 244 886 773 1 671 41 213 53 133 53 6 870 - Macao D F I BNL UK IRL DK GR E P EEC 1 000 pieces 691 316 81 339 414 5 117 12 23 5 2 003 28 60.05 A II b ) 4 ee ) 60.05-60 , 63 , 65 Trousers , bib and brace overalls , breeches and shorts ( other than swimwear ), knitted or crocheted , of wool , of cotton or man-made fibres South Korea Hong Kong n Macao Romania D F I BNL UK IRL DK GR E P EEC UK UK BNL UK 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 170 62 36 69 129 4 10 3 9 2 494 1 008 111 190 150 29 61.02 B II e ) 3 aa) bb ) cc ) 61.02-42 , 43 , 44 Women's or girls' suits and ensembles , other than knitted or crocheted , ofwool , of cotton or man-made fibres , excluding ski suits South Korea C 1 ) D F I BNL UK IRL DK GR E P EEC 1 000 pieces 73 27 25 44 173 5 16 3 9 2 377 (*) See Appendix . No L 387 / 152 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) 29 (cont 'd) Hong Kong D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 236 131 117 260 726 10 37 13 12 3 2 545 India D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 587 747 550 321 1 191 32 112 31 41 25 4 637 Macao Romania Thailand F F I UK 1 000 pieces 1 000 pieces 1 000 pieces 232 80 80 180 31 61.09 D 61.09-50 Brassieres , woven , knitted or crocheted South Korea D F I BNL UK IRL DK GR E P EEC 1 000 pieces 2 128 1 004 241 560 605 17 54 25 62 13 4 709 Czecho ­ slovakia D F I BNL UK IRL DK GR E P EEC 1 000 pieces 310 69 98 68 122 7 22 13 44 12 765 Hong Kong D F I BNL UK IRL DK GR E P EEC 1 000 pieces 6 425 1 948 714 3 210 2 970 46 937 74 234 15 16 573 31 . 12 . 86 Official Journal of the European Communities No L 387 / 153 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) 31 (cont'd) Macao D F I BNL UK IRL DK GR E P EEC 1 000 pieces 2 582 871 253 344 1 191 14 102 30 66 13 5 466 Philippines D F I BNL UK IRL DK GR E P EEC 1 000 pieces 2 215 1 220 469 469 1 882 41 167 47 158 32 6 700 68 60.03 A 60.04 A I II a ) b ) c ) III a ) b ) c ) d ) 60.03-01 , 03 , 05 , 09 60.04-02 , 03 , 04 , 06 , 07 , 08 , 10 , 11 , 12 , 14 Babies' garments and clothing accessories , excluding babies gloves , mittons and mitts of categories 10 and 87 , and woven babies stockings , socks and sockettes of category 88 South Korea D F I BNL UK IRL DK GR E P EEC tonnes 228 173 71 120 179 5 6 3 9 2 796 60.05 A II b ) 1 5 aa ) 61.02 A I a ) b ) 61.04 A 61.11 A 60.05-06 , 07 , 08 , 09 , 91 61.02-01 , 03 61.04-01 , 09 61.11-10 Hong Kong 0 ) D F I BNL UK IRL DK GR E P EEC tonnes 592 232 138 246 734 18 66 17 29 6 2 078 Macao Philippines F UK IRL F UK IRL tonnes tonnes 301 461 19 105 320 31 (*) See Appendix . No L 387 / 154 Official Journal of the European Communities 31 . 12 . 86 i (2 3 4 5 6 7 ( 8 ) Romania68 (cont 'd) tonnesD F I BNL UK IRL DK GR E P EEC 156 85 70 53 113 4 17 10 40 8 556 73 60.05-16 , 17 , 19 Bulgaria60.05 A II b ) 3 Track suits of knitted or crocheted fabric , of wool , of cotton or of man-made textile fibres 1 000 pieces 918 106 86 116 134 5 17 10 48 10 1 450 South Korea 1 000 pieces 281 67 52 68 164 4 11 8 19 2 676 D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E. P EEC Czecho ­ slovakia (' 1 000 pieces 215 80 25 19 140 3 21 8 14 2 527 Hong Kong (') 1 000 pieces 746 105 82 191 512 11 42 12 13 3 1 717 ( 1 ) See Appendix . 31 . 12 . 86 Official Journal of the European Communities No L 387 / 155 ( 1 ) ( 2 ) (3 ) ( 4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) 73 (cont'd) Hungary (*) D F I BNL UK IRL DK GR E P EEC 1 000 pieces 194 60 75 73 150 3 12 12 18 3 600 Macao (') D F I BNL UK IRL DK GR E P EEC 1 000 pieces 420 144 50 36 173 4 103 9 14 3 956 Poland (') D F I BNL UK IRL DK GR E P EEC 1 000 pieces 183 322 48 34 76 4 15 11 15 2 710 Romania (') D F I BNL UK IRL DK GR E P EEC 1 000 pieces 623 118 200 141 145 5 34 8 17 4 1 295 Thailand D F I BNL UK IRL DK GR E P EEC 1 000 pieces 346 143 214 311 385 22 173 28 27 6 1 655 ( l ) See Appendix . No L 387 / 156 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) ' (7 ) ' ( 8 ) 76 61.01 B I 61.02 B II a ) 61.01-13 , 15 , 17 , 19 61.02-12 , 14 Men's or boys' industrial or occupational clothing , other than knitted or crocheted ; women's or girls ' aprons , smock-overalls and other industrial or occupational clothing , other than knitted or crocheted Bulgaria D F I BNL UK IRL DK GR E P EEC 1 000 pieces 886 210 117 75 178 10 33 57 28 6 1 600 Czecho ­ slovakia D F I BNL UK IRL DK GR E P EEC tonnes 311 74 49 47 90 7 18 16 21 4 637 Hungary D F I BNL UK IRL DK GR E P EEC tonnes 290 58 41 181 70 2 21 14 17 3 697 Macao UK IRL tonnes 367 9,5 77 61.01 B V f) 1 61.02 B II e ) 8 aa ) 61.01-82 61.02-86 Ski suits , other than knitted or crocheted South Korea D F I BNL UK IRL DK GR E P EEC tonnes 680 258 23 144 257 2 165 2 9 2 1 542 Hong Kong D F I BNL UK IRL DK GR E P EEC tonnes 240 33 27 54 160 3 28 3 1,5 0,5 550 31 . 12 . 86 Official Journal of the European Communities No L 387 / 157 l ) (4 5 ( 6 ) (7 ) ( 8 )( 2) ( 3 ) 61.01-03 , 09 , 93 , 94 , 97 78 South Korea tonnesGarments , other than knitted or crocheted , excluding garments of categories 6 , 7 , 8 , 14 , 15 , 16 , 17 , 18 , 21 , 26 , 27 , 29 , 68 , 72 , 76 and 77 61.01 A I lib ) B V g ) 1 2 3 61.02 A II B lb ) II e ) 9 aa ) bb) cc ) D F I BNL UK IRL DK GR E P EEC 912 464 173 682 647 15 99 27 20 4 3 043 61.02-04 , 07 , 93 , 95 , 97 Hong Kong tonnesD F I BNL UK IRL DK GR E P EEC 3 364 504 408 763 2 239 52 403 50 17 3 7 803 Hungary tonnesD F I BNL UK IRL DK GR E P EEC 66 26 17 241 55 1 6 9 7,5 1,5 430 Macao tonnes 405 319 78 144 165 8 50 12 16 3 1 200 D F I BNL UK IRL DK GR E P EEC tonnesRomania D F I BNL UK IRL DK GR E P EEC 68 51 38 36 52 2 5 8 15 4 279 No L 387 / 158 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) ( 2 ) ¢ ( 3 ) (4 ) (5 ) ( 6 ) (7) ( 8 ) 83 60.05 A lb) II a ) b ) 4 hh ) 11 22 33 44 kk ) 11 60.05-03 , 04 , 75 , 76 , 77 , 78 , 82 Overcoats , jackets , blazers and other garments , including ski suits , knitted or crocheted , excluding garments of categories 4 , 5 , 7 , 13 , 24 , 26 , 27 , 28 , 68 , 69 , 72 , 73 , 74 and 75 South Korea D F I BNL UK IRL DK GR E P EEC tonnes 61 5 11 3 163 1 5 8 2 259 Czecho ­ slovakia Hong Kong F D F I BNL UK. IRL DK GR E P EEC tonnes tonnes 60 72 23 18 33 175 1 6 2 2 1 333 Hungary D F I BNL UK IRL DK GR E P EEC tonnes 163 39 33 147 134 3 20 20 9 2 570 ¢ Macao Poland D F I BNL UK IRL DK GR E P EEC F BNL tonnes tonnes 69 81 14 34 25 4 12 3 9 2 253 70 160 31 . 12 . 86 Official Journal of the European Communities No L 387 / 159 GROUP III A ( 1 ) ( 2 ) (3 ) ( 4 ) (5 ) ( 6 ) ( 7 ) ( 8 ) 33 51.04 A III a ) 62.03 B II b ) 1 51.04-06 62.03-51 , 59 Woven fabrics of synthetic filament yarn obtained from strip or the like of polyethylene or polypropylene , less than 3 m wide ; sacks and bags , of a kind used for the packing of goods , not knitted or crocheted , obtained from strip or the like South Korea D F I BNL UK IRL DK GR E P EEC tonnes 969 306 269 1 673 589 26 117 170 58 12 4 189 Czecho ­ slovakia BNL tonnes 488 35 51.04 A II IV 51.04-05 , 10 , 11 , 13 , 15 , 17 , 18,21,23,25 , 27 , 28,32,34, 36,41 , 48 Woven fabrics of synthetic fibres (continuous), other than those for tyres of category 114 South Korea D F I BNL UK IRL DK GR E P EEC tonnes 647 418 376 363 1 428 80 77 174 68 14 3 645 36 51.04 B II III 51.04-54 , 55 , 56 , 58 , 62 , 64 , 66 , 72 , 74 , 76 , 81 , 89 , 93 , 94 , 97 , 98 Woven fabrics of continuous artificial fibres , other than those for tyres of category 114 Czecho ­ slovakia D F I BNL UK IRL DK GR E P EEC tonnes 402 100 28 106 95 6 31 35 70 2 875 Poland D F I , BNL UK IRL DK GR E P EEC tonnes 597 363 134 130 148 15 32 57 15 3 1 494 No L 387 / 160 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) ( 2 ) ( 3 ) ( 4 ) (5 ) (6 ) (7 ) ( 8 ) 36 (cont'd) Romania D F I BNL UK IRL DK GR E P EEC tonnes 74 159 39 29 78 2 10 7 11 2 411 37 56.07 B 56.07-50 , 51 , 55 , 56 , 59 , 60 , 61 , 65 , 67 , 68 , 69 , 70 , 71 , 72 , 73 , 74 , 77 , 78 , 82 , 83 , 84 , 87 Woven fabrics of artificial staple fibres Bulgaria South Korea I D F I BNL UK IRL DK GR E P EEC tonnes tonnes 615 606 524 1 954 161 510 17 330 33 90 18 4 243 Czecho ­ slovakia D F I BNL UK IRL DK GR E P EEC tonnes 1 228 102 39 33 166 14 40 70 21 11 1 724 Poland D F I BNL UK IRL DK GR E P EEC tonnes 345 173 417 77 121 43 13 31 41 11 1 272 Romania D F I BNL UK IRL DK GR E P EEC tonnes 1 044 559 426 322 492 9 89 49 106 26 3 122 Thailand I tonnes 3 200 31 . 12 . 86 Official Journal of the European Communities No L 387 / 161 ( 1 ) ( 2 ) (3 ) (4 ) (5 ) (6 ) (7 ) ( 8 ) 38 A 60.01 B I b ) 1 60.01-40 Knitted or crocheted synthetic curtain fabrics including net curtain fabric Poland D F I BNL UK IRL DK GR E P EEC tonnes 261 165 89 109 139 7 19 4 10 1 804 41 ex 51.01 A 51.01-01 , 02 , 03 , 04 , 08 , 09 , 10 , 12 , 20 , 22 , 24 , 27 , 29 , 30 , 41 , 42 , 43 , 44 , 46 , 48 Yarn of synthetic filament (continuous), not put up for retail sale , other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre Czecho ­ slovakia Romania BNL D F I BNL UK IRL DK GR E P EEC tonnes tonnes 150 1 449 384 309 242 502 22 72 68 168 41 3 257 46 ex 53.05 53.05-10 , 22 , 29 , 31 , 38 , 39 Carded or combed sheep's or lambs' wool or other fine animal hair Argentina D F I BNL UK IRL DK GR E P EEC tonnes 2 925 2 140 4 368 1 208 1 513 53 153 666 207 42 13 275 Brazil D F I BNL UK IRL DK GR E P EEC tonnes 3 250 2 182 3 142 1 420 1 314 41 98 860 185 47 12 539 No L 387 / 162 31 . 12 . 86Official Journal of the European Communities ( 1 ) ( 2 ) ( 3 ) ( 4 ) (5 ) ( 6 ) (7 ) ( 8 ) 50 53.11 53.11-01 , 03 , 07 , 11 , 13 , 17 , 20 , 30 , 40 , 52 , 54 , 58 , 72 , 74 , 75 , 82 , 84 , 88 , 91 , 93 , 97 Woven fabrics of sheep's or lambs' wool or of fine animal hair South Korea D F I BNL UK IRL DK GR E P EEC tonnes 126 80 69 20 155 3 9 11 14 2 489 55 56.04 A 56.04-11 , 13 , 15 , 16 , 17 , 18 Synthetic staple fibres , including waste , carded or combed or otherwise processed for spinning Romania D F I BNL UK IRL DK GR E P EEC tonnes 3 748 2 345 1 713 1 174 2 476 82 280 226 120 9 12 173 58 58.01 58.01-01 , 11 , 13 , 17 , 30 , 80 Carpets , carpeting and rugs , knotted (made up or not ) Romania D F I BNL UK IRL DK GR E P EEC tonnes 151 102 136 61 140 3 14 4 27 4 642 61 58.05 A la) c) II B 59.13 58.05-01 , 08 , 30 , 40 , 51 , 59 , 61 , 69 , 73 , 77 , 79 , 90 59.13-01 , 11 , 13 , 15 , 19 , 32 , 34 , 35 , 39 Narrow woven fabrics , and narrow fabrics tbolduc ) consisting of warp without weft assembled by means of an adhesive , other than labels and similar articles of category 62 Elastic fabrics (not knitted or crocheted), made from textile materials assembled from rubber thread Czecho ­ slovakia D F I BNL UK IRL DK GR E P EEC tonnes 416 34 39 58 119 3 14 9 16 4 712 Hong Kong D F I BNL UK IRL DK GR E P EEC tonnes 339 118 223 95 797 5 18 9 12 2 1 618 31 . 12 . 86 Official Journal of the European Communities No L 387 / 163 ( 1 ) ( 2 ) (3 ) (4 ) (5 ) (6 ) (7) ( 8 ) 62 58.06 58.07 58.08 58.09 58.10 58.06-10 , 90 58.07-31 , 39 , 50 , 80 58.08-10 , 90 58.09-11 , 19 , 21 , 31 , 35 , 39 , 91 , 95 , 99 58.10-21 , 29 , 41 , 45 , 49 , 51 , 55 , 59 Labels , badges and the like , of textile materials , not embroidered , in the piece , in strips or cut to shape or size , woven Chenille yarn ( including flock chenille yarn ) gimped yarn ( other than metallized yarn and gimped horsehair yarn ); braids and ornamental trimmings in the piece ; tassels , pompons and the like Tulle and other net fabrics but not including woven , knitted or crocheted fabrics ; hand or mechanically made lace , in the piece , in strips or in motifs Embroidery , in the piece , in strips or in motifs South Korea F tonnes 731 63 60.01 B I a ) 60.06 A 60.01 Bib) 2 3 60.01-30 60.06-11 , 18 60.01-51 , 55 Knitted or crocheted fabric of synthetic fibres containing by weight 5 % or more of elastomeric yarn and knitted or crocheted fabric containing by weight 5 % or more of rubber thread Raschel lace and long-pile fabric of synthetic fibres Poland UK tonnes 77 66 62.01 A B I II a ) b ) c ) 62.01-10 , 20 , 81 , 85 , 93 , 95 Travelling rugs and blankets , other than knitted or crocheted , of wool , of cotton or of man-made fibres Czecho ­ slovakia DO ) F I BNL UK IRL DK GR E P EEC tonnes 284 62 53 166 481 15 105 16 11 2 1 195 ( l ) Excluding products of heading 62.01-10 . No L 387 / 164 Official Journal of the European Communities 31 . 12 . 86 GROUP III B ( 1 ) ( 2 ) ( 3 ) ( 4 ) (5 ) ( 6 ) ( 7 ) ( 8 ) 10 60.02 A B 60.02-40 , 50 , 60 , 70 , 80 Gloves , mittens and mitts , knitted or crocheted South Korea (') D F I BNL UK IRL DK GR E P EEC 1 000 pairs 3 344 3 911 1 057 4 631 2 707 219 461 81 345 69 16 825 Hong Kong 0 ) D F I BNL UK IRL DK GR E P EEC 1 000 pairs 16 051 2 921 2 030 6 182 43 071 307 1 844 140 540 71 73 157 Macao (') Pakistan (') Philippines F UK F UK D F I BNL UK IRL DK GR E P EEC 1 000 pairs 1 000 pairs 1 000 pairs 2 005 6 164 1 323 2 482 1 963 1 220 1 034 896 1 558 83 205 117 491 94 7 660 Thailand ( J ) D F I BNL UK IRL DK GR E P EEC 1 000 pairs 3 072 1 052 365 1 044 2 345 60 96 118 180 68 8 400 (*) See Appendix . 31 . 12 . 86 Official Journal of the European Communities No L 387 / 165 ( i ) ( 2 ) ( 3 ) 4 5 (6 ) (7 ) ( 8 ) 67 South Korea tonnes60.05 A II b ) 5 bb ) B 60.06 Bill 60.05-92 , 93 , 94 , 95 , 96 , 97 , 98 , 99 60.06-96 , 98 Knitted or crocheted clothing accessories other than for babies ; household linen of all kinds , knitted or crocheted ; curtains ( including drapes ) and interior blinds , curtain or bed valances and other furnishing articles knitted or crocheted ; knitted or crocheted blankets and travelling-rugs , other knitted or crocheted articles including parts of garments or of clothing accessories D F I BNL UK IRL DK GR E P EEC 90 62 57 49 607 8 25 12 19 4 933 Czecho ­ slovakia (') tonnesD F I BNL UK IRL DK GR E P EEC 250 60 38 124 175 4 18 10 27 5 711 Hungary tonnesD F I BNL UK IRL DK GR E P EEC 316 133 100 307 157 3 31 16 31 6 1 100 67 a ) 60.05-96 tonnesCzecho ­ slovakia a ) of which : sacks and bags of a kind used for the packing of goods , made from polyethylene or polypropylene strip D F I BNL UK IRL DK GR E P EEC 136 9 25 108 131 3 14 3 14 3 446 Hungary tonnesD F I BNL UK IRL DK GR E P EEC 301 53 59 313 96 3 25 6 16 3 875 (') See Appendix . No L 387 / 166 Official Journal of the European Communities 31 . 12 . 86 ( l ) (2 ) 3 (4 5 (6 (7 ) ( 8 ) 1 81069 60.04-37 , 54 , 67 , 86 Women's or girls' slips and petticoats , knitted or crochted South Korea Czecho ­ slovakia 60.04 B IV a ) 3 b) 2 cc ) c ) 3 ex d) 2 dd 1 000 pieces 1 000 pieces F D F I BNL UK IRL DK GR E P EEC 327 159 39 194 45 4 56 12 25 5 866 Poland F F BNL 1 000 pieces 1 000 pieces 337 480 456 Romania 70 60.04-31 South Korea 1 000 pairs Pantyhose ( tights ) of synthetic fibres , measuring per single yarn less than 67 decitex ( 6,7 tex ) Women's full-length hosiery of synthetic fibres 60.04 B III a ) 1 60.03 B II b ) 1 60.03-24 , 26 D F I BNL UK IRL DK GR E P EEC 1 382 207 651 291 657 18 156 177 544 150 4 233 72 Hong KongSwimwear , of wool , of cotton or of man-made fibres .1 000 pieces 60.05-11 , 13 , 15 60.06-91 61.01-22 , 23 61.02-16 , 18 60.05 A II b ) 2 60.06 B I 61.01 B II 61.02 B II b ) D F I BNL UK IRL DK GR E P EEC F 5 640 935 918 1 915 3 062 75 578 51 78 16 13 268 400Macao 1 000 pieces 74 60.05-70 , 71 , 72 , 73 Hong Kong 1 000 pieces Women's or girls' knitted or crocheted suits and ensembles, of wool , of cotton or man-made fibres , excluding ski suits 60.05 A II b ) 4 gg) 11 22 33 44 D F I BNL UK IRL DK GR E P EEC 427 91 71 102 386 8 32 15 14 4 1 150 31 . 12 . 86 Official Journal of the European Communities No L 387 / 167 ­ ( 1 ) ( 2 ) ( 3 ) (4 ) (5 ) (6 ) (7) ( 8 ) 74 (cont'd) Macao Philippines Thailand F (') UK IRL UK UK IRL 1 000 pieces 1 000 pieces 1 000 pieces 878 350 22 280 365 23 75 60.05 A II b ) 4 ff) 60.05-66 , 68 Men's or boys' knitted or crocheted suits and ensembles , of wool , of cotton or of man-made fibres , excluding ski-suits Macao F 1 000 pieces ( 2 ) 86 61.09 A B C E 61.09-20 , 30 , 40 , 80 Corsets , corset-belts , suspender belts , braces , suspenders , garters and the like , and parts thereof, whether or not knitted or crocheted South Korea D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 682 768 250 601 694 15 76 32 51 11 4 180 Hong Kong Philippines UK UK 1 000 pieces 1 000 pieces 743 793 90 ex 59.04 59.04-11 , 12 , 14 , 15 , 17 , 18 , 19 , 21 Twine , cordage , ropes and cables of synthetic fibres , plaited or not Czecho ­ slovakia D F I BNL UK IRL DK GR E P EEC tonnes 1 147 135 110 101 103 5 23 25 27 5 1 681 (*) See Appendix . ( 2 ) See category 74 . No L 387 / 168 31 . 12 . 86Official Journal of the European Communities ( 1 ) ( 25 (3 ) (4 ) (5 ) (6 ) (7 ) ( 8 ) 91 62.04 All B II 62.04-23 , 73 Tents South Korea D F I BNL UK IRL DK GR E P EEC 1 000 pieces 175 41 33 82 119 2 8 7 6 2 475 Czecho ­ slovakia D F I BNL UK IRL DK GR E P EEC tonnes 697 210 368 336 158 28 30 42 140 7 2 016 Hungary D F I BNL UK IRL DK GR E P EEC tonnes 52 33 149 19 117 2 12 25 17 5 431 Poland Romania (*) BNL F F tonnes tonnes 248 329 450 97 59.05 59.05-11 , 31 , 39 , 51 , 59 , 91 , 99 Nets and netting made of twine , cordage or rope and made up fishing nets of yarn , twine , cordage or rope South Korea ( 1 ) D F I BNL UK IRL DK GR E P EEC tonnes 124 41 70 64 105 2 27 328 16 2 779 (') See Appendix . 31 . 12 . 86 Official Journal of the European Communities No L 387 / 169 (i 2 3 5 6 (7 ( 8 ) 99 59.07 59.07-10 , 90 Romania tonnesD F I BNL UK IRL DK GR E P EEC 156 103 152 58 130 5 15 19 48 9 695 59.10 59.10-10 , 31 , 39 Textile fabrics coated with gum or amylaceous substances , of a kind used for the outer covers of books and the like ; tracing cloth ; prepared painting canvas ; buckram and similar stiffened textile fabrics of a kind used for hat foundations Linoleum , whether or not cut to shape ; floor coverings consisting of a coating or covering applied on a textile backing , whether or not cut to shape Rubberized textile fabrics , not knitted or crocheted , excluding those for tyres 59.11-11 , 14 , 17 , 2059.11 A I II III b ) B 59.12 59.12-00 Textile fabrics otherwise impregnated or coated ; painted canvas being theatrical scenery , studio back-cloths or the like , other than of category 100 100 59.08 South Korea59.08-10 , 51 , 61 , 71 , 79 Textile fabrics impregnated , coated , covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials Hungary tonnes tonnes UK D F I BNL UK IRL DK GR E P EEC 1 504 1 281 726 773 480 1 280 46 53 102 56 11 4 808 109 62.04-21 , 61 , 69 Tarpaulins , sails , awnings and sunblinds Hong Kong F 25562.04 A I B I tonnes 110 62.04-25 , 75 Woven pneumatic mattresses Czecho ­ slovakia tonnes62.04 A III B III D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC 805 175 509 328 292 15 63 32 185 8 2 412 1 050 625 504 354 ' 758 32 134 71 164 8 3 700 Hungary tonnes No L 387 / 170 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) 111 62.04 A IV B IV 60.04-29 , 79 Camping goods , woven , other than pneumatic mattresses and tents South Korea D F I BNL UK IRL DK GR E P EEC tonnes 10 7 2 9 9 16 3 3 1 60 Hungary D F I BNL UK IRL DK GR E P EEC tonnes 14 12 12 3 16 4 3 1 65 GROUP IV ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) (7 ) ( 8 ) 115 54.03 54.04 54.03-10 , 31 , 35 , 37 , 39 , 50 , 61 , 69 54.04-10 , 90 Flax or ramie yarn Poland D F I BNL UK IRL DK GR E P EEC tonnes 113 15 15 19 17 1 2 4 11 3 200 117 54.05 54.05-21 , 25 , 31 , 35 , 38 , 51 , 55 , 61 , 68 Woven fabrics of flax or of ramie Bulgaria (') Czecho ­ slovakia I D F I BNL UK IRL DK GR E P EEC tonnes tonnes 32 281 122 295 486 325 182 131 77 84 21 2 004 (*) See Appendix . 31 . 12 . 86 Official Journal of the European Communities No L 387 / 171 ( 1 ) ( 2 ) ( 3 ) ( 4 ) (5 ) ( 6 ) (7) ( 8 ) 117 (cont'd) Hungary D F I BNL UK IRL DK GR E P EEC tonnes 54 33 165 21 127 10 131 15 19 12 587 Poland D F I BNL UK IRL DK GR E P EEC tonnes 563 156 208 45 173 6 280 35 43 21 1 530 Romania D F I BNL UK IRL DK GR E P EEC tonnes 140 401 92 53 115 4 15 5 44 4 873 118 ex 62.02 Bib) ex 62.02 B lib) III b ) 62.02-15 62.02-61 , 75 Table linen , toilet linen and kitchen linen of flax or ramie , other than knitted or crocheted Bulgaria Czecho ­ slovakia I D F I BNL UK IRL DK GR E P EEC tonnes tonnes (') 202 46 111 22 80 3 9 5 18 5 501 Poland D F I BNL UK IRL DK GR E P EEC tonnes 352 248 172 31 102 4 11 8 23 6 957 l 1 ) See category 117 , No L 387 / 172 Official Journal of the European Communities 31 . 12 . 86 ( l ) ( 2 ) 3 (4 (5 6 7 ( 8 ) Romania118 (cont'd) tonnesD F I BNL UK IRL DK GR E P 213 52 46 27 77 1 12 4 24 4 460EEC 121 ex 59.04 59.04-60 Poland tonnesTwine , cordage , ropes and cables , plaited or not , of flax or ramie D F I BNL UK IRL DK GR E P EEC 14 39 6 6 9 1 2 3 7 2 89 31 . 12 . 86 Official Journal of the European Communities No L 387 / 173 Appendix Category Third country Remarks 1 Pakistan In addition to the quantitative limit shown in the Annex , an additional quantity of 300 tonnes was agreed for 1987 , broken down among the Member States as follows: (tonnes) D F I BNL UK IRL DK GR E P EEC 74 64 36 26 54 2 10 4 27 3 300 These shares may be transferred to the corresponding shares laid down for category 2 . Part of such transferred quantities may be utilized pro rata for the corresponding shares laid down for category 2 ( a ). 1 Peru In addition to the quantitative limit shown in the Annex , an additional quantity of 1 130 tonnes was agreed for 1987 for cotton yarn classified as 56 count (British ) ( 94 metric ) (NIMEXE codes 55.05-21 , 25 , 27 , 29 , 55 , 57 , 85 or 87), broken down as follows : (tonnes) D F I BNL UK IRL DK GR E P EEC 308 33 236 93 150 27 221 12 30 20 1 130 1 Peru In addition to the quantitative limit shown in the Annex , an additional annual quantity of 900 tonnes of products falling within category 1 is reserved for imports into Spain under inward processing arrangements with a view to the release of the compensating products for free circulation in another Member State of the Community . 2 Argentina Within the quantitative limits shown in the Annex for 1987 there is a sub-ceiling of 5 000 tonnes for products falling within NIMEXE codes 55.09-09 or 55.09-73 , broken down among the Member States as follows : (tonnes) D F I BNL UK IRL DK GR E P EEC 740 62 2 982 1 165 30  1 8 8 4 5 000 3 Malaysia The quantitative limit shown in the Annex includes cotton fabric falling within category 2 . 3 Thailand The quantitative limit shown in the Annex includes cotton fabric falling within category 2 . 3(a ) Malaysia The quantitative limit shown in the Annex includes cotton fabric other than unbleached or bleached falling within category 2 (a ). 3(a ) Thailand The quantitative limit shown in the Annex includes cotton fabric other than unbleached or bleached falling within category 2 ( a ). 4 Hong Kong India Macao Malaysia Pakistan Philippines Poland Romania Singapore South Korea For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments ( other than babies' garments) of a maximum commercial size of 130 cm for three garments whose commercial size exceeds 130 cm may be applied for up to 5% of the quantitative limits . For South Korea , Macao and Hong Kong this figure shall be 3% . The export licence concerning these products must bear the words 'The conversion rate for garments of a commercial size of not more than 130 cm must be applied'. No L 387/ 174 Official Journal of the European Communities 31 . 12 . 86 Category Third country Remarks 4 India Hong Kong The quantitative limit shown in the Annex for 1987 covers only the products falling within NIMEXE codes 60.04-19 , 20 , 22 , 23 , 24 , 26 , 39 , 41 , 50 , 58 , 69 , 71 , 79 or 88 . 4 Hong Kong In addition to the quantitative limit shown in the Annex for 1987 , a specific quantity of 1 664 tonnes was agreed for exports of products falling within NIMEXE codes 60.05-86 , 87 , 88 , 89 only , broken down as follows : (tonnes) D F I BNL UK IRL DK GR E P EEC 362 112 92 165 876 7 30 9 9 2 1 664 The export licence covering these products should be endorsed 'category 4 S'. 4 India In addition to the quantitative limit shown in the Annex for 1987 , a specific quantity of 1 691 tonnes was agreed for exports of products falling within NIMEXE codes 60.05-86 , 87 , 88 , 89 only , broken down as follows: (tonnes) D F I BNL UK IRL DK GR E P EEC 300 224 671 116 290 11 27 8 36 8 1 691 The export licence covering these products should be endorsed 'category 4 S\ 6 Brazil Czechoslovakia Hong Kong Hungary India Indonesia Macao Malaysia Philippines Poland Singapore South Korea Sri Lanka For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments) of a maximum commercial size of 130 cm for three garments whose commercial size exceeds 130 cm may be applied for up to 5 % of the quantitative limits . For Macao this figure shall be 3 % and for Hong Kong it shall be 1 % . Utilization of the conversion rate for Hong Kong is limited in respect of long trousers to the sub-ceiling shown below . The export licence concerning these products must bear , in box 9 , the words 'The conversion rate for garments of a commercial size of not more than 130 cm must be applied'. 6 Hong Kong Within the quantitative limit shown in the Annex for 1987 there is a sub-ceiling of 42 972 000 pieces for long trousers falling within NIMEXE codes 61 .01-72 , 74 or 76 ; or 61.02-66 , 68 or 72 , broken down as follows: (1 000 pieces) D F I BNL UK IRL DK GR E P EEC 15 405 987 809 2 546 20 662 75 2 287 154 36 11 42 972 13 Hong Kong The quantitative limit shown in the Annex for 1987 covers products falling within NIMEXE codes 60.04-48 , 56 , 75 or 85 (of cotton or synthetic fibres ) only . 13 Hong Kong In addition to the quantitative limit shown in the Annex for 1987 , a specific quantity of 1 265 tonnes was agreed for export of products falling within NIMEXE codes 60.04-36 , 66 ( of wool or regenerated fibres) only , broken down as follows : (tonnes) D F I BNL UK IRL DK GR E P EEC 484 124 73 212 266 12 73 9 10 2 1 265 The export licence covering these products should be endorsed 'category 13 S\ 31 . 12 . 86 Official Journal of the European Communities No L 387 / 175 Category Third country Remarks 14 South Korea Within the quantitative limit shown for Germany there is the following sub-ceiling for products falling within NIMEXE codes 61.01-41 , 42 , 44 , 46 or 47 : (1 000 pieces) 1987 943 15 South Korea Within the quantitative limit shown for Germany there is the following sub-ceiling for products falling within NIMEXE codes 61.02-31 , 32 , 33 , 35 , 36 , 37 , 39 or 40 : (1 000 pieces) 1987 1 642 17 South Korea Additional flexibility of 1 ,5 % transfer in respect of products falling within category 21 is available . 18 Hong Kong Within the quantitative limit shown in the Annex for France for 1987 there is the following sub-ceiling for products falling within NIMEXE codes 61.04-11 , 13 or 18 : (tonnes) 1987 141 21 South Korea Additional flexibility of 1 ,5 % transfer in respect of products falling within category 17 is available . 21 Hong Kong Macao Philippines South Korea Sri Lanka For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments ( other than babies' garments ) of a maximum commercial size of 130 cm for three garments whose commercial size exceeds 130 cm may be applied for up to 5% of the quantitative limits . For South Korea this figure shall be 3 % and for Hong Kong it shall be 2 % . The export licence concerning these products must bear , in box 9 , the words 'The conversion rate for garments of a commercial size of not more than 130 cm must be applied'. 24 Czechoslovakia Hungary Macao Poland For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments ( other than babies' garments ) of a maximum commercial size of 130 cm for three garments whose commercial size exceeds 130 cm may be applied for up to 5% of the quantitative limits . The export licence concerning these products must bear , in box 9 , the words 'The conversion rate for garments of a commercial size of not more than 130 cm must be applied'. 24 Thailand The quantitative limit for category 24 does not cover products falling within NIMEXE codes 60.04-47 or 73 . 28 Hong Kong .The quantitative limit shown in the Annex for the United Kingdom for 1987 covers products falling within NIMEXE codes 60.05 ex 60 , ex 63 or ex 65 only . 28 Hong Kong In addition to the quantitative limit shown in the Annex for the United Kingdom for 1987 , a specific quantity of 185 tonnes was agreed for exports of bib and brace overalls , breeches and shorts falling within NIMEXE codes 60.05 ex 60 , ex 63 , ex 65 only : (tonnes) 1987 185 The export licence covering these products should be endorsed 'category 28 S\ No L 387 / 176 Official Journal of the European Communities 31 . 12 . 86 Category Third country Remarks 29 South Korea In addition to the quantitative limit shown in the Annex , an additional quantity of 216 000 pieces is reserved for martial arts ( judo , karate , kung fu , Taekwondo or the like ) clothing for 1987 , broken down as follows: (1 000 pieces) D F I BNL UK IRL DK GR E P EEC 51 95 18 18 27  7    216 68 Hong Kong The quantitative limit shown in the Annex for 1987 covers only the products falling within NIMEXE codes 60.04-02 , 03 , 04 , 06 , 07 , 08 , 10 , 11 , 12 or 14 ; 60.05-06 , 07 , 08 or 09 ; 61.02.01 or 03 ; or 61.04-01 or 09 . 68 Hong Kong In addition to the quantitative limit shown in the Annex for 1987 , a specific quantity of 473 tonnes was agreed for exports of products falling within NIMEXE codes 60.03-01 , 03 , 05 , 09 ; 60.05-91 ; 61.11-10 only , broken down as follows : (tonnes) D F I BNL UK IRL DK GR E P EEC 144 27 30 49 198 3 13 3 5 1 473 The export licence covering these products should be endorsed 'category 68 S\ 73 Czechoslovakia Hong Kong Hungary Macao Poland Romania For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments) of a maximum commercial size of 130 cm for three garments whose commercial size exceeds 130 cm may be applied for up to 5% of the quantitative limits . For Hong Kong this figure shall be 3 % . The export licence for these products must bear the words 'The conversion rate for garments of a commercial size of not more than 130 cm must be applied'. 10 South Korea Within the quantitative limit shown for the United Kingdom there is the following sub-ceiling for products falling within NIMEXE code 60.02-40 : ( 1 000 pairs) 1987 214 10 Hong Kong Within the quantitative limit shown in the Annex for the United Kingdom for 1987 there is the following sub-ceiling for products falling within NIMEXE code 60.02-40 : (1 000 pairs) 1987 18 402 10 Macao Within the quantitative limit shown for the United Kingdom there is the following sub-ceiling for products falling within NIMEXE code 60.04-40 : (1 000 pairs) 1987 1 000 10 Pakistan The quantitative limits shown for France and the United Kingdom cover products falling within NIMEXE codes 60.02-50 , 60 , 70 or 80 only. 10 Thailand Within the quantitative limit shown for the United Kingdom there is the following sub-ceiling for products falling within NIMEXE code 60.02-40 : (1 000 pairs) 1987 1 058 31 . 12 . 86 No L 387/ 177Official Journal of the European Communities Category Third country Remarks 67 Czechoslovakia Within the quantitative limit shown for Germany there is the following sub-ceiling for knitted or crocheted cotton bed linen falling within NIMEXE code 60.05-98 : (tonnes) 1987 100 74 Macao The quantitative limit shown for France includes products falling within category 75 . 91 Romania Within the quantitative limit shown for France there is a sub-ceiling of 20 % for cotton tarpaulins . 97 South Korea Within the quantitative limit shown in the Annex there is a sub-ceiling of 248 tonnes for products falling within NIMEXE codes 59.05-31 or 51 , broken down as follows : (tonnes) D F I BNL UK IRL DK GR E P EEC  9  6 4  4 . 225   248 117 Bulgaria The quantitative limit for Italy includes products falling within category 118 . No L 387 / 178 Official Journal of the European Communities 31 . 12 . 86 ANNEX V referred to in Article 2 Administrative cooperation Article 1 The Commission shall supply the Member States' authorities with the names and addresses of authorities in the supplying countries competent to issue certificates of origin and export licences together with specimens of the stamps used by these authorities . 4 . Should such verifications reveal abuse or major irregularities in the use of declarations of origin , the Member State concerned shall inform the Commission of this fact . The Commission shall pass the information on to the other Member States . At the request of a Member State or on the initiative of the Commission , the Committee on Origin shall , as soon as possible and in accordance with the procedure specified in Article 13 of Regulation (EEC ) No 802 / 68 , examine whether it is desirable to require the production of a certificate of origin in respect of the products and the supplying country concerned . The decision shall be taken in accordance with the procedure specified in Article 14 of Regulation (EEC) No 802 / 68 . 5 . Random recourse to the procedure specified in this Article shall not constitute an obstacle to the release for home use of the products in question . Article 3 1 . Where the verification procedure referred to in Article 2 or where information available to the competent authorities in the Community indicates that the provisions of this Regulations are being contravened , the said authorities shall request the supplier country or countries concerned to carry out appropriate enquiries or arrange for such enquiries to be carried out concerning operations which are or appear to be in contravention of the provisions of this Regulation . The results of these enquiries shall be communicated to the competent authorities of the Community together with any other pertinent information enabling the true origin of the goods to be determined . 2 . In pursuance of the action taken under the terms of this Annex , the competent authorities of the Community may exchange any information with the competent governmental authorities of supplier countries which is considered to be of use in preventing the contravention of the provisions of this Regulation . 3 . Where it is established that the provisions of this Regulation have been contravened , the Commission , acting according to the procedure laid down in Article 14 of the Regulation , may take , with the agreement of the supplier country or countries concerned , such measures as are necessary to prevent recurrence of such contravention . Article 2 1 . Subsequent verification of certificates of origin or export licences shall be carried out at random , or whenever the competent Community authorities have reasonable doubt as to the authenticity of the certificate of origin or export licence or as to the accuracy of the information regarding the true origin of the products in question . In such cases the competent authorities in the Community shall return the certificate of origin or the export licence or a copy thereof of the competent governmental authority in the supplying country concerned , giving , where appropriate , the reasons of form or substance for an enquiry . If the invoice has been submitted , such invoice or a copy thereof shall be attached to the certificate of origin or export licence or copy thereof. The competent authorities shall also forward any information that has been offered suggesting that the particulars given on the said certificate or the said licence are inaccurate . 2 . The provisions of paragraph 1 shall also apply to subsequent verifications of declarations of origin . 3 . The results of the subsequent verifications carried out in accordance with paragraph 1 shall be communicated to the competent authorities of the Community within three months at the latest . The information communicated shall indicate whether the disputed certificate , licence or declaration applies to the goods actually exported and whether the goods are eligible for export to . the Community under this Regulation . The competent authorities of the Community may also request copies of all documentation necessary to determine the facts fully , including, in particular , the origin of the goods ('). (') For the purpose of subsequent verification of certificates of origin , copies of the certificates as well as any export documents referring to them shall be kept for at least two years by the competent governmental authority in each supplying country . 31 . 12 . 86 Official Journal of the European Communities No L 387 / 179 ANNEX VI referred to in Articles 2 and 10 PART I Classification Article 1 The classification of the textile products referred to in Article 1 ( 1 ) of the Regulation is based on the Annex to Council Regulation (EEC ) No 950 / 68 (*) on the Common Customs Tariff , as subsequently amended , and on the Annex to Council Regulation (EEC) No 1445 / 72 ( 2 ) on the nomenclature of goods for the external trade statistics of the Community and statistics of trade between Member States (NIMEXE), as subsequently amended . Article S 1 . Where a classification decision adopted in accordance with Community procedures in force results in a change of classification practice or a change in category of any product covered by this Regulation , the competent authorities of the Member States shall provide 30 days' notice , from the date of the Commission's notification , before the decision is put into effect . 2 . Products shipped before the date of application of the decision shall remain subject to earlier classification practice , provided that the goods in question are entered for importation within 60 days of that date . 3 . Paragraphs 1 and 2 shall apply without prejudice to the preliminary provisions of the Annex 'Nomenclature of goods for the external trade statistics of the Community and statistics of trade between Member States (NIMEXE)' to Council Regulation (EEC) No 1445 / 72 , as last amended by Commission Regulation (EEC) No 3840 / 86 (4 ). Article 2 On the initiative of the Commission or of a Member State , the Committee on Common Customs Tariff Nomenclature , which was established by Council Regulation (EEC) No 97 / 69 ( 3 ), as subsequently amended , and the NIMEXE Committee , established by Council Regulation (EEC) No 1445 / 72 , will examine urgently , in accordance with their respective jurisdiction and in conformity with the provisions of the aforementioned Regulations , all questions concerning the classification ofproducts referred to in Article 1 ( 1 ) of this Regulation within the Common Customs Tariff and the NIMEXE in order to classify them in the appropriate categories . Article 6 Where a classification decision adopted in accordance with the Community procedures in force referred to in Article 5 of this Annex involves a category of products subject to a quantitative limit , the Commission shall , without delay , initiate consultation in accordance with Article 14 of the Regulation , in order to reach agreement on the necessary adjustments to the corresponding quantitative limits provided for in Annex II .Article 3 The Commission shall inform supplier countries of any changes in the Common Customs Tariff or NIMEXE on their adoption by the competent authorities of the Community . Article 7 1 . Without prejudice to any other provision on this subject , where the classification , indicated in the documentation necessary for importation of the products covered by this Regulation differs from the classification determined by the competent authorities of theMember State into which they are to be imported , the goods in question shall be provisionally subject to the import arrangements which , in accordance with the provisions of this Regulation, are applicable to them on the basis of the classification determined by the aforementioned authorities . 2 . Member States shall inform the Commission without delay of the cases referred to in paragraph 1 and the Commission shall notify the competent authorities of the supplying countries of the details of the case in question . 3 . Member States , when providing the information referred to in paragraph 2 , shall specify if, following the Article 4 The Commission shall inform the competent authorities of supplier countries of any decisions adopted in accordance with the procedures in force in the Community relating to classification of products covered by this Regulation , within one month at the latest of their adoption . Such communication shall include : ( a ) a description of the products concerned ; ( b ) the relevant category , tariff heading or subheading and the NIMEXE code; ( c ) the reasons which have led to the decision . t 1 ) OJ No L 172 , 22. 7 . 1968 , p. 1 . ( 2 ) OJ No L 161 , 17 . 7 . 1972 , p. 1 . ( 3 ) OJ NoL 14 , 21 . 1 . 1969 , p. 1 . ( 4 ) OJ No L 368 , 29.12 . 1986 , p . 1 . No L 387 / 180 Official Journal of the European Communities 31 . 12 . 86 application of the provisions ofparagraph 1 , the quantities of the products which are the subject of divergence have been provisionally debited against a quantitative limit laid down for a category of products other than that indicated in the export licence referred to in Article 11 of this Annex . 4 . The Commission shall notify the competent authorities of the supplying countries concerned of the provisional debits referred to in paragraph 3 , within 30 days of the date of such provisional debit . Article 8 In the cases referred to in Article 7 , as well as in those cases of a similar nature raised by the competent authorities of the supplying countries , the Commission , if necessary , and in accordance with the procedure provided for in Article 14 of the Regulation , shall enter into consultations with the supplier country or countries concerned , in order to reach agreement on the classification definitively applicable to the products involved in the divergence . Article 9 The Commission, in agreement with the competent authorities of the importing Member State or States and of the supplier country or countries , may, in the cases referred to in Article 8 of this Annex, determine the classification definitively applicable to the products involved in the divergence . 2 . The original of the export licence shall be presented by the importer for the purposes of the issue of the import authorization ( 2 ) referred to in Article 14 . Article 12 1 . The export licence shall conform to the specimen appended to this Annex and may also contain a translation into another language . It shall certify inter alia that the quantity of goods in question has been set off against the quantitative limit and the share established for the category of the product concerned . 2 . However , in the case ofHong Kong, the export licence shall conform to the specimen attached to this Annex and bearing the words 'Hong Kong'. 3 . Each export licence shall cover only one of the categories of products listed in Annex III . Article 13 Exports shall be set off against the quantitative limits and shares established for the year in which the products covered by the export licence have been shipped within the meaning of Article 3 (4 ) of the Regulation . Article 14 1 . The authorities of the Member State designated on the export licence of the country of destination of the goods concerned shall issue an import authorization automatically within a maximum of five working days of the presentation by the importer of the original of the corresponding export licence . This presentation must be effected not later than 31 March of the year following that in which the goods covered by the licence have been shipped . 2 . The import authorizations shall be valid for six months from the date of their issue . 3 . The import authorizations shall be valid only in the Member State which issued them. 4 . The declaration or request made by the importer in order to obtain the import authorization shall contain : ( a ) the names of the importer and exporter ; ( b ) the country of origin of the products or , when different , the country of export or of purchase ; ( c ) a description of the products including;  their commercial designation ,  a description of the products in accordance with the tariff heading or subheading and / or the statistical NIMEXE code ; ( d ) the appropriate category and the quantity in the appropriate unit as indicated in Annex III for the products in question ; Article 10 When a case of divergence referred to in Article 7 cannot be resolved in accordance with Article 9 , the Committee on Common Customs Tariff Nomenclature and the NIMEXE Committee are required , in accordance with their respective powers and with the provisions of the Regulation setting up the aforesaid Committees , to establish definitively the classification of the goods concerned . PART II Double-checking system Article 1 1 1 . The competent authorities of the supplier countries shall issue an export licence (*) in respect of all consignments of textile products subject to the quantitative limits established in Annex III up to the level of the said limits and the corresponding shares . ( ! ) In the case of Singapore , an export certificate . For the purposes of this Regulation , the word 'licence' shall be taken to include both licences and certificates . ( 2 ) In this Annex , the term 'import authorization' shall apply to both the import authorization and the equivalent document referred to in Article 3 ( 3 ) of the Regulation . 31 . 12 . 86 Official Journal of the European Communities No L 387/ 181 PART III( e ) the value of the products , as indicated in box 12 of the export licence ; ( f) where appropriate , dates of payment and delivery and a copy of the bill of lading and of the purchase contract ; ( g ) date and number of the export licence ; ( h ) any internal code used for administrative purposes ; ( i ) date and signature of importer . 5 . Importers shall not be obliged to import the total quantity covered by an import authorization in a single consignment . Form and production of export licences and certificates of origin and common provisions Article 18 1 . The export licence and the certificate of origin may include additional copies duly indicated as such . They shall be made out in English , French or Spanish . If they are completed by hand , entries must be in ink and in block letters . These documents shall measure 210 x 297 mm. The paper used must be white writing paper , sized , not containing mechanical pulp 0 ) and weighing not less than 26 g /m2 . Each part shall have a printed guilloche pattern background making any falsification by mechanical or chemical means apparent to the eye ( 2 ). If the documents have several copies only the top copy , which is the original , shall be printed with the guilloche pattern background . This copy shall be clearly marked as 'original' and the other copies as 'copies'. Only the original shall be accepted by the competent authorities in the Community as being valid for export purposes in accordance with the provisions of this Regulation . 2 . Each document shall bear a standardized serial number , whether or not printed , by which it can be identified ( 3 ). 3 . This number shall be composed of the following elements ( 4 ):  two letters identifying the exporting country as follows : Article 15 The validity of import authorizations issued by the authorities of the Member States shall be subject to the validity of and the quantities indicated in the export licences issued by the competent authorities of the supplier countries on the basis of which the import authorities have been issued . Article 16 Import authorizations or equivalent documents shall be issued without discrimination to any importer in the Community wherever the place of his establishment may be in the Community , without prejudice to compliance with the other conditions required under current rules . Argentina = AR Bangladesh = BD Brazil = BR Bulgaria = BG Czechoslovakia = CS Hong Kong = HK Hungary = HU India = IN Indonesia = ID Macao = MO Malaysia = MY Pakistan = PK Peru = PE Philippines = PH Poland = PL Romania - RO Singapore = SG South Korea = KR Sri Lanka = LK Thailand = TH Uruguay = UY Article 17 1 . If the competent authorities of a Member State find that the total quantities covered by export licences issued by a supplier country for a particular category in any agreement year exceed the share established for that category , the said authorities shall suspend the further issue of import authorizations or import documents . In this event , these authorities shall immediately inform the authorities of the supplier country concerned and the Commission , and the special consultation procedure set out in Article 14 of the Regulation shall be initiated forthwith by the Commission . 2 . The competent authorities of a Member State shall refuse to issue import authorizations for products originating in a supplier country which are not covered by export licences issued in accordance with the provisions of this Annex , However , if in exceptional cases imports of such products are allowed into a Member State by the competent authorities , the quantities involved shall not be set off against the appropriate share without the express agreement of the competent authorities of the supplier country concerned . (') and ( 2 ) This is not obligatory for Hong Kong . ( 3 ) In the case of Hong Kong, this is obligatory only for the export licence . ( 4 ) This is not obligatory for Sri Lanka . In the case of Bangladesh , Brazil , Pakistan , Peru and Singapore , this provision will enter into force at a later date . No L 387 / 182 Official Journal of the European Communities 31 . 12 . 86 Article 19 The export licence and the certificate of origin may be issued after the shipment of the products to which they relate . In such cases they shall bear the endorsement 'delivre a posteriori' or 'issued retrospectively' or 'expedido con posterioridad'.  two letters identifying the Member State of destination as follows : BL = Benelux DE = Federal Republic of Germany DK = Denmark ES = Spain FR = France GB = United Kingdom GR = Greece IR = Ireland IT = Italy PT = Portugal .  a one-digit number identifying the quota year , corresponding to the last figure in the respective Agreement year , e . g . '7' for 1987 ,  a two-digit number identifying the particular issuing office concerned in the exporting country ,  a five-digit number running consecutively from 00001 to 99999 allocated to the respective Member State of destination . Article 20 In the event of theft , loss or destruction of an export licence or a certificate of origin , the exporter may apply to the competent governmental authority which issued the document for a duplicate to be made out on the basis of the export documents in his possession . The duplicate licence or certificate issued in this way shall bear the endorsement 'duplicate' or 'duplicate' or 'duplicado'. The duplicate shall bear the date of the original licence or certificate . 2 No1 Exporter ( name , full address country) Exportateur ( nom , adresse complÃ ¨te , pays) ORIGINAL 3 Quota year AnnÃ ©e contingentaire 4 Category number NumÃ ©ro de catÃ ©gorie 5 Consignee ( name , full address , country) Destinataire ( nom , adresse complÃ ¨te , pays) CERTIFICATE OF ORIGIN (Textile products) CERTIFICAT D'ORIGINE (Produits textiles) 6 Country of origin Pays d'origine 7 Country of destination Pays de destination 8 Place and date of shipment - Means of transport Lieu et date d'embarquement - Moyen de transport 9 Supplementary details DonnÃ ©es supplÃ ©mentaires 10 Marks and numbers - Number and kind ot packages - DESCRIPTION OF GOODS Marques et numÃ ©ros - Nombre et nature des colis - DÃ SIGNATION DES MARCHANDISES 11 Quantity ( 1 ) QuantitÃ © (') 12 FOB Value (2 ) Valeur fob ( 2 ) (') Sh ow ne t w ei gh t (kg)a nd al so qu an tit yi n th e un it pr es cr ibe d fo r c at eg or y w he re ot he r t ha n ne t w eig ht - In diq ue rl e po id s ne t e n kil og ra m m es ai ns i q ue la qu an titÃ © da ns l 'unitÃ © pr Ã ©v ue po ur la ca tÃ © go rie si ce tte un itÃ © n' es t p as le po ids net. (2 ) In th e cu rre nc y of th e sa le co nt ra ct - D an s la m on na ie du co nt ra td e vente. 1 3 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITÃ  COMPÃ TENTE I , the undersigned , certify that the goods described above originated in the country shown in box No 6 , in accordance with the provisions m force in the European Economic Community. Je soussignÃ © certifie que les marchandises dÃ ©signÃ ©es ci-dessus sont originaires du pays figurant dans la case 6 , conformÃ ©ment aux dispositions en vigueur dans la CommunautÃ © Ã ©conomique europÃ ©enne . 1 4 Competent authority ( name , full address , country) AutoritÃ © compÃ ©tente ( nom . adresse complÃ ¨te , pays) At - Ã  on - le ( Signature ) (Stamp - Cachet ) class="page"> EXPORTER (Full Name &amp; Address) Certificate No. CONSIGNEE (If required) GOVERNMENT OF HONG KONG CERTIFICATE OF HONG KONG ORIGIN Carrier Port of Loading Date of Departure Country of Destination Port of Discharge Final Destination . If on Carriage Factory Number (on or about ) Mark(s) &amp; Number(s) Number and Type of Packages &amp;Description of Goods Quantity or Weight ( in words and figures) Brand Names or Labels ( if any) I hereby certify that the goods described above were made in Hong Kong . for Director of Trade Industry and Customs ORIGINAL  WHITE DUPLICATE  YELLOW TRIPLICATE  LIGHT BLUE CROWN COPYRIGHT RESERVED TIC 16 (Rev. ) class="page"> 1 Exporter {name, full address , country) Exportateur ( nom , adresse complÃ ¨te , pays) ORIGINAL 2 No 3 Quota year AnnÃ ©e contingentaire 4 Category number NumÃ ©ro de catÃ ©gorie 5 Consignee ( name , full address , country) Destinataire ( nom , adresse complÃ ¨te , pays) EXPORT LICENCE (Textile products) LICENCE D'EXPORTATION (Produits textiles) 6 Country of origin Pays d'origine 7 Country of destination Pays de destination 8 Place and date of shipment - Means of transport Lieu et date d'embarquement - Moyen de transport 9 Supplementary details DonnÃ ©es supplÃ ©mentaires 10 Marks and numbers - Number and kind of packages - DESCRIPTION OF GOODS Marques et numÃ ©ros - Nombre et nature des colis - DÃ SIGNATION DES MARCHANDISES 11 Quantity ( 1 ) QuantitÃ © ( 1 ) 12 FOB Value (2) Valeur fob (2) C) &lt;&gt;"Ow ne t w ei gh t (kg) an d al so qu an tit y in th e um t p re sc rib ed fo r c at eg or yw he re ot he rt ha n ne t w eig ht - In diq ue rl e po ids ne t e n kil og ra m m es ai ns i q ue la qu an titÃ © da ns l'u ni tÃ © pr Ã ©v ue po ur la ca tÃ © go rie si ce tte un itÃ © n' es t p as le po id s net. (2 ) In th e cu rr en cy of th e sa le co nt ra ct - Da ns la m on na ie du co nt ra td e vente. 1 3 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITÃ  COMPÃ TENTE I , the undersigned, certify that the goods described above have been charged against the quantitative limit established for the year shown in box No 3 in respect of the category shown in box No 4 by the provisions regulating trade in textile products with the European Economic Community . Je soussignÃ © certifie que les marchandises dÃ ©signÃ ©es ci-dessus ont Ã ©tÃ © imputÃ ©es sur la limite quantitative fixÃ ©e pour l'annÃ ©e indiquÃ ©e dans la case 3 pour la catÃ ©gorie dÃ ©signÃ ©e dans la case 4 dans le cadre des dispositions rÃ ©gissant les Ã ©changes de produits textiles avec la CommunautÃ © Ã ©conomique europÃ ©enne. 14 Competent authority (name, full address , country) AutoritÃ © compÃ ©tente ( nom, adresse complÃ ¨te, pays) At - Ã on - le (Signature ) (Stamp - Cachet) class="page"> ORIGINAL EXPORT LICENCE (TEXTILES) FORM 5 Audit. No. Exporter (Name &amp; Address ) Date of Receipt and Receipt No. HONG KONG GOVERNMENT Import and Export Ordinance (Cap . 60) Import and Export (General) Regulations Date of Issue and Licence No. Textile Controls Registration No. (Where applicable) Tel . No. Consignee Issue of this licence is approved . for Director of Trade MANUFACTURER'S DECLARATION I. principal official of Stamps (Name and Address of Manufacturer's Co.) hereby declare that I am the manufacturer of the goods in respect of which this application is made. * *! further declare that I am supplying the quotas for the goods covered by this application in accordance with Conditions (5 ) &amp; (6) overleaf . * * Delete if not applicable. * * Textile Controls Registration Departure Date Country of Final Destination No . Vessel Flight No . C.O./Form A No. Tel . No. Date Signature and Chop FOR CONDITIONS OF ISSUE PLEASE SEE OVERLEAF WARNING -- All afterations must bn carried out by authOri7ed officers Heavy penalties am provided fo &lt; false declaration authorized alterations and misuse of this lice Value fob HKSMark(s) and Number(s) No . of packages Full Description of Goods (State Country of Origin of raw materials) No . of Units cif . value in currency of payment Item No. Category/Sub-Category or Commodity Item Code No. Name of Quota/Export Authorization/Permit Holder Quota Reference ( see * below) Quantity Shipped in Quota Units Total Amount Total Amount EXPORTER'S DECLARATION I. principal official of (Name and Address of Exporter's Co.) hereby declare that I am the exporter of the packages of goods in respect of which this application is made and that the particulars given herein are true. *1 further declare that I am supplying the quotas for the goods covered by this application in accordance with Conditions (5) &amp; (6) overleaf . * Delete if not applicable. * Insert here:  Type of Quota Export Authorization Number, Swing Transfer or A-Type Transfer Number or Quota Permit Number as appropriate . Date Signature and Chop TIC 353A (Rev. 1982) CROWN COPYRIGHT RESERVED class="page"> 31 . 12 . 86 Official Journal of the European Communities No L 387 / 191 ANNEX VII referred to in Article 4 Cottage industry and folklore products to this Annex and issued by the competent authorities in the supplier country . In the case of Bangladesh , Indonesia , Malaysia , Sri Lanka and Thailand , the following shall be entered in box 1 1 of the certificate : '( d ) traditional handicraft batik fabrics and textile articles made from such batik fabrics', and' ( d ) tissus artisanaux traditionnels "batik" et articles textiles fabriquÃ ©s Ã partir de tels tissus "batik".' In the case of India and Pakistan , the title of the certificate is as follows : 'Certificate in regard to handloom fabrics , products of the cottage industry and traditional folklore products , issued in conformity with and under the conditions regulating trade in textile products with the European Economic Community', 1 . The exemption provided for in Article 4 in respect of cottage industry products shall apply only to the following types of product : ( a ) fabrics woven on looms operated solely by hand or foot , being fabrics of a kind traditionally made in the cottage industry or each supplier country ; ( b ) garments or other textile articles of a kind traditionally made in the cottage industry of each supplier country , obtained manually from the fabrics referred to above and sewn exclusively by hand without the aid of any machine . In the case of Pakistan , the exemption shall apply to cottage industry products made by hand from the products described in paragraph ( a ). In the case of India this exception applies to the same products other than garments . The specific provisions regarding garments are set out in Annex VII ( a ); ( c ) traditional folklore products of each supplier country , made by hand , listed in an Annex to the bilateral agreements concerned ; ( d ) in the case of Bangladesh , Indonesia , Malaysia , Sri Lanka and Thailand , traditional handicraft batik fabrics and textile articles made from such batik fabrics whether sewn by hand or on a hand- or foot-operated sewing machine . Batik fabrics shall be defined as follows :  handicraft batik fabrics are made according to a traditional process whereby colours and shades are applied to white or unbleached fabric . This process is carried out by hand in three stages : ( i ) application of wax to the fabric by hand , ( ii ) dyeing or painting (colour is applied either by the traditional craft method of dyeing , or by hand painting), ( iii ) removal of wax by boiling the fabric . These three treatments are carried out for each of the colours or shades applied to the fabrics . 'Certificat relatif aux tissus tissÃ ©s sur mÃ ©tier Ã main et aux produits fait avec ces tissus de fabrication artisanale et aux produits relevant du folklore traditionnel dÃ ©livrÃ © en conformitÃ © avec et sous les conditions rÃ ©gissant les Ã ©changes de produits textiles avec la CommunautÃ © Ã ©conomique europÃ ©enne', and paragraph ( b ) in box 11 shall read as follows : '( b ) hand-made cottage industry products made of the fabrics described under ( a)', and '( b ) produits de fabrication artisanale faits a la main avec les tissus dÃ ©crits sous ( a)'. The certificates shall specify the grounds on which exemption is granted . 3 . Should imports of any product covered by this Annex reach proportions liable to cause problems within the Community , consultations with the supplying countries shall be initiated as soon as possible , with a view to resolving the situation by the adoption of a quantitative limit , in accordance with Article 14 of this Regulation . 2 . Exemption shall be granted only in respect of products covered by a certificate conforming to the specimen attached class="page"> 1 Exporter ( name, full address, country) Exportateur ( nom . adresse complÃ ¨te , pays) ORIGINAL 2 No CERTIFICATE in regard to HANDLOOMS , TEXTILE HANDICRAFTS am) TRA ­ DITIONAL TEXTILE PRODUCTS, OF THE C0TTA6E INDUSTRY, issued in conformity with and under the conditions regulating trade in textile products with the European Economic Community 3 Consignee ( name , full address , country) Destinataire ( nom . adresse complete , pays) CERTIFICAT relatit aux TISSUS TISSÃ S SUR MÃ TIERS A MAIN , aux PRO ­ DUITS TEXTILES FAITS A LA MAIN, et aux PROOUITS TEXTILES RELEVANT DU FOLKLORE TRADITIONNEL, DE FABRICATION ARTISANALE, dÃ ©livrÃ © en conformitÃ © avec et sous les conditions rÃ ©gissant les Ã ©changes de produits textiles avec la CommunautÃ © Ã ©conomique europÃ ©enne 5 Country of destination Pays de destination 4 Country of origin Pays d'origine 6 Place and date of shipment  Means of transport Lieu et date d'embarquement  Moyen de transport 1 Supplementary details DonnÃ ©es supplÃ ©mentaires 8 Marks and numbers  Number and kind of packages  DESCRIPTION OF GOODS Marques et numÃ ©ros  Nombre et nature des colis - DÃ SIGNATION DES MARCHANDISES 9 Quantity QuantitÃ © 10 FOB ValueD Vaieur fob ( 1 ) 11 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITÃ  COMPÃ TENTE I , the undersigned, certify that the consignment described above includes only the following textile products of the cottage industry of the country shown in box No 4 : a ) fabrics woven on looms operated solely by hand or foot (handlooms) ( 2 ) b) garments or other textile articles obtained manually from the fabrics described under a ) and sewn solely by hand without the aid of any machine (handicrafts) ( 2 ) c) traditional folklore handicraft textile products made by hand, as defined in the list agreed between the European Economic Community, and the country shown in box No 4 . Je soussignÃ © certifie que l'envoi dÃ ©crit ci-dessus contient exclusivement les produits textiles suivants relevant de la fabrication artisanale du pays figurant dans la case 4 : a ) tissus tissÃ ©s sur des mÃ ©tiers actionnÃ ©s Ã la main ou au pied (handlooms) ( 2 ) b) vÃ ªtements ou autres articles textiles obtenus manuellement Ã partir de tissus dÃ ©crits sous a ) et cousus uniquement Ã la main sans l'aide d'une machine (Handicrafts) ( 2 ) c ) produits textiles relevant du folklore traditionnel fabriquÃ ©s Ã la main , comme dÃ ©finis dans la liste convenue entre la CommunautÃ © Ã ©conomique europÃ ©enne et le pays indiquÃ © dans la case 4 . (1 ) In th e cu rre nc y of th e sa le co nt ra ct - Da ns la m on na ie du co nt ra t de vente. (2 ) De let e as ap pr op ria te  Bi ffe r la (les) mentio n(s ) inutile(s). 1 Z Competent authority (name, full address, country) AutoritÃ © compÃ ©tente (nom, adresse complÃ ¨te , pays) At - Ã on - le (Signature) (Stamp - Cachet) class="page"> 31 . 12 . 86 Official Journal of the European Communities No L 387/ 195 ANNEX Vila INDIA 1 . Exports of hand-made garments made in the cottage industry of India from fabric referred to in paragraph 1 of Annex VII ( i.e. those categories of products falling within Groups I B , II B and III B in Annex I are included in the quantitative limits established in Annex III . These products will be covered by export certificates . 2 . Additional quantities have been established for such products belonging to categories 6,8,15 and 27 . These are set out in the tables attached to this Annex . 3 . For all consignments of garments subject to the quantitative limits listed in the tables referred to in paragraph 2 , the export licence provided for in Article 11 ( 1 ) of Part II of Annex VI shall be replaced by a certificate conforming to the model attached to Annex VII . 4 . The certificate referred to in paragraph 3 shall contain the following information in box 7:  the category number of the product in question ,  the quota year,  the reference 'Hand-made garments'. 5 . The provisions of Article 11 to 20 of Annex VI and the provisions of Annex V concerning administrative cooperation shall also apply to consignments of the products set out in the following table and to the certificate referred to in paragraph 3 above . 6 . The provisions of Articles 7 and 8 of the Regulation shall apply to the quantities listed in the attached table B with the exception of transfer between these quantitative limits and those provided for in Annex IV . TABLE A Community quantitative limits : 1987  1991 (1 000 pieces) 1987 1988 1989 1990 1991 Category 6 470 493 518 545 572 Category 8 1 380 1 418 1 457 1 497 1 538 Category 15 500 530 562 596 632 Category 27 1 000 1 040 1 082 1 125 1 170 No L 387/ 196 Official Journal of the European Communities 31 . 12 . 86 TABLE B Breakdown by Member State of the Community quantitative limits set out in Table A for the year 1987 (1 000 pieces) (1 000 pieces) Category 6 D 120 F 78 I 63 BNL 45 UK 98 IRL 4 DK 13 GR 7 E 35 P 7 EEC 470 Category 8 D 352 F 228 I 186 BNL 131 UK 290 IRL 11 DK 37 GR 21 E 103 P 21 EEC 1 380 Category 15 D 127,5 F 82,5 I 67,5 BNL 47,5 UK 105 IRL 4 DK 13,5 GR 7,5 E 37,5 P 7,5 EEC 500 Category 27 D 255 F 165 I 135 BNL 95 UK 210 IRL 8 DK 27 GR 15 E 75 P 15 EEC 1 000 31 . 12 . 86 Official Journal of the European Communities No L 387 / 197 ANNEX VIII referred to in Article 4 ( 2 ) and in ANNEX VII INDIA PAKISTAN ANNEX IX referred to in Articles 6 , 8 , 11 and Annex X BULGARIA CZECHOSLOVAKIA HUNGARY POLAND ROMANIA No L 387 / 198 Official Journal of the European Communities 31 . 12 . 86 ANNEX X referred to in Article 6(5 ) into the Community at prices falling below the price range usual under conditions of normal competition , and therefore causes or threatens to cause serious harm to the Community producers of the same products , similar products or products in direct competition , the Commission may request consultations with Hungary or Bulgaria . 2 . If during the aforementioned consultations agreement is not reached within a period of 30 days from the date of the Commission request ,' and if shipments of the product in question continue to be made at prices lower than the price range usual under conditions of normal competition and therefore cause or threaten to cause serious harm to the Community producers referred to in paragraph 1 , the Commission may , while continuing consultations with a view to reaching a mutually acceptable solution , authorize , in accordance with the procedure provided for in Article 1 5 , the Member State concerned to suspend imports of the shipments in question . 3 . In critical situations , when imports of specific textile products at prices lower than the price range usual under conditions of normal competition threaten to cause damage which it would be difficult to repair , the Commission may , in accordance with the procedure provided for in Article 15 , authorize the Member State concerned temporarily to suspend imports of the product in question . In that case , consultations will be embarked on without delay , and in any case within a period of five days from the date of the Commission's request , with a view to reaching a mutually acceptable solution . 4 . For the purposes of applying the provisions of this Article and determining whether the price of a textile product is 'lower than the price range usual under conditions of normal competition', these prices may be compared :  with the prices of similar products at a comparable stage in the marketing process on the market of the importing country ,  with the prices which are general for such products sold under normal commercial conditions by other exporting countries on the market of the importing country , and  with the lowest prices applied for such products sold under normal commercial conditions by any other exporting country during the three months preceding the request for consultation , and which have not led to the adoption of any measure by the Commission . Article 1 Romania 1 . Should a Member State find that one of the textile products in Annex I , originating in and coming from Romania , is imported into the Community at an abnormally low price , falling short of the normal competitive amount , so as to cause or threaten to cause serious harm to the Community producers of products which are similar or in direct competition , the Commission may request consultations with Romania . 2 . Should agreement not be reached during the aforementioned consultations within a period of 30 days from the date on which consultations are requested , the Commission may , in accordance with the procedure provided for in Article 15 , authorize the Member State concerned temporarily to suspend imports of the product in question . 3 . In quite exceptional and grave circumstances , when imports into the Community of a Romanian textile product at abnormally low prices would be likely to cause damage which it would be difficult to repair , the parties will embark on emergency consultations which must be held within a maximum period of five working days from the day on which the Commission gives notification of its request for consultation . If within this period of five working days the parties should not reach a mutually acceptable agreement making it possible to deal with the situation , the Commission may , in accordance with the procedure provided for in Article 15 , authorize the Member State concerned to suspend the issuing of documents permitting the import of the product in question . 4 . In order to determine whether the price of a textile product is abnormally low , falling short of the normal competitive amount , the price will be compared :  with the prices of similar national products at a comparable stage in the marketing process on the market of the importing country ,  with the prices which are general for similar products sold under normal conditions by other exporting countries on the market of the importing country , and  with the lowest prices applied by a third country to the same product in the three months preceding the request for consultation , and which have not led to the adoption of any measure by the Commission . Article 2 Hungary and Bulgaria 1 . Should a Member State note that one of the textile products in Annex I is imported from Hungary or Bulgaria Article 3 Poland and Czechoslovakia 1 . Should a Member State consider that one of the textile , products listed in Annex I is being imported into the 31 . 12 . 86 Official Journal of the European Communities No L 387 / 199 Community from Poland or Czechoslovakia at a price abnormally lower than the normal competitive amount , thus causing or threatening to cause serious harm to the Community producers of products which are similar or in direct competition , the Commission may request consultations with Poland or Czechoslovakia . 2 . In order to determine whether the price of a textile product is abnormally lower than the normal competitive amount , the price may be compared :  with the prices of similar national products at a comparable stage in the marketing process on the market of the importing country ,  with the prices which are general for similar products sold under normal conditions by other exporting countries on the market of the importing country , and  with the lowest prices applied by a third country to the same product in the course of normal commerical transactions in the three months preceding the request for consultation , and which have not led to the adoption of any measure by the Community . 3 . Should agreement not be reached during the consultations referred to in paragraph 1 above within a period of 30 days from the date on which consultations are requested by the Commission and pending a mutually satisfactory outcome of the consultations , the Commission may , in accordance with the procedure provided for in Article 15 , authorize the Member State concerned temporarily to suspend imports of the products in question . 4 . In quite exceptional and grave circumstances , when deliveries of products imported from Poland or Czechoslovakia are being effected in the Community at prices abnormally lower than the normal competitive level and would be likely to cause damage which it would be difficult to repair , the Commission may , in accordance with the procedure provided for in Article 15 , authorize the Member State concerned temporarily to suspend imports of the product in question pending a solution to be agreed in the course of consultations . The said consultations will be embarked on without delay , and in any case within a period of five days from the date of the Commission's request . Before suspension , Czechoslovakia is given 10 working days' notice in order to remedy the situation . No L 387 / 200 Official Journal of the European Communities 31 . 12 . 86 ANNEX XI referred to in Articles 4 and 8 BRAZIL ANNEX XII referred to in Articles 4 , 7 , 8 , 11 and 14 HONG KONG ANNEX XIII referred to in Articles 4 , 7 , 8 and 11 . MACAO ANNEX IV referred to in Articles 7 , 8 and 11 SOUTH KOREA ANNEX XV referred to in Article 8 PERU ANNEX XVI referred to in Article 8 BANGLADESH 31 . 12 . 86 Official Journal of the European Communities No L 387 / 201 ANNEX XVII referred to in Article 8 PAKISTAN ANNEX XVIII referred to in Article 8 SRI LANKA URUGUAY ANNEX XIX referred to in Article 8 ARGENTINA ANNEX XX referred to in Article 8 INDIA INDONESIA MALAYSIA PHILIPPINES SINGAPORE THAILAND No L 387 / 202 Official Journal of the European Communities 31 . 12 . 86 ANNEX XXI referred to in Article 11 ARGENTINA BRAZIL BULGARIA CZECHOSLOVAKIA HONG KONG HUNGARY PAKISTAN PERU POLAND ROMANIA SRI LANKA URUGUAY ANNEX XXII referred to in Article 11 BANGLADESH INDIA INDONESIA MALAYSIA MACAO PHILIPPINES SINGAPORE SOUTH KOREA THAILAND 31 . 12 . 86 Official Journal of the European Communities No L 387 / 203 ANNEX XXIII referred to in Article 6 Outward processing traffic A rticle 1 Re-imports into the Community of textile products listed in column 1 of the table attached to this Annex , effected in accordance with the Regulations on economic outward processing in force in the Community , shall not be subject to the quantitative limits referred to in Article 3 of the Regulation where they are subject to specific quantitative limits given in column 3 of the table and have been reimported into theMember State concerned after processing in the corresponding third country listed in column 5 for each of the quantitative limits specified .  advance use of the specific quantitative limits for up to 7,5 % of the share established for the actual year of utilization . 3 . Portions of any specific quantitative limits not used in one Member State may be reallocated to another Member State in accordance with the procedure laid down in Article 15 of the Regulation . 4 . Member States which find that they need additional imports or which consider that their share is unlikely to be used in full shall inform the Commission thereof. They may ask that the specific quantitative limits be adjusted in accordance with the procedure laid down in Article 15 of the Regulation . 5 . The Commission shall inform the third country or countries concerned of any measures taken pursuant to the preceding paragraphs . Article 2 The specific Community quantitative limits laid down in the table attached to this Annex shall be broken down by Member State in accordance with the procedure laid down in Article 15 of the Regulation . Article 3 ' Re-imports not covered by this Annex may be subject to specific quantitative limits in accordance with the procedure laid down in Article 15 of the Regulation , provided that the products concerned are subject to the quantitative limits laid down in Article 3 of this Regulation . Article 5 Debiting against a specific quantitative limit as laid down in Article 1 shall be carried out by the competent authorities of the Member States at the time of issue of the prior authorizations provided for in the Regulations on economic outward processing in force in the Community . A specific quantitative limit shall be debited for the year in which the prior authorization is issued . Article 6 The certificate of origin shall be issued by the competent governmental authorities in the supplier country concerned , in accordance with the Community legislation in force and the provisions of Annex VI , for all products covered by this Annex . Article 4 1 . Transfers between categories and advance use or carry-over of portions of specific quantitative limits from one year to another may be carried out in accordance with the procedure laid down in Article 15 of the Regulation . 2 . However , the competent authorities in the Member States may carry out automatic transfers in accordance with paragraph 1 within the following limits :  transfer between categories for up to 20 % of the share established for the category to which the transfer is made ,  carry-over of a specific quantitative limit from one year to another for up to 10,5 % of the share established for the actual year of utilization , Article 7 The competent authorities of the Member States shall supply the Commission with the names and addresses of the authorities in the Commission competent to issue the prior authorizations referred to in Article 4 together with specimens of the stamp impressions used by them . No L 387 / 204 Official Journal of the European Communities 31 . 12 . 86 Table referred to in Article 1 1 2 3 4 5 Category Member State Quantitative limit from 1 January to 31 December Units Third country 1987 1988 1989 1990 1991 4 EEC EEC 100 000 300 000 108 000 322 000 116 000 347 000 125 000 373 000 134 000 401 000 pieces pieces Malaysia Pakistan 5 EEC EEC 100 000 300 000 108 000 327 000 116 000 356 000 125 000 389 000 134 000 423 000 pieces pieces Malaysia Pakistan 6 EEC D F EEC EEC EEC 300 000 150 000 50 000 100 000 250 000 750 000 327 000 153 000 51 000 108 000 271 000 829 000 356 000 156 000 52 000 116 000 293 000 916 000 389 000 159 000 53 000 125 000 317 000 1 012 000 424 000 162 000 54 000 134 000 343 000 1 118 000 pieces pieces pieces pieces pieces pieces Indonesia Macao ( J ) Malaysia Philippines Sri Lanka 7 EEC EEC EEC D F I BNL 200 000 300 000 550 000 72 000 11 000 17 000 22 000 218 000 318 000 608 000 77 000 11 000 18 000 24 000 238 000 337 000 672 000 83 000 11 000 20 000 26 000 259 000 357 000 742 000 89 000 11 000 22 000 28 000 282 000 378 000 820 000 96 000 11 000 24 000 30 000 pieces pieces pieces pieces pieces pieces pieces Indonesia Singapore Sri Lanka Thailand (') 8 EEC EEC EEC EEC EEC 250 000 100 000 300 000 80 000 500 000 273 000 105 000 314 000 85 000 552 000 297 000 110 000 328 000 90 000 610 000 324 000 115 000 342 000 95 000 675 000 353 000 120 000 358 000 100 000 746 000 pieces pieces pieces pieces pieces Indonesia Malaysia Pakistan Philippines Sri Lanka 16 D 500 000 513 000 525 000 538 000 552 000 pieces Macao ( J ) 21 EEC EEC D I BNL 100 000 550 000 80 000 20 000 45 000 109 000 616 000 96 000 22 000 49 000 120 000 690 000 115 000 24 000 53 000 130 000 773 000 137 000 26 000 58 000 142 000 866 000 164 000 28 000 63 000 pieces pieces pieces pieces pieces Philippines Sri Lanka Thailand ( J ) 26 D F I BNL 52 000 11 000 16 000 16 000 57 000 11 000 17 000 17 000 62 000 11 000 19 000 19 000 67 000 11 000 21 000 21 000 73 000 11 000 23 000 23 000 pieces pieces pieces pieces Thailand (') (' ) Where no level is indicated for a particular Member State , no special arrangements for reimportation into that Member State under economic outward processing arrangements have been established for the products and supplier countries concerned . 31 . 12 . 86 Official Journal of the European Communities No L 387 / 205 ANNEX XXIV referred to in Article 11 Supplier country Group I Group II Group III Bangladesh Peru Sri Lanka Uruguay Argentina Brazil India Indonesia Malaysia Pakistan Philippines Singapore Thailand Bulgaria Czechoslovakia Hungary Poland Romania Hong Kong Macao South Korea 2,0 % 1,25% 1 ,0 % 0,4% 0,4% 8,0% 6,25% 5,0% 2,4% 2,0% 15,0% 12,50% 10,0% 8,0% ( ¢) 6,0% (')' The same rate applies to products of group IV . ANNEX XXV referred to in the last subparagraph of Article 12 (2 ) COLOMBIA GUATEMALA HAITI MEXICO